Madam President, I should like to ask you to protest vehemently on behalf of all of us at the savage and brutal public execution on Tuesday of a mother of seven children by the Taliban regime in Kabul. I will say no more, but I am disgusted - we must all be disgusted - at this savagery.
Please protest on behalf of all of us.
(Loud applause)
Mrs Doyle, I read this report myself and I must tell you I was outraged and shocked. I believe your applause is a clear indication of the fact that we are all in agreement that I should announce the indignation of this House to Afghanistan.
Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madame President, I have a problem with yesterday' s Minutes. They refer to me as 'Mr' . I gave an explanation of vote on Avilés Perea' s report on the Daphne programme, I am referred to in the Minutes as 'Herr' Kauppi, and I would prefer it to read 'Madame' .
Well, I am quite dismayed at all these errors, which are obviously technical errors. All the same, they are not acceptable, and we shall straighten all this out.
Madam President, on page 20 of the Minutes, it is announced that I spoke in support of Mr Dupuis. Well, we are colleagues, and often agree, but that is not the point. Both Mr Dupuis' speech and my own were intended to challenge the request made by the chair, Mr Barón Crespo, regarding the application of Rule 112. Hence the request I made was addressed to the chair so that its validity could be evaluated and we could be told this morning what the state of affairs was.
Very well, Mr Dell' Alba. That is what I am here for.
Madam President, yesterday's Minutes in the English also seem to indicate that they were the Minutes of Thursday 17 December. I am sure that Parliament would not be writing today's Minutes before we have actually had our debates and votes. I hope that will be corrected.
No, of course, I can assure you immediately that that is not the case. It is indeed an error.
Madam President, I want to refer to your expression of sympathy with the people of France who are affected by severe flooding. It was very appropriate that you should raise this matter yesterday morning. But you not only expressed sympathy, you also requested the Commission to provide some assistance. Sometimes in Parliament the right hand does not know what the left one is doing. A couple of years ago we took away the possibility of extending assistance to people in such instances in the European Union. We expressed the same sympathy with the Greeks and requested the same assistance, but there is no money available. We ought therefore in future to either provide the money and the conditions under which it is paid or cease to ask the Commission to give assistance. What we gave the Greeks was an empty cup. We are offering the same thing to the people of France.
Thank you, Mr McCartin. Indeed, I had to mention the same problem when opening yesterday' s sitting.
Madam President, I would like to table a procedural motion. I failed to notice that we had moved on from the procedural motions to the report. I would like to raise a minor motion on something that could be deemed insignificant, but as each day passes, I get increasingly frustrated at the crazy amounts of paper being wasted in this establishment. It is not just a lot of energy on words that is being wasted here, there is an incredible amount of paper wasted and there is no sign of any kind of recycling scheme. At the other Parliament based in Brussels, we at least have cardboard boxes where we can deposit the massive amounts of paper which we no longer need. At this end, despite the ultra-modern and sophisticated design of this building, I have as yet been unable to detect the existence of such practical, inexpensive cardboard boxes which can play a key role in the recycling of paper. I would like to ask you to make a little effort here. Surely, the budget could stretch to a few cardboard boxes for the Members where we can stock paper for recycling purposes.
Thank you, Mr Vander Taelen, for this contribution which is indeed not strictly relevant to the Minutes. But that does not matter. It is a perfectly valid point which I shall pass on to the College of Quaestors this very day to see if we can find appropriate solutions to the problem you have brought up.
(The Minutes were adopted)
Decision on urgent procedure
Madam President, I was waiting for the vote on the Minutes to be completed before responding to Mr Vander Taelen. You will all have noted that each of the waste bins is marked to show what it is to be used for, so there is in fact a specific paper and card bin. So we do have this kind of sorting of waste in Parliament at Strasbourg.
Report (A5-0066/1999) by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on the amendments to the Rules of Procedure following the Interinstitutional Agreement of 25 May 1999 on the internal investigations conducted by the European Anti-Fraud Office (OLAF)
President. I have received a request for urgent procedure, in accordance with Rule 112 of the Rules of Procedure, from the Group of the Party of European Socialists and the Group of the European Liberal, Democrat and Reform Party. The request for urgent procedure is motivated by the fact that it is imperative to respect the interinstitutional commitments on OLAF, implemented by the other institutions concerned.
Madam President, yesterday I made a request, on behalf of my Group and the Liberal Group, and with the express support in the Assembly of the PPE-DE Group, for an urgent debate and the approval of the interinstitutional agreement on OLAF, an agreement which was ratified during the last legislature, which was on the agenda for October and with regard to which my Group and, I believe, the other groups have tried to dispel the legitimate doubts which some of our colleagues may have. It is now time to assume our responsibilities once Parliament has signed, ratified, supported and negotiated this agreement. I made my request on the basis of Rule 112(2) and in relation to Rule 60(1), because it is not a legislative question. It is a constitutional question insofar as it is an interinstitutional agreement.
Madam President, I would ask you to permit me a moment longer since I have not requested the floor for personal reasons. Yesterday I suffered aggression on the part of a Member, Mr Dupuis, who described the signatories of this request as "the accomplices of Mr Barón Crespo" . He then did me the honour of comparing me to one of his favourite heroes. He said that I was a Stalinist. Madam President, I believe that we should show each other respect and consideration in this Assembly, and that we should not confuse freedom of expression with systematic insults and political bullying.
And I, who try to respect my colleagues, would like to receive the same treatment. Mr Dupuis did not quite go as far as describing us as a revisionist clique, in the best Stalinist tradition. That would have been the last straw.
Thank you, Mr Barón Crespo. I think that Mr Dupuis will have the opportunity to respond to you, since he has signed up to speak against this request.
Mr Barón Crespo has just presented the request. Mr Poettering is asking for the floor to speak in favour of this request.
Madam President, I must comment here. First of all, I can say that our colleague Barón Crespo, whom I would describe not as an accomplice, but in all our political differences as an esteemed colleague, has given a correct account of the situation, as I explained orally to him, that we also, the Group of the European People' s Party and the European Democrats, wish for a vote to be taken on the Napolitano report.
I gave this explanation orally to Baron Crespo, but did not sign the proposal, because just before his request that I sign it, I had a conversation with a representative of your Office. As the Group of the European People' s Party and the European Democrats, we said that we could and wished to help to carry it, if the problems in the Napolitano report are resolved to a certain extent and they are indeed at the limit so that we can also vote, although in no way are we really happy with the situation. We said that we wished to conclude this tiresome business in November. And we keep to our word. But it is of course the responsibility of the President of the Parliament to ensure that the procedures run properly. We assume that the urgent procedure can be dealt with in accordance with the rules. On this basis we support the vote on Thursday, that is to say, today, so that we can bring this tiresome matter to a close. But we expect that everything is in order with regard to the formal procedure.
Thank you, Mr Poettering. Yes, I believe that if the vote were to take place tomorrow, on Friday, we would have some trouble in mustering the 314 votes necessary. But you never know!
Madam President, I think that Mr Voggenhuber wishes to speak against this proposal. I am myself speaking to say that this request in inadmissible, insofar as Rule 112 refers to Rule 60, which is about Commission proposals and legislative texts. Mr Barón Crespo has a very flexible view of our Rules of Procedure. Yesterday he spoke of Rule 60, today he is talking about Rule 61, on constitutional matters. Those present may observe the rich nature of Strasbourg nights and their capacity to cause our internal regulations to increase in number.
In the preamble to Mr Napolitano' s report, there is explicit reference to Article 199 of the Treaty of Amsterdam and this Article refers explicitly to the Rules of Procedure of the Parliament. This is, then, further evidence that the procedure that Mr Barón Crespo requested yesterday has nothing to do with Rule 112. I therefore request, Madam President, that there should be no vote and that Mr Barón Crespo' s request is considered inadmissible.
Very well, thank you, Mr Dupuis.
Mr Dupuis has just spoken regarding the admissibility of this request. Mr Dupuis, you will not be surprised to hear that I spent some time last night studying this matter. And I came to the conclusion that the request was perfectly admissible according to the Rules of Procedure. Well, we have heard your views. I now give the floor to Mr Voggenhuber, to speak against the request.
Madam President, I am sorry to have to contradict you afterwards. I am of completely the opposite opinion. Rule 112 speaks quite clearly of a debate on a proposal on which the opinion of the Parliament is required. It is quite clear that we are dealing here with an amendment to the Rules of Procedure. It is not a matter of the interinstitutional agreement. That is not the subject of the Napolitano amendment. It is rather an amendment to the Rules of Procedure and it is quite clear that it does not formally come under Rule 112.
It is therefore politically so important because the Rules of Procedure of this House should be protected from being amended ad hoc and according to individual situations. That is a safeguard of the Rules of Procedure, that it does not fall under Rule 112. It is the case in all national parliaments that Rules of Procedure cannot just be amended according to the mood of the moment.
The procedure that leads to this debate and to this decision - in the Committee on Constitutional Affairs as well - shows a large number of infringements of the Rules of Procedure. Proposals were declared inadmissible that were clearly admissible under the Rules of Procedure. It was omitted to set deadlines for proposals for amendment. The large groups have tried to bring about this proposal through the repeated deliberate disregard of the Rules of Procedure. I am therefore very surprised because the EPP started a discussion with the refusal of the qualified majority on the last vote in this House, which showed many Members that in this interinstitutional agreement there is associated damage to the rights of Parliament, serious damage to the independent mandate and a limitation of the constitutional role of this House
The EPP was quite justified in sending this report back to the Committee again. It is therefore incomprehensible that now, in view of the serious constitutional problems that this report raises, a course of action is chosen that is not covered by the Rules of Procedure.
Nobody in this House - to make it clear once and for all - would speak out against expanding the efforts to combat fraud and on the responsibility of OLAF for this House. But the fact that the Council has gone too far and has undermined the position of Parliament and openly questioned the independent mandate, the fact that investigations can be carried out against independent Members of this House, because of undetermined legal notions - serious incidents -, because of a disciplinary law that does not exist, has rightly alarmed this house.
(Applause)
I would ask you to note, Madam President, that this debate cannot now be concluded forcibly and by breaching the Rules of Procedure.
(Applause)
Ladies and gentlemen, matters seem clear enough, as much as they can be. Rule 112 of our Rules of Procedure refers to Rule 60(1), "A request that a debate on a proposal on which Parliament has been consulted pursuant to Rule 60(1) be treated as urgent..." And Rule 60(1) specifies, "Proposals from the Commission and other documents of a legislative nature" .
The problem of interpretation is focused on the nature of Mr Napolitano' s report. As far as I am concerned, I consider - and once again this is what has influenced my thinking, but I shall ask Mr Napolitano if he agrees with me - that the subject of Mr Napolitano' s report is the application of a text of a legislative nature, since it is to do with the Rules of Procedure of the European Parliament and of the Council relating to the inquiries carried out by OLAF. Considering that Mr Napolitano' s report concerns a text of a legislative nature, it seems to me that we are in the situation covered by Rule 60(1), as referred to by Rule 112 of the Rules of Procedure. I hope I have made this sufficiently clear.
Mr Napolitano, could you tell me if you share my opinion?
Madam President, I completely agree with the definition that you gave of the mandate given to the Committee on Constitutional Affairs, a very specific and limited mandate. It is simply a question of inserting the interinstitutional agreement into our Rules of Procedure, and I therefore agree with what you said about the nature of the report.
Agenda
Ladies and gentlemen, we are not going to spend all morning on this.
We have heard Mr Barón Crespo presenting the request, and Mr Poettering speaking in favour of this request. Now I would like to know if there is any Member who wishes to speak against this request.
If there is no speaker against, I shall put the matter to the vote directly.
(Parliament agreed to urgent procedure)
This item is now entered as the first item on today' s agenda.
Madam President, I am sorry to have to request your attention for a moment. Once again, on the agenda. With the decision that we have now taken, that is to say, to place the Napolitano report on the agenda, there is a problem for the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. We have on the agenda the report by Mr Pirker on Eurodac, a report that is extremely controversial and which yesterday gave rise to controversial discussions in the Social Democratic Group, which led me to request the rapporteur, Mr Pirker, yesterday evening, to agree to the vote being adjourned until Brussels. Understandably he did not agree to this. With the decision that the plenary sitting has now taken, i.e. to place the Napolitano report on the agenda, it is foreseeable that we shall neither be able to complete the discussion of the Pirker report nor therefore will we be able to vote on it today.
That would mean that we would have to vote on such an important report a) extremely controversially and b) with a very small number of Members present. That is not appropriate for the subject of this report. I would therefore ask you, Madam President, to support my proposal for a vote that we remove this report from the agenda today in view of the situation and adjourn it until the December part-session in Brussels.
Ladies and gentlemen, I believe that we are going to hear from the rapporteur on the establishment of EURODAC, Mr Pirker, who has asked to be given the floor.
Madam President, just to clarify something to start with: We have been discussing the Eurodac report, that is to say, a system of control on the Member States' responsibility for dealing with asylum and combating asylum abuse, for almost a year now and in spring this year the Social Democrats and the Greens, and others at the last minute, although they had previously been in favour of the introduction of the system, changed tack and came out against the introduction of Eurodac, then in the form of the Convention and the Protocol. That was out of the question and an unreasonable demand, because we need solutions. Now, in the autumn, we have opened the debate with a Council Regulation. We have discussed it at length in the Committee and are in full agreement with the Social Democrats and with the others, with the exception of the Greens who want to fight the system as a whole, that we need Eurodac. On the vote in the Committee there were no proposals for amendment, but rather full agreement with the Social Democrats and also with the Liberals and with all the others that Eurodac must be set up. We must have this discussion and bring it to a conclusion.
That means that the same might happen as in the spring, that the Social Democrats will suddenly change tack for obscure reasons and suddenly vote against Eurodac, then they would bear the entire responsibility for us failing to have a well-ordered European system dealing with asylum or a system to combat abuse. They would bear the sole political responsibility for this.
(Applause)
If this report is going to be discussed then I would ask that we ensure that it be discussed today and that we also vote on it today. That must be our goal. We would only allow one exception to that. If against all expectations it does not come to that and the only alternative we had was to vote on it tomorrow, then it would be necessary to hold the vote in plenary sitting. I would therefore ask you to ensure that we can discuss it and vote on it today, because there is no time to lose. We need a system for a common asylum procedure and to combat abuse in Europe and I have no time for party political games to the detriment of this issue.
(Applause)
I quite understand what you have said, Mr Pirker. I think that Mr Watson, the chairman of the Committee concerned, now wishes to make a statement.
This proposal for a Council Regulation is an important proposal. My committee has worked very hard to prepare Parliament's response to this proposal in time for the deadline set down by the Council and in time for the Council to discuss it on 2 December. If we have time to debate this report this morning, then we must vote at lunch-time. This will enable Parliament to give its response in time for the Council to discuss it.
However, if we are not able to have this debate this morning, if there are too many speakers down for the Napolitano report and the Giannakou report, then I would support Mr Pirker's proposal that we not vote on the matter tomorrow. It is too important a matter to be voted on a Friday, even though I personally will be here. I am not sure whether those who, as I understand it, have a problem with the report, such as the French delegation in the Socialist Group, will still be here tomorrow - we might ask them that.
However, if it is not to possible to vote on it today, might we ask the services of Parliament whether it would be possible to have the debate this evening and the vote on the Wednesday of the December part-session to allow us to forward the results to the Council by the Thursday; and might we also ask for the assistance of the Commissioner in intervening with the Council on this matter?
Mr Watson, indeed I have been told that the timing is likely to get us into this sort of situation, such that we cannot vote on the report today. And this could cause problems, tomorrow morning, for many more delegations than you just mentioned. Indeed I feel this is not a matter for any specific delegation, and I felt I must make that clear.
Madam President, the Commission wishes to stress the importance of the instrument which we are proposing to Parliament. We would like to have political support that is as wide as possible for it. From the Commission' s point of view, and as far as the timetable is concerned, in order for the dossier to be examined by the Council on 2 and 3 December, Parliament' s vote must take place today. If not, we shall have to renegotiate the entire timetable with the Council, and I cannot tell you what the results of such renegotiations will be. Indeed that is probably the most disruptive aspect of work in the Union: one can never predict the outcome of negotiations with the Council.
Commissioner, would it still be acceptable it we were to vote on the report on 1 December?
Madam President, we have now heard the Commissioner as well. That confirms to me and to all of us that we must vote today. We need Eurodac. We have had Tampere, and we have had a clear statement from the Council and have always had the full support of the Commissioner. As Parliament, we cannot afford in the public' s eyes, to deliberately cause delays. We need the system. We should therefore amend the agenda so that the vote can take place today, as otherwise there would be excessive delays. I would therefore ask you to take a vote on whether the vote takes place today or whether it is adjourned. We need the vote today!
Mr Pirker, I feel the best course of action, in fact, is to move on quickly to the report. The faster we go, the greater the chances that it will be possible not only to debate but also to vote on the report this morning. I am keeping in mind what the Commissioner has said.
Mrs Giannakou-Koutsikou, I must come to you. Would you agree to my proposing to the House, if the House indeed accepts, to rearrange the agenda and deal with the Pirker report immediately before your own?
Madam President, I agree, although I hope that there will be sufficient time to discuss my report this morning.
Mrs Giannakou-Koutsikou, thank you very much indeed. This is very generous of you. I now turn to the House. Do you agree to debate Mr Pirker' s report immediately before Mrs Giannakou-Koutsikou' s?
(Parliament gave its assent)
Internal OLAF investigations
The next item is the report (A5-0066/1999) by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on the amendments to the Rules of Procedure following the interinstitutional agreement of 25 May 1999 on the internal investigations conducted by the European Anti-Fraud Office (OLAF).
Mr President, I would just like to remind you that Rule 115 of the Rules of Procedure, already used for the Napolitano report, stipulates that "except in the cases of urgency referred to in Rules 50 and 112, a debate and vote shall not be opened on a text unless it was distributed at least twenty-four hours previously" . Now, I would inform you that the last amendments to the Giannakou-Koutsikou report were distributed yesterday evening. The last translated amendment, the French version of amendment No 20, was distributed at 9.52 p.m. yesterday evening. Therefore, the requisite 24 hours laid down in the Rules of Procedure have not passed, either for the debate or for the vote, so I would like to ask the President whether we are going to enforce an urgency that completely violates the Rules this time as well, because, in that case, we can throw the Rules of Procedure away and decide that we can do everything that is urgent as long as we establish that it is urgent. I do not believe that there have even been any proposals tabled on the urgency of this report. I would therefore like to know whether this debate and the vote will take place in exactly the same way as the debate on the Napolitano report, in contravention of our Rules of Procedure. This is the issue.
Thank you, Mr Cappato, for invoking the Rules of Procedure, even if we have already discussed the matter and a decision has been made. I do not think that we can reopen the debate on whether or not the Rules of Procedure are being complied with.
Mr President, I hope that the small number of Members who are still present in the Chamber will pay some attention to this report. To tell the truth, given that the issue is considered very sensitive by many, I regret the fact that the debate and what I am about to say on behalf of the Committee on Constitutional Affairs is not being broadcast in any way.
What I am about to say is quite important. The text, which did not obtain the required qualified majority during October' s part-session in this Chamber, has been amended on the initiative of the largest political group, which at the time expressed reservations and demanded further clarification.
The Committee on Constitutional Affairs has, in fact, adopted three amendments by Mr Méndez de Vigo, which, for the purposes of the implementation of the interinstitutional agreement within Parliament, give a special role to Parliament' s President herself, to whom all information regarding the Members will be sent. In addition, the Committee has adopted an amendment by Mr Nassauer and Mr Brok, that is the new Article 4 of the model decision, and I shall quote the amendment word for word - "Rules governing Members' parliamentary immunity and the right to refuse to testify shall remain unchanged" .
Thus, we have further strengthened the guarantee, which was already present in several parts of the text, of full compliance with the Protocol on Privileges and Immunities - and, in particular, I want to mention Article 10 of the Protocol, which is very precise and exhaustive - and full compliance with the related Rules, in particular, Rule 6 of the Rules of Procedure, which, in implementation of the provisions of article 10 of the Protocol to the Article I have just mentioned, regulates Members' immunities even more closely.
So allow me to say to those Members who have expressed doubts and concerns that, thanks to these amendments tabled by Members from the European People' s Party, they can vote for this text with peace of mind.
However, I must immediately recall and reaffirm what the mandate given to the Committee on Constitutional Affairs was - President Fontaine reminded us too - and the subject of the decision that Parliament has to take. The mandate was, and still is, simply the following - the decision to be taken is this: to include the interinstitutional agreement in the Rules of Procedure, i.e. our internal regulations, so that it can be applied within Parliament, on the basis of an opinion of the Committee on Budgetary Control; to amend the Rules of Procedure by introducing a new Rule 9b and not to amend the interinstitutional agreement. I would point this out, in particular, to those Members who were not Members of the previous Parliament. Personally, I am in the same situation: Parliament gave its President the mandate to sign this interinstitutional agreement on 6 May last year, and it was signed on 25 May.
I respect the opinion of those Members - newly elected or already Members of Parliament - who have expressed reservations and concerns about this Agreement, but I had to consider those amendments that seek to change the interinstitutional agreement, which we are simply required to implement as it is, to be inadmissible in committee. What you perhaps consider worrying, what you will read, is not a Parliamentary decision; it is the model decision that is part of the interinstitutional agreement, already published - with the identical wording - in the Official Journal of 31 May last year. We have limited ourselves to introducing technical adjustments to allow proper implementation within Parliament.
I would like to conclude by pointing out that, if the experience of implementing this interinstitutional agreement suggests that that some of its aspects need to be discussed with the other institutions again, this can easily be done in the future. Nevertheless, today, I think that we have the duty not to deny the signature with which we confirmed our commitment to implementing the interinstitutional agreement.
Mr President, two questions need to be answered with regard to the new proposal in the Napolitano report. The first question is: is the proposal in accordance with the rules of the OLAF European Parliament and Council Regulation of 25 May 1999? And the second question is: is the proposal in accordance with the interinstitutional agreement between Parliament, the Council and the Commission?
The answer to the first question is an obvious "yes" . The proposal is in accordance with the Regulation. The answer to the second question is not so easy. It was the intention of the agreement to find a solution to the whistle-blower problem, that is to say, to the question of what an official should do if he obtains knowledge of fraud or clues suggesting corruption but - for whatever reason - does not want to confide in his superiors. We have said that he should then approach OLAF directly. This possibility is now excluded in the proposal before us in the case of Members of this House. That is justified because the Members are protected in a special way by the Protocol on Privileges and Immunities in the performance of their duties. This protection goes further than the protection enjoyed by the Members of the EU Commission through this Protocol.
My concern is only that the proposal that officials should approach the President of the Parliament directly, will create more problems than it solves. It is foreseeable that the press will then regularly ask: How many cases are there and which ones? If there are none, they will say that they have intimidated their officials to such an extent that nobody trusts himself or herself any more. If there are some, then they will try to drag each of these cases into the spotlight. I would have preferred to take up the original proposal by the Committee on Budgetary Control in its opinion for the Committee on Constitutional Affairs, in which this whole series of questions is ignored and only the rights and obligations of the Members is covered. That would have left us time to consider other questions in peace.
I believe, nevertheless, that given the difficult circumstances, Mr Napolitano has drawn up a very good report and I should like to support him in the vote this lunchtime.
Mr President, I would like to refer to the closing words of the draftsman of the opinion, Mr Bösch. I believe he is right, that this is an issue that was difficult to incorporate into our Rules of Procedure and that, in the end, it has been resolved satisfactorily. Of course, there were perhaps other possibilities, but in this Parliament there was, above all, one concern: to fulfil the objectives which we had set. That is to say, fight fraud, corruption and any illegal activity which harms our Community.
But we are a political Assembly and politicians - as we know well - are subject to all kinds of influences. We have tried to prevent a healthy, specific political objective from being misinterpreted and misused. That discussion which we held in the Committee on Constitutional Affairs on the means by which any possible illegal activity could be brought to the knowledge of OLAF, I believe has led us to a suitable means, because a political body must have a filter which can examine whether this information is well-founded or not and whether or not it contravenes the immunity and inviolability of Members.
Therefore, Mr President, I believe that the amendments which we have introduced in the Committee on Constitutional Affairs fulfil the objective of reconciling the decision of the three institutions with the characteristics of our own decision.
Please allow me to congratulate two people in particular. One is the President of the Committee on Budgetary Control, Mrs Theato, who is in a way the mother of OLAF and of all these regulations. The other, who I consider to be the father of the current regulation, is Mr Napolitano, who has shown great moderation, intelligence and, above all, courage, in the quest for this difficult solution.
Mr President, the overwhelming majority of my group is fully in support of this report which we consider to be one of the essential building blocks in restoring the credibility of the European Union in questions of how it investigates and deals with allegations of fraud; if it does nothing else it will perhaps prove that many such allegations are often, but not always alas, unfounded. This report applies within Parliament a text that was agreed by the last Parliament, was approved in principle in plenary when we authorised our President to sign it, signed by all the institutions and now applies within each of them except, until today, within Parliament.
In Parliament it met with unanimous support in the Committee on Constitutional Affairs the first time it was discussed and the first time we debated it here, every single one of the major political groups said that it supported the proposal. At the last minute there were some difficulties and the matter was reconsidered in the Committee on Constitutional Affairs, but I believe that the difficulties and concerns that were raised have been adequately dealt with. May I remind you that the provisions which would apply to Members of the Parliament are, to quote the text itself, "without prejudice to the provisions of the Treaties and in particular the Protocol on Privileges and Immunities". There is a specific reference also in the preamble to the Protocol on Privileges and Immunities and there is a reference to the fact that the relevant article is without prejudice to the confidentiality requirements that may be laid down for Members of the European Parliament.
Our position as Members of the European Parliament is safeguarded in this respect, and Members who had genuine fears that this would be some sort of snoopers' charter or some sort of a new right given to officials to report confidentially on MEPs with wild allegations can rest assured that this is not the case. The reports would go to OLAF, be properly investigated and would protect the position of MEPs. If we failed to approve this today, we would be in the untenable situation that only MEPs would be above the law in this respect: a text that applies within the Council to politicians and officials alike, in the Commission to politicians and officials alike, would apply in Parliament only to our officials and not to Members of the European Parliament. That would be totally unacceptable and would destroy the credibility of this Parliament. It is essential that this report be adopted today.
Mr President, I have to say that I fully respect the sincerity and the passion of those who find themselves opposed to this report. Serious cultural problems have emerged inside this Parliament as we have debated the issues involved. My group has considered it very carefully and we conclude that it is a technical putting into effect of the agreement that the Parliament has signed on parliamentary immunity, and privileges will not be removed without due process. All the points expressed in the various amendments are already sensibly covered. Parliament's assent to this agreement is already five months late, and the public simply would not appreciate a further refusal to make progress and to create a strict but fair regime for the Parliament as for the other bodies.
Mr President, if we decide on this Rule of Procedure then it will be easier to combat fraud and to include the Parliament. That would be good, as we have fought for it. However, what we have not fought for and are most resolutely against and where we see the position of Parliament and of the independent mandate jeopardised to a great extent, is if investigations can be initiated against freely elected Members of Parliament, not only on suspicion but on mere supposition if a system of compulsory informing is set up here, if not for fraud and corruption but for overall authorisation, and I quote, "to intervene in serious incidents in the performance of one' s duty".
Just imagine, that investigations against Members of Parliament for serious incidents in the performance of their duties - a completely fabricated undefined legal concept that contradicts the constitutional tradition of each of the fifteen Member States - could be introduced, that investigations could be initiated if Members of Parliament contravene duties comparable with the disciplinary law for career public servants, a disciplinary law we do not have and comparable duties that do not exist! That is an overall authorisation of an authority that not only exposes the Members of Parliament to all kinds of informing but which opens a system of informing and political agitation that makes a mockery of an independent mandate and a free Parliament. That has nothing to do with combating fraud. The Council has attacked the position of the Parliament at its core and damaged it!
Mr President, up to now there has been a succession of procedural errors which I hope will not work to the detriment of the Parliament in possible court cases. I should like to say to Mr Corbett that a Member of the European Parliament has never been above the law, even if these Rules of Procedure are not changed. We are always subject to the law and also to criminal law. That must be stressed quite clearly, independently of our internal Rules here.
What we are dealing with here is the method by which the controls, checks and investigations are carried out. I am of the opinion that we must ensure that the freedom of the individual Members of Parliament, including those who belong to a minority, must be protected from political pressure from outside and from within, so that they are not overrun with proceedings so that they are in the end so involved that they cannot deal with the situation any more. That is the classic principle of the independence of the mandate that has been fought for over many centuries, particularly as protection from the executive. Only in this way is the Member of Parliament able to exercise control. He must have the right to refuse to bear witness, without any 'ifs' or 'buts' . This already applies to us but the ways in which it applies partially negate it. A Member of Parliament can then only if he has this right to refuse to bear witness, keep information to himself and only then will people come to him and tell him something if they know that he must not inform on them. Only then can we exercise control within the meaning of Parliament vis--vis the executive and we should not ruin this by linking everything - whether officials, the executive or the Members of Parliament in one and the same Article.
If this is adopted here today and the anger dies down, we would perhaps then again have the strength to check whether with a proper goal the inclusion of the Members of Parliament in control mechanisms can protect this independent mandate and perhaps lead to some other phrasing. This is not possible just now in the heat of the moment and I would ask my colleagues to remember this if it comes up again.
Mr President, I just wish to observe for the record that, in addition to the consequences of this scandalous interpretation of the Rules of Procedure, I have also lost my speaking time. I had entered my name, I had a lot of things to say, but as a result of this outrageous rigging, I no longer have the right to speak.
The debate is closed.
The vote will take place at 12 p.m.
Eurodac
The next item is the report (A5-0059/1999) by Mr Pirker, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Regulation concerning the establishment of "Eurodac" for the comparison of the fingerprints of applicants for asylum and certain other aliens (COM(1999) 260 - C5­0082/1999 - 1999/0116(CNS)).
Mr President, I am speaking here not only as the rapporteur but also in my capacity as the spokesman of the European People' s Party, but first of all as the rapporteur.
Ladies and gentlemen, I earlier appealed to you all to discuss Eurodac and to vote on it today, because Eurodac is a system that finally enables us to implement the Dublin Convention. In this Dublin Convention, that was concluded in 1990, the responsibility is established of a Member State' s competence to deal with an asylum procedure - according to this agreement, the State responsible is the one in which a refugee first finds safe haven. Up to now control has not been possible because it has not been possible clearly to define a person' s identity. In Eurodac, almost ten years later, we have an instrument that makes possible the clear identification of asylum-seekers and also of illegal immigrants.
What is its purpose? The aim of Eurodac is to help implement what was agreed in Dublin. The aim of Eurodac is to establish once and for all which Member State is responsible for the asylum procedure. The aim of Eurodac is to prevent multiple applications and thereby also to stop social abuse and indirectly it has the effect of sharing the burden. And that too is something quite essential.
Therefore under Eurodac, every Member State is bound to take the fingerprints of all asylum-seekers, all illegal immigrants who are picked up at the border in order to compare whether an application for asylum has already been submitted anywhere else. The Member States also have the opportunity of fingerprinting illegal immigrants who are found in the Member State itself for the purpose of comparison.
In the discussion, that was very long, very good and very pragmatic, a solution was also reached. On the vote in the Committee on the Eurodac system there was full agreement, only the Group of the Greens was against the system as a whole and introduced proposals for amendment that were such as to completely destroy the Eurodac system. They were rejected. There was also full agreement with the Social Democrats on the system, which we were pleased about. There were proposals for amendment, which aimed to raise the age from 14 to 18 and early cancellation was planned if refugee status was attained. There was a majority here, which was against my opinion as the rapporteur.
The report as a whole was deemed positive and was adopted in plenary session. That is, in the view of the Committee, with the full support of the Social Democrats as well, in Eurodac we have an instrument for an orderly asylum procedure in Europe and for combating abuse. That is all I wish to say with regard to my function as rapporteur.
Now, I will speak in my capacity as the EPP spokesman as well. I am against political groupings always trying to present Eurodac as a system that does not help this monitoring, but is a form of criminalisation because fingerprints are taken. It is not a matter of criminalising somebody, but giving the Member States the responsibility, giving them the duty of dealing with the asylum procedure and also of protecting young people when fingerprints are taken from the age of 14. Because only if we know that they are this age do they of course fall under the UN Convention on the Rights of the Child or under the Hague Convention and under the protective measures of the Member States. It therefore has a protective function if we also take the fingerprints of young people and this is in full accord with all the Conventions that we possess.
The Greens are against the system and I think that they are simply refusing to face up to reality! They will bear the full responsibility if this system and a proper asylum policy for Europe fail.
Let me just say something else, that I consider to be especially important. I have received from Minister Schily - he is the Minister of the Interior in Germany and a Social Democrat - an urgent plea and an appeal for this Eurodac system to become a reality, with which he went against his own Social Democrats here in the House and against all the others who are attempting not to accept this system. It is remarkable when one is asked as a Christian Democrat to undertake something here against the Left in this House.
We need the Eurodac system. I am most fervently in favour of it because it takes us towards achieving a common asylum policy for Europe and the Member States are at their wits end over this problem.
We also have here a system against asylum abuse, against illegal immigration. If the Social Democrats and the Greens vote against Eurodac, then they will bear full responsibility if there is further asylum abuse and illegal immigration.
Mr President, there are days when it seems easy to do one' s job and other days when it is difficult to do one' s job. For me, today is one of the latter, a day on which we have difficult problems to resolve. These problems are of two kinds. There is a political problem to settle and that is the matter of how are we going to proceed with the fingerprinting system for asylum-seekers and illegal immigrants or those staying illegally, as they are described by the Council and the European Union authorities, and how are we going to proceed with the controversial arguments of our colleague Mr Pirker? I shall begin with the latter, because it is logically more fun to discuss politics in Parliament than on paper.
If anyone should take the blame here for the fact that we are finding it so hard to find common ground, then it is the rapporteur. You, Mr Pirker, with your proposals for amendments, have from the beginning endeavoured to aggravate the work that the Council has submitted to us, which is already highly controversial. We cannot hold that against you, it is your political right, but you must be aware that the Left in this House cannot support the restrictive measures, that as a conservative Austrian, you wish to pursue!
(Applause from left)
The second point that I should like to make here is that when you express regret about the poor Social Democrats and the contradictions between them and the German government, the whole story should be told. Mr Schily wrote you a letter that he also sent to Mr Nassauer and myself. In his letter, Mr Schily referred to the difficulties that we as Social Democrats have picked as a central theme in this consultation procedure and gave his opinion from his point of view as the German Minister of the Interior. This letter arrived in the last few days and it gave rise to a lively debate in the Social Democratic Group that led to us asking you to give us a little more time so that we can finish discussing this controversial subject, in order then to attempt to work with you by consensus. I discussed this with you yesterday evening at 10 p.m., but we know your position and what you will say: We have the majority here, we will get it through and anyone who is not with us is actually refusing to face up to reality - as you put it so well yourself!
This is not the way to create a reasonable asylum policy in the European Union! It must be built on a broad consensus and not on exclusion and confrontation, as you seem to wish. What is our problem? The Council has said, and there is some understanding in our Group for this, that we need to extend the registration system for asylum-seekers to other target groups and you have used perfectly good arguments that we also appreciate. For example, the system should afford protection to minors, who are smuggled in illegally and who are here forced into prostitution, amongst other things. This kind of fingerprinting system can be seen as giving them a certain police and state protection.
Our problem is a constitutional one. Should we not separate those people who, as political victims of persecution claim a basic right to which they are entitled, i.e. protection from this persecution, from those who have, for example, entered a country illegally or who have smuggled people in, or from those who have been smuggled in against their will? Should we not separate this group of people? Because we believe that this discussion is not yet at an end and because we also wish to discuss the subject again with Minister Schily, we have asked you to wait a fortnight. What if you now say, a year has gone by, for goodness sake, and we cannot wait another fortnight, Mr Pirker!
(Applause from left)
So I must say to you that the method you are using is intensifying the debate in this House. That is not a good thing! I will say to you now - trusting in the liberality of the Liberal Group -, that with this strategy you will fail in the long term! For today you have again been lucky, but in the long term this exclusion method will not be successful. We are not against Eurodac, in principle, but we would have liked more time for consultation. You did not want to give it to us. You alone are responsible for this impasse!
Liberals in this House have a number of concerns about the draft protocol that was put forward in this draft regulation. It carries a risk that it may blur the distinction between asylum-seekers and other types of immigrants. It carries the risk that it may diminish the protection of those who need it by mistakenly channelling them through normal immigration procedures rather than asylum procedures. There are certain "legal grey areas" . The extension of EURODAC to persons who are not seeking asylum is, conceivably, outside the competence of the Dublin Convention, for example. There is the risk that this protocol, this regulation, may be unworkable. Member States will have little incentive to fingerprint third country nationals whom they find illegally on their territory, if there is a risk that they may become responsible for them.
Finally, there is a certain lack of clarity in some of the definitions used, like 'irregular crossing', 'illegally present' and so on. Nonetheless, we believe that the debates in this House, in our committee, have been such that we have a good report drawn up here with the support of most political groups and I congratulate the rapporteur on it. The Liberal Democrats will support this report. We will not support amendments 13 to 20: although we share concerns about finger-printing, we believe that the attempt to stop a register being created will fail to deal in realistic terms with the challenges that we face.
Let me say one thing to Mr Schulz who raised the question of liberality. This is a time for cool heads and good argument. Mr Schulz cannot deny that we face a challenge in the Union with the number of people illegally present. We have to find a way of tackling that problem while at the same time protecting civil liberties. We believe that this report achieves that, and that is why we will be happy to give it our support.
Mr Prodi, Mr President, with regard to Eurodac and the viewpoint of the Greens and the European Free Alliance, I must say that I welcome the subtle distinctions made by the previous speakers after rapporteur Pirker' s introduction. There are quite a few reservations and observations with regard to this report, including its lack of a social and human dimension. Many police staff and criminal investigation services will of course welcome this report with open arms as it simplifies their work. We need to be realistic and we do not deny that there is abuse. Neither would I wish to see the Greens held responsible for the organised crime in this world, as people will shortly be saying we are responsible because we are unwilling to do anything about it. This is untrue.
A house is built on solid foundations. This report hardly constitutes a foundation, in fact, it is even a little reprehensible, in my opinion, although the amendments submitted make it more acceptable and tone it down somewhat. However, we should not lose sight of the fact that asylum seekers look for safety, need a roof over their head and money to buy food. The proposal' s point of departure is that asylum seekers are actually suspects. It is assumed that they abuse the right of asylum. And this is not proper. Asylum seekers are criminalised here but they are not criminals. Applicants are having a criminal role forced upon them, but are, in actual fact, victims, victims of the situation in their country of origin.
Turning now to minimum standards: a control policy as proposed is only acceptable if minimum standards apply across all states with regard to the handling of asylum applications. Applications should be dealt with correctly and uniformly wherever they are submitted. The gap is still too wide at the moment. Needless to say, someone will apply for asylum where he hopes he will find recognition, a listening ear and humane treatment.
Finally, I would like to touch upon protective measures for personal data. These measures do not apply to refugees at the moment. This discrimination also promotes criminalisation. Within our Green group, a discussion has been opened on the principle of fingerprinting in general. When investigations are undertaken into organised crime, it is necessary to be completely clear on people' s identity in order to track down the criminals and for the benefit of the victims. Every effort must be made to stop organised crime in its tracks. Fingerprinting can help us achieve this. Asylum seekers look for safety and a sense of security and do not wish their name to be on display across Europe. Maybe in future, a debate could take place on the role of fingerprinting.
Mr President, in our Group we view Eurodac as a drastic departure from the Dublin Convention. It is now being proposed that illegal immigrants as young as 14 years of age should also be covered by the arrangements in question, while the Dublin Convention is concerned only with asylum-seekers. In our view, Eurodac is not a prerequisite for enabling the Dublin Convention to function. It just gives the authorities increased opportunities for exercising control and, in any state based on the rule of law, very serious attention must necessarily be given to the balance between control measures and the rights of the individual. This is absolutely crucial. So let it be stated immediately that our Group is opposed to Eurodac. We hope that Parliament will again dig in its heels over this frontal assault on the UN Convention relating to the Status of Refugees and the Convention on the Rights of the Child, as well as on the legal rights of third-country nationals within the borders of the European Union.
Taking fingerprints from people, just because they are not citizens of a Member State, is tantamount to wholesale criminalisation of foreign nationals. To mix immigrants and asylum-seekers together in a fingerprint register is a departure from the basic idea of the UN Convention relating to the Status of Refugees. Asylum-seekers are entitled to ask for protection. It is not a criminal offence to request asylum. And the Dublin Convention in fact relates only to the first country of refuge.
If a fingerprint register is to be established, we do not under any circumstances want asylum-seekers to be mixed together with either legal or illegal immigrants, and we want to propose that, under such a system, fingerprints are taken only from people who have been sentenced for having committed criminal acts. It is proposed that 14 year-olds should have their fingerprints taken and stored in a register. We think that this is a departure from the Convention on the Rights of the Child, which requires that we protect children and which recommends 18 years as the age at which, generally, a child is deemed to become an adult. If a register is to be established, we want it to be possible to take fingerprints only from people of 18 years of age and over. Fingerprints are something which you take from criminals, and even criminals are entitled to protection. The rules on the erasure of records and the disclosure of information are far too vague in the Council' s proposal.
If a register is to be established, we propose that it should be possible for a person' s records to be erased as soon as that person has received a residence permit from a Member State. Let me repeat this once more: we are opposed to Eurodac. We consider this proposal to be a huge boulder in the wall around Fortress Europe, a wall we want to see broken down.
I can essentially go along with what Pernille Frahm has just said, and we shall also support her amendment which, in spite of everything, does nonetheless mitigate this dreadful piece of legislation we are debating, albeit to no great legal effect, because this is a simple consultation procedure. I have two points to make. First of all, I have some questions for the Commissioner. It is, of course, evident from Protocol No 5 to the Amsterdam Treaty on the position of Denmark, that Title IV of the Treaty does not apply to Denmark, but this is not apparent from the proposed regulation. I should like to see this matter clarified and would ask that the clarification be included in the proposal. Next, I should like to ask the Commissioner if this is to be viewed in connection with what is dealt with in Article 5 of the Protocol I mentioned, namely a decision to build upon the Schengen acquis. If so, there is a definite procedure for how Denmark is to be incorporated into the system. Is it this rule which is to be followed, or others? And finally: if it is this rule or other rules which are to be followed, what would be the consequences of a Danish accession? Is it the case that decisions by the EU authorities, including the European Court of Justice, are binding upon Denmark?
The second point is the fundamental and most important one. As Pernille Frahm rightly said, this proposal concerns an extension to Fortress Europe. It is an effective defence mechanism, and what is being put in place is a complete and consistent absence of legal rights for one large group of people, namely asylum seekers, and for a group of other foreigners without, moreover, there being the right to differentiate between them. There are no elementary rules concerning legal rights in connection with the registration procedure and in connection with the right to pass on this information held by the Member States and the Commission. I want to say that this is the most repressive system we have experienced in Europe in this century, at any rate in the perspective of the Nordic legal tradition, and we have had our share of repressive systems. And what is interesting and sinister is that it is wrapped up in phraseology which would have made the late propaganda Minister, Joseph Goebbels, turn green with envy. Ladies and gentlemen, I would remind you that this total absence of legal rights is to be established by virtue of conditions in the Treaty which concern and proclaim an Area of Freedom, Security and Justice and which guarantee freedom of movement. What, in fact, we are dealing with here is the very opposite and, to crown it all, Mr Pirker' s report also attaches importance - and this is the only real amendment proposed - to replacing the concept of a foreigner with that of a citizen of a third country. Is the reason for this that the concept of a foreigner has negative connotations? What the realities of the situation are is not so important. What is important is the packaging. You are welcome to it, is what I say.
Mr President, in my own small country alone, we will have between 35,000 and 40,000 alleged asylum seekers this year, in addition to tens of thousands of asylum seekers of the past few of years who are still waiting for their cases to be resolved, and on top of this, there are an estimated 150,000 illegal immigrants, which means that the problem which we are focusing on today can hardly be overestimated.
We therefore give our full support to the Eurodac database for fingerprinting being set up. We will gladly approve the Pirker report and I would ask the rapporteur to consider the criticism that follows as minor criticism of an otherwise sound report which represents a good step in the right direction. After all, it must be clear that the Eurodac database should not just serve the purpose of establishing which Member State might deal with a particular asylum seeker' s case, but rather it should make it more difficult or impossible to abuse the asylum system in the future. I therefore regret that Parliament has further mitigated the already weakened and moderate Council proposals in its various amendments.
It is completely beyond me why both the Council and Parliament are still a great deal laxer on illegal immigrants than on alleged asylum seekers. After all, the fingerprints of illegal immigrants may not be kept ten but two years, may not be compared with each other - one wonders why - and may only be used for comparison with new asylum applications within the two-year period. I fear that this illustrates that, according to some, the Eurodac system should serve, perhaps not exclusively but largely, at any rate, to assign a particular Member State the responsibility of footing the bill for a certain level of illegal immigration and abuse of the asylum system, rather than to render such abuses completely impossible.
Finally, I would put a big question mark over the fact that it appears that some sort of office of the European Commission will manage the system. In my opinion, it should be assigned to a European police body such as Europol.
Mr President, I would like to ask you to take note of the fact that in this building there are meeting rooms with no screen. And while there are plenary sittings and meetings under way at the same time, it would be a good thing if all the rooms had screens, if that is not too much trouble.
Mr President, our Group has significant doubts, and reasonable doubts, in relation to the EURODAC report presented. We have already rejected a report which intended, in unclear terms, and for who knows what reason, to take the fingerprints of the illegal immigrants who arrive in the European Union. We have a new proposal, this time from the Commission, which makes important advances.
This new proposal says that the fingerprints of illegal immigrants - because we are talking about the extension of the existing EURODAC programme to illegal immigrants - will only be taken in application of the Dublin Asylum Convention, that is to say, only in order to find out whether these immigrants have asked for asylum in another Member State of the European Union.
We are not opposed to this idea, on the contrary, we are not against clarifying whether there is a Member State responsible for the handling of the case if it is shown that a person has already applied for asylum. But we have many doubts about this massive taking of fingerprints - because we believe it will be massive - of people who have crossed borders illegally or who are in an illegal situation in a Member State.
Therefore, we believe that a little more time is needed to carry out the proposed extension of the EURODAC system.
What we are clear about is that it is not acceptable to apply it to minors. In this respect we will stand firm. We will demand that this system be applied only to adults, because minors require other legal provisions if they are not accompanied. And if they are with their family, that family will enter the system.
Thank you, Mrs Terrón i Cusí. We take note of your request. There is no doubt that an intelligent building must show intelligence throughout.
Mr President, the whole principle of fingerprinting asylum-seekers, as far as I am concerned, is intolerable. It is basically criminalising victims, people who are seeking asylum and refuge. Instead, our priority should be to improve the situation of asylum-seekers in the Member States. In my own country at the moment the situation for asylum-seekers is completely intolerable. Just this week the Minister for Justice has announced that he is going to prosecute taxi drivers who carry illegal immigrants.
Basically what we are doing is promoting the whole attitude of xenophobia and victimising people who are already victims. The report tries to make the protocol sound less threatening, but the principle is exactly the same. We are criminalising victims. Fingerprinting is something that is normally done to suspected criminals. Suspected criminals at least have the advantage that they will have legal representation, they will know their rights. These people will not know their rights, not have legal representation. The protocol does not explain where and how fingerprinting will be done. Will it be on entry into the country, before the border is crossed? If this is the case does that mean that anyone, anywhere, can be stopped?
This is basically in line with the Dublin Convention. It was something set up in secret, behind closed doors, unfortunately in my own country - which I am very sorry about. It basically promotes the whole idea of a fortress Europe, keeping out the so-called undesirables, whereas we should be looking at why people are seeking asylum, not victimising them. One of the improvements aimed at here is on age. The idea is that fingerprinting 14-year-old children is completely unacceptable. But even at the age of 18 or 21 it is still unacceptable because these people are not criminals. You are making the assumption they are. The whole principle of the right to be presumed innocent until proven guilty seems to have been done away with here. The attitude within the European Union towards asylum-seekers has to change. What we are doing is encouraging the xenophobia that is growing throughout the Member States of the European Union. That is a tragedy.
Mr President, the Eurodac project shows the true face of liberal Europe. A fortress of suspicion and police repression aligned against the persecuted people of this earth.
The computer database of fingerprints is an infringement of individual freedom. It systematically treats asylum seekers as suspects. It calls into question the inviolability of the documents held by the bodies responsible for handling asylum requests. It contravenes the legal protection to which refugees are entitled. Applying even to children as young as 14, it contravenes the International Convention on the Rights of the Child, specifically article 10 thereof.
Who here would dare take the fingerprints of a fourteen year-old kid? The Eurodac project makes criminals of the immigrants who find themselves without proper papers, without status, often because of the diversity of laws between countries. Basically, it contravenes all international conventions for the protection of human rights. With this, fortress Europe is committing the crime of failing to assist refugees in danger. Is this so surprising for a liberal Europe which arms the Ankara dictatorship with combat helicopters, while at the same time rejecting Kurdish refugees? Eurodac must of necessity be rejected.
Mr President, the report provides me with the opportunity to comment in this House on the unjustified rebukes against us non-attached Members case by case. The assertion that we are adopting a restrictive position on asylum, of which the rapporteur was also accused today is simply wrong. Our position is quite clear. Although it is not necessary to mention it, I should nevertheless like to say to all those who agree with the criticism without knowing the position, that of course our policy is based on the Geneva Convention relating to Refugees. Of course we consider it absolutely necessary to provide temporary protection for displaced persons. Anyone who needs protection should be protected.
What we do say, however, is that the unsuitable migration policy has led to social problems in conurbations, which we as serious politicians should not ignore. This criticism must be permitted in a democratic structure. Because we consider that a fair sharing of the burden is an important aspect of asylum policy, we are also in favour of introducing all relevant measures just as for the Dublin Convention and Eurodac. We shall therefore vote in favour of the report.
The rapporteur in his introduction said that the objective is to implement the Dublin Convention and have a system of fingerprinting. My group agrees in principle with that, but we want some safeguards. Mr Pirker also said that the purpose was to ensure that there are no social abuses of the system. Again, my group would agree with that, but we want to make certain of this, which is why safeguards are necessary to ensure that there are no abuses by the authorities either.
I believe that there are some on the right of this House who wish to muddy the waters and to draw no distinction between asylum seekers and illegal immigrants, third country nationals. I shy away from the use of the word 'foreigners', or indeed the word that was used in the translation of the English text. In English 'aliens' are people from another planet and to be perfectly honest we do not have much of a problem with that at the moment. There seem to be, though, Members of this House who have no sympathy with either group - and if there were aliens from another planet, they would probably have little sympathy with them either. The safeguards and the amendments that we are asking for are designed to ensure that any data collected is processed properly and that where people are granted asylum or achieve legitimate status the data collected is deleted. On the age limit, it is sometimes very difficult to tell the age of a young person, but there seems to be a consensus that 18 is a fair compromise.
Mrs McKenna in her impassioned speech a few moments ago said that we must ensure that asylum seekers and others are not treated as criminals. Certainly we want to ensure that this new system is used to assist the most vulnerable in our society. I accept, as I am sure we all must do, that people do not leave their homes and families and travel half-way across Europe thousands of miles away for no reason at all. They do not do just it on a whim, they do it for a real reason and we must accept and respect the fact that they need support and they need help and assistance. I hope - and I am sure the Commissioner is listening - we can make certain that when this system comes into full operation, it is used positively, humanely and with considerable compassion to help and support the most vulnerable in our society.
First of all, I would like to say to the honourable Members that in the view of the Commission, the EURODAC Regulation is instrumental to the implementation of the Dublin Convention which determines which Member State is responsible for considering an asylum application lodged in one of the Member States. The Tampere European Council has called for work on EURODAC to be concluded rapidly, and the Commission considers in fact that EURODAC is an important instrument.
If governments and citizens can be confident that we have effective arrangements in place to decide which state is responsible for considering an asylum claim and to tackle the problem of multiple asylum applications, it will make easier our task of promoting high and fair standards of asylum.
Once the EURODAC Regulation has been adopted, it will be incumbent upon the Council to make similar progress in respect of other asylum instruments. I, myself, will shortly unveil a proposal for a legal basis for the European Fund for Refugees. This will provide financial assistance from the Community budget for the reception, the integration and the voluntary return of refugees, displaced persons and asylum-seekers which is a relevant instrument to give a human dimension to the asylum policy of the Union, as one Member of the House requested just a few moments ago.
I shall also be unveiling a proposal for an instrument on asylum procedures after we have received the opinion of Parliament on our working document towards common standards on asylum procedures. I shall also unveil a new proposal on temporary protection which will draw on our experiences during the Kosovo crisis. Progress on the EURODAC Regulation must be accompanied by real progress in other areas so that we can gradually attain our goal of creating a common European asylum system. A proposal which provides for the systematic fingerprinting of asylum seekers and certain other categories of third country nationals clearly raises sensitive and difficult issues. We therefore need to ensure the highest standards of fairness and transparency for all those affected by the regulation. In particular the most rigorous of data protection standards are required.
When we converted the EURODAC Convention and Protocol into a Community Regulation, we amended it to bring it fully into line with Community law on data protection including the new Treaty Article 286 on data protection arrangements for the Community Institutions. It is up to the authority provided for in Article 286 to ensure the appropriate and adequate use of these data and the application of Community rules.
We also introduced new provisions on monitoring and evaluation under which the Commission will report regularly to the Parliament and to the Council on the concrete functioning of EURODAC.
I am grateful to the Committee on Citizens' Rights, Justice and Home Affairs and to their rapporteur, Mr Pirker, for the report on the EURODAC Regulation. The report contains a number of useful amendments which I believe will help us to improve the text of the Regulation.
The Commission can accept amendment No 1 to avoid the term 'alien' and instead refer to third country nationals, although we will have to make it clear that the Regulation also covers stateless persons. We can also accept amendment No 2 to the title which introduces a reference to the Dublin Convention. We can also accept the principle of amendment No 6 which makes it clear that there is only a match if fingerprints are identical and not if they are just similar, and we accept also the principle of amendment No 12 which is intended to make it clear that data must never be sent to an asylum applicant's country of origin or used within a Member State for an unrelated purpose. I take this opportunity to assure Mrs Terrón i Cusí that illegal immigrants' fingerprints are only used for the specific purpose of the Dublin Convention - which means for analysis - if they have requested a demand for asylum in another Member State.
The two issues which have been of most concern to the Parliament are the minimum age-limit for fingerprinting and the rules on erasure of data from the central database.
On the minimum age-limit my approach is to stick to the compromise minimum age-limit of 14 years which was agreed in previous negotiations, but to accept your amendment which makes it clear that fingerprinting must be carried out in compliance with the European Convention on Human Rights and the United Nations Convention on the Rights of the Child.
Migratory movements of people seeking protection unfortunately involve minors. We need to ensure that our arrangements for determining responsibility for asylum applications take account of this reality.
In addition, the age-limit of 14 years was a compromise reached after difficult negotiations. I do not want to reopen the discussion and risk ending up with an even less acceptable solution.
As far as the rules on erasure of data are concerned, the amendments approved by the Committee on Citizens' Rights provide for the erasure of data as soon as anyone covered by the regulation has obtained legal status. I can accept this in relation to people who are apprehended irregularly crossing the external border of the European Union and who are fingerprinted under Article 8 of the regulation. Indeed, the intention behind the current text is that this data should be erased as soon as the person concerned obtains any kind of residence permit. This would include someone who has been admitted as a refugee or under a subsidiary form of protection.
I cannot go that far in relation to data on asylum applicants, but I can accept some of the amendments that have been put forward. If we were to erase all data on asylum applicants as soon as they were granted any kind of legal status, EURODAC would no longer cover situations where an asylum applicant is granted permission to remain in some other capacity for a short time and, at the end of this period, moves to another Member State and claims asylum there. But I can accept the amendment which provides that data on asylum applicants should be erased when the person concerned is recognised as a refugee.
Some Member States consider that a problem arises if people who have been recognised as a refugee in one Member State travel to another Member State and claim asylum there. They have therefore argued that data on recognised refugees should be blocked in the central unit so that statistical data can be compiled to measure the scale of the phenomenon.
I believe that we should take a different approach. If people who have been recognised as refugees in one Member State seek asylum in another Member State this is likely to be because refugees do not enjoy the right to reside in a Member State other than the one in which they were recognised as such. We should seek to remedy this by including refugees within the scope of an instrument defining the circumstances in which a third country national who is legally resident in one Member State may reside in another Member State. I therefore agree that we should now provide that data on recognised refugees should be erased from EURODAC.
Finally, the regulation will not apply to Denmark. This results directly from Denmark's protocol to the Treaty. The Commission does not consider that EURODAC is a measure to build on the Schengen acquis under Article B of the Danish protocol. We understand that Denmark nevertheless may wish to participate in EURODAC, but it remains to be seen what legal formula could be adopted in that case.
The amendments which I propose to accept will strengthen the text of the regulation and I am very grateful to Parliament for the important contribution it has made.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
EU action plan to combat drugs
The next item is the debate on the report (A5-0063/1999) by Mrs Giannakou-Koutsikou, on behalf of the Committee on Citizen' s Freedoms and Rights, Justice and Internal Affairs, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions concerning a European Union action plan to combat drugs (2000-2004) [COM(1999) 239 - C5-0093/1999 - 1999/2095(COS)]
Mr President, this debate follows the communication to Parliament of the European Commission' s action programme to combat drugs between 2000 and 2004. This programme is not of course a magic recipe which will solve the drugs problem. However, the debate here today may help to raise Parliament' s awareness of the massive threat which drugs represent, on the basis of real rather than imaginary data, and help bring about both short- and long-term improvements to the current critical state of affairs.
Let me say straight away, Mr President, that we approve and endorse the Commission' s programme; however we have formulated a number of reservations, the same reservations formulated by the Commission itself, as regards the inadequate evaluation of programmes and more general shortcomings in relation to the threat which actually exists. Over the last fifteen years, Mr President, drugs have not just been a vague threat: the number of synthetic drugs has increased, as has the quantity of cocaine imported into Europe, while heroin is still the main problem. They have become a deliberate threat derived from the relationship between organised crime and drug trafficking, the trade in arms and nuclear materials and the emergence of new criminal organisations from Central and Eastern Europe.
Unfortunately, communications and the information society help the drugs trade. Clearly, there is no unequivocal solution to this tremendous problem. What is important is that we understand that, if we are to aim for long-term prevention, we must implement policies to abolish the drugs trade and provide treatment for and rehabilitation of drug addicts, so that we can help make prevention a success or at least stabilise the situation. The proposal of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is therefore quite clear. We consider that greater political will is needed, Mr President, and greater political will mean that we declare war on drugs and drug traffickers without compromise.
Secondly, we have noted that there is a lack of fundamental coordination. The Portuguese presidency therefore needs to take the initiative and create an inter-pillar council which will meet on a yearly basis in order to coordinate all the action taken within the Union and establish a climate of international coordination. There must be full and correct application of the resolutions of the United Nations Organisation and the Special Session and, Mr President, Commissioner, a special anti-drugs clause which commands the same respect as and is on a par with the human rights clause should be included in all agreements with third countries. Without greater political will, without this type of initiative and without a more general policy at European and worldwide level, there will be no results. The increase in the drug problem cannot be blamed solely on present economic and social circumstances, poor standards set by parents or television. It is a far more complex, far more widespread problem. Any unequivocal solution or any solution of an administrative nature which fails to take account of the full extent of the real public health problem and the medical aspects of the matter would therefore be a serious mistake.
Organised crime, Mr President, Commissioner, is running at a faster pace than its prosecutors nowadays. It is precisely, therefore, at the political level that we must step up our action. The policy on drugs must be mainstreamed. It is not only a policy matter for the Ministers of Health. It is not only a policy matter for the Ministers of Justice. It is a major political problem which basically accounts for or is linked to 80% of international crime, while 50% of transactions throughout Europe relate solely to the trade in and movement of drugs.
If the Summit, which we feel should deal directly with this matter, fails to understand that this is a most serious political issue, which stretches far into the future and that our inability to deal with it multilaterally, as we should, has started to become more and more apparent, creating disappointment among our citizens, then we shall be unable to stabilise the situation in due course. Because drugs, Mr President, will be with us for a long time to come. What is important is that we improve the indicators, improve the public health aspects and give a larger number of citizens the chance to realise the extent of the threat and stand up to it.
Mr President, the plan of action on drug control has been discussed within the Committee on Industry, External Trade, Research and Energy. I would like to establish here once more that the plan of action met with a great deal of appreciation in our Committee. The prevention of drug abuse is necessary and it is essential to bring down the demand for drugs.
Many within the Committee on Industry are also of the opinion that the fight against addiction cannot be undertaken without respect for the drug user but the Committee on Industry deemed it not to be its task to go into this aspect in any depth. Hence, the opinion focuses on the Committee on Industry' s key topics, namely trade and research.
As far as external trade is concerned, the Committee on Industry is aware that the trade policy can only do so much in the fight against drugs. Driving back poverty in the producing countries is an important part of the fight against drugs. Trade instruments should therefore be deployed, in addition to other aid programmes.
The Committee on Industry is also aware, of course, that the drugs topic within the Union and within this Parliament is a controversial one. There is not really a European approach. There are different approaches of Member States and there is a multilateral strategy within the UN context. It is because of this controversy that the Committee on Industry is of the opinion that headway can be made by means of independent research. Research can indicate which strategy and programmes proved successful and which did not. Based on these facts, maybe we can bridge our differences.
One of the points of difference concerns the approach adopted at UN level. This approach is viewed by many as too repressive. Others, on the other hand, are of the opinion that this fight cannot be fought hard enough. The fight against drugs equals war. The Committee on Industry concludes that the general principles of the UN approach are undisputed, but all the more so the policy. This is why the Committee on Industry is urging a thorough evaluation of the multilateral policy and the treaties based thereon. It is regrettable that this conclusion is not included is Mrs Giannakou' s report.
Finally, the Committee on Industry would like to express its appreciation to the Lisbon Observatory. Thanks to the findings of the observatory, we may well be able to look beyond our national preferences. The Committee on Industry hopes that the Observatory can remain a base for further development of a European approach to the drugs problem.
Thank you very much, Mrs Corbey.
The Commissioner has requested the floor now because he cannot attend the debate. Therefore, Commissioner, you have the floor.
The Commission will of course be present during the debate this afternoon, but I will not be there personally.
Despite considerable efforts to prevent drug abuse and addiction the drug problem continues to pose threats and challenges on the eve of the year 2000. The most serious health problems are caused by the use of opiates and, in particular, heroin, amphetamines and multi-drug use. Cannabis is still the most commonly used illicit drug in the Union. Infectious diseases such as HIV and Hepatitis B and C have reached high prevalence amongst intravenous drug users. Organised crime plays an increasingly dominant role in drug production and trafficking. We have to respond to these challenges.
I should also extend my sincerest gratitude to Parliament, particularly to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and the rapporteur, Mrs Giannakou-Koutsikou, for the quality of their work and the speed with which they have commended the Commission's communication on combating drugs for the period 2000 to 2004. This will allow the Helsinki European Council to adopt an efficient strategy against this disturbing phenomenon.
The main general targets for the European Union's strategy against drugs for the next five years can be summarised as follows: to reduce significantly the prevalence of illicit drug use among young people under 18 years of age; to reduce substantially the number of drug-related deaths; to increase considerably the number of successfully treated addicts and to reduce substantially the number of serious drug-related crimes, including money laundering and illicit traffic in precursors.
In the field of demand reduction, preventive measures and programmes for children and young people should, instead of focusing exclusively on illegal drugs, address addiction in general, including aspects of alcohol and tobacco use. Training of professionals from social, health, education and law enforcement sectors is a prerequisite for effective action.
In the field of supply reduction, the emergence of new synthetic drugs makes it necessary to find ways to respond quickly to the appearance of new substances and consumption trends. The establishment of voluntary monitoring mechanisms for new chemicals used in the illicit manufacture of synthetic drugs, as well as enhanced cooperation with trade, will constitute the major priorities in this area. Efforts to curb money laundering have to be intensified through the rapid adoption and subsequent implementation of the recently proposed amendment to the money laundering directive. Following the Tampere European Council, priority has to be given to the prevention of juvenile, urban and drug-related delinquency and to the progressive harmonisation of European Union legislation on illicit drug trafficking.
In the past, Member States and the Commission have given insufficient priority to the evaluation of anti-drugs activities. This must change. Evaluation must become an integral part of the European Union approach. The Commission has already begun this evaluation and hopes to do more in the future. The observatory in Lisbon can contribute by issuing guidelines for the evaluation of demand and supply reduction activities.
The implementation of five harmonised key indicators - demand for treatment by drug users, drug-related deaths, mortality and causes of death among drug-users, the incidence of drug-related infectious diseases, the comparability of surveys of drug use, behaviour and attitudes towards drugs in the general population and finally, the comparability of the prevalence estimates of problem drug use - plays an important role in this context.
Adoption of the European Union drugs strategy for the first years of the new millennium is not the end of the debate. I understand that the coming Portuguese presidency will implement the European Union drugs strategy through the presentation of more concrete priorities for the years 2000-2004. We will, as well, have the possibility of working together with European institutions on the organisation of an interinstitutional conference to discuss the implementation of the European Union drugs strategy, possibly at the beginning of next year. I hope that on that occasion we will be able to evaluate the inter-pillar Council meeting that has been suggested by the rapporteur.
The Commission's communication represents, in my opinion, a good starting point for a global, multidisciplinary and integrated European strategy to fight illicit drugs on the line that was approved by the General Assembly of the United Nations in 1998.
The observatory in Lisbon and Europol in The Hague are two important instruments that can contribute significantly to our strategy. I am, therefore, confident that we have the potential and will find the political will to respond to the new challenges in the perspective of the 2000-2004 European Union drugs strategy.
Thank you, Commissioner.
We will interrupt the debate at this point to proceed to the votes. This debate will resume at 6.00 p.m.
Vote
Madam President, I would just like to remind you and the Members that the Radical Members present - Mr Della Vedova, Mr Cappato, Mr Dupuis, Mr Dell'Alba and Mr Turco will not be taking part, although they are present, in the votes today either. I think that a Parliament that is not brave enough to resolve a situation where some Members and millions of European citizens are patently discriminated against, is a Parliament that cannot teach democracy, as it would like to do and should do, to many countries that, this very morning, we have condemned.
Report (A5-0061/1999) by Mrs Dührkop Dührkop, on behalf of the Committee on Budgets, on draft supplementary and amending budget 5/1999 to the budget of the European Union for the 1999 financial year (C5-0257/1999)
Madam President, rapporteur, ladies and gentlemen, the Commission very much welcomes the report by the rapporteur and it especially welcomes the proposal for an amendment, which has been submitted by Parliament, to reallocate EUR 25 million in the financial framework as opposed to the overall transfer proposal. The Commission regrets that the Council has not yet approved Parliament' s proposal. It would therefore request the Council to support this proposal in order to smooth the way so that by restructuring and reducing expenditure this year EUR 670 million can be made available for urgently needed foreign policy programmes.
Thank you, Mrs Schreyer. I am sorry that the Council is not represented here.
(Parliament adopted the resolution)
Report (A5-0066/1999) by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on the amendments to the Rules of Procedure following the interinstitutional agreement of 25 May 1999 on the internal investigations conducted by the European Anti-Fraud Office (OLAF)
(Parliament adopted the decision)
Report (A5-0062/1999) by Mr Schwaiger, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Communication to the Council and the European Parliament: The EU Approach to the WTO Millennium Round (COM(1999) 331 - C5-0155/19 - 1999/2149(COS))
Madam President, before we proceed to the Schwaiger report vote, could I raise a point of clarification? A split vote has been requested on recital C from our side, but looking at the voting papers, I think that a word may have been included that should not have been. The words in the English text that we want to vote on separately are "and socially balanced": those are the separate words. Some versions suggest we should also vote on the word "fair", but that should be in the main part of the text. I hope that is clear.
Relating to Amendment No 11
Madam President, I have the impression that the vote should first be taken on the phrase "that free and fair world trade" etc. Is that correct? Have you included that?
Mr Schwaiger, I have received requests for split voting, and for separate voting, and I have been asked to take the words "fair" and "socially balanced" separately. I am therefore complying with the requests which have been made.
Madam President, this proposal is for us Greens an essential proposal. If "fair and socially-balanced" is omitted, then unfortunately the majority of us will have to vote against this report. If it is dropped, then an essential part of the entire negotiations is missing from the whole report. I just wanted to make that clear once more.
Madam President, since the second part is decisive for all of us as to whether we can vote on the first part, I would ask you to vote on the second part first. Then we will know whether, as far as the first part is concerned, we can vote together with the large group which proposes this.
Mrs Maes, you will acknowledge that it is rather difficult to vote in order to introduce words into a text on which we have not yet voted. I feel we must be logical and consistent in our approach.
Mr President, can I make clear that the Socialist Group wants the words "free, fair and socially-balanced" included. We are now voting on Amendment No 11 which deletes them. Have I understood correctly? So we will vote against this amendment and in favour of the original recital.
Madam President, ladies and gentlemen, don' t get so worked up! This is an essential point which is really important. From the voting point of view, Mrs Maes is quite right. Mr Chichester, I am surprised that you of all people wanted to have the point "socially-balanced" voted on separately. We voted for it by a large majority in the Committee. However, the only thing that I should really like to see is that the voting procedure runs properly. I would therefore ask you to grant Mrs Maes' request.
Madam President, I believe we are dealing with three adjectives. Free and fair world trade is the basis for the WTO Negotiations - that was my original text. A proposal for an amendment was then agreed in the Committee on Industry, External Trade, Research and Energy, where "socially-balanced" was added. The opinions differ as to which adjectives should be added. I feel in any case that it should be "free and fair world trade" . Everyone agreed to that. The question of "is socially tolerable" or "socially acceptable" was disputed. We should therefore vote on the original text saying "free and fair world trade" and then vote separately on "socially-balanced" . Then we would have a result on the third point.
I should in any case like to point out that "free and fair world trade" was the basis of all our work and an addition was appended here on which we should now vote.
I think there is some muddle. The amendment is not the text you read out, Madam President. The amendment concerned involves removing some words. What we have to do is make a decision as to whether or not these words are to be removed. That is the amendment. And the second part, is the sentence that follows on and not the sentence which was read out. What we are voting on, then, is whether to remove or keep these words.
Exactly, but we are voting on the removal of two words, first one then the other. I propose that we vote first on the removal of the word "fair" .
Is it only the words "socially balanced" which are to be removed?
President, we can only vote on the amendment in front of us and the amendment in front of us asks for four words to be deleted. We will vote against that amendment. No other amendment is possible.
I will explain as carefully as I can. The original text says, and this is the original text as voted in committee: "Whereas free, fair and socially-balanced world trade must be further developed and consolidated" etc. Amendment No 11 says in its first part: "Whereas (delete four words)". We are ready to vote on that. I have said that we will vote against it. There is then a further amendment to Amendment No 11, which is in two parts. But I think we can vote the whole of Amendment No 11 now, which deletes the four words "free, fair and socially-balanced". No-one has agreed to an oral amendment of any sort.
Madam President, I should like to repeat once again that there was a proposal for an amendment by the PPE. There was an oral explanation by Mr Chichester, that against the amendment he wished to keep the words "free and fair" in any case and that we should take a vote on that. The third question is "socially-balanced" , "yes" or "no" ? We should vote on that. I have now understood what Mr Chichester said to me.
Madam President, my request was a clarification. If we get to vote on the original text of that paragraph, if we get past the vote on the amendment, at that point I want to propose a vote on the words "and socially-balanced" separately from the rest of the text. I am not proposing an oral amendment. We should proceed to vote the amendment first. Depending on the result of that, my point is that I am proposing a separate vote on the original text. So I am not proposing an oral amendment.
I think that that clears matters up. We have this Amendment No 11 from the PPE Group for the removal of these words, and this is what I shall now put to the vote. This is not the opportune moment, I feel, in the middle of a sitting, to want to put the finishing touches to an oral amendment. Indeed I can see that Mr Chichester has the wisdom to abandon this course.
Madam President, I am speaking now because I believe that I can propose a solution that is quite correct. We are dealing with three terms: fair, free and socially-balanced. Both the words "fair" and "free" are as far as I can see desired by a large majority. The only disputed point is the term "socially-balanced" . That was also what Mrs Maes said first of all, so it would be easiest if we voted separately on each of these three words, then we shall have the majority opinion of the Parliament on each of the three words. The request itself is unclear.
Ladies and gentlemen, I appeal to your understanding. The important thing is that we know what we are voting on. In negotiations as important as the ones involved here, it is essential for our message to be extremely clear, and, if you agree, I think we may indeed create a subdivision...
Madam President, our Rules of Procedure do not allow for a secondary market in amendments. The Group of the Party of European Socialists strongly opposes...
... the underhand introduction of an oral amendment, with the excuse of clarifying an issue. Oral amendments require the acceptance of the groups and this group is opposed. Voting cannot be done à la carte.
Mr Barón Crespo, if I have understood properly, there is a request for an oral amendment. But there is no need for Members to stand up, matters are perfectly clear. The request for an oral amendment is rejected. We take good note of this.
I shall now put to the vote Amendment No 11 tabled by the PPE Group. This involves removing the words we have been talking about.
Relating to Amendment No 25
Madam President, this is about Amendment No 25. I would like to say that the text of this amendment is entirely compatible with the rapporteur' s text, and, for this reason, I think that it should be voted on as a supplement. And, because it is entirely compatible, we should vote in favour of it.
Relating to Amendment No 18
Madam President, there is in fact a very serious translation problem because the English text says the following: "Believes that the EU should ensure that WTO rules relating to the agricultural sector do not have an adverse effect on the economies of developing countries and that security of food supply should be considered as a multifunctional aspect of agriculture". You will see that the French version says the opposite! This may happen more often than we think but fortunately this was noticed on this occasion. Please vote bearing in mind the English original.
Absolutely, Mrs McNally. My impression is that the Members of this House are very attentive. Indeed they often point out problems of this kind, which are of course most regrettable.
Following the vote on paragraph 29
As a point of order, Madam President, Rule 117 stipulates that either one language or the other must be used. But the French version is peppered with English expressions which make the text quite incomprehensible. So, admittedly, in the case of an operation such as Seattle, since it is entirely American, it is only to be expected that the language of empire is going to pervade everything. But if you are going to claim to be using the French language, then French terms must be used.
Mr Coûteaux, I think I am going to disappoint you, because I am going to put to the vote the first part of paragraph 30 which goes from "Proposes that the ILO' s Declaration" to "WTO agreement on investment" . I am terribly sorry.
(Parliament adopted the resolution)
Report (A5-0058/1999) by Mr Dimitrakopoulos and Mr Leinen, on behalf of the Committee on Constitutional Affairs, on the preparation of the reform of the Treaties and the next Intergovernmental Conference (C5-0143/99 - 1999/2135(COS))
Madam President, so as not to delay the debate too much, I would like to make an overall comment regarding all my amendments.
I submitted a great number of amendments in French and signed them myself. Now, I see that the French version which has been distributed officially is not identical to the version I gave to the services. This is not right. It is not a translation problem. Somewhere in the sessional services there is an anonymous reviser who goes around correcting the ideas of the Members of Parliament.
I should like the version which I signed and submitted to the sessional services to be restored.
Mr Berthu, there is no wicked anonymous reviser. The truth is that two of your amendments were not in fact very clearly expressed, and I shall read them out, when the time comes, so that the Members of the House may see the facts for themselves.
I have been fully informed of this problem, and we apologise for it.
Following the vote on Amendment No 70
Madam President, to save time, now that Amendment No 70 from the Europe of Nations Group has been rejected by an overwhelming majority, could you apply the provisions of Rule 130(7), which states that the President may decide, following the adoption or rejection of a particular amendment, that several other amendments of similar content or with similar objectives be put to the vote collectively. You may seek the agreement of Parliament before doing so. Such a set of amendments may relate to different parts of the original text.
This was introduced into our Rules precisely for this sort of situation. We should now be able to vote en bloc on the rest of Mr Berthu's amendments.
Mr Corbett, I have examined the problem thoroughly. In all sincerity, I do not think I am entitled to do so, since that would force me to put the subsequent amendments to a vote en bloc.
On the other hand, Mr Berthu who has asked for the floor is perhaps going to tell us that he is withdrawing his amendments. This would be the simplest solution. The decision is, of course, his.
Following the vote on Amendment No 50 Berthu (UEN). (FR) No, Madam President, we did not request voting by roll call in order to facilitate the voting. Having said that, I wish to retain my amendments. There is no text prohibiting a Member of Parliament re-submitting amendments he considers politically important in plenary, even if they are rejected in committee. I am therefore entitled to do so, and I wish to retain them.
Madam President, this is the fourth time that an amendment from the EPP Group has been voted against by the EPP Group. I should like to ask that group in future to check how many of individual Members can table amendments in plenary - 15 different Members of the EPP have tabled amendments to this report, supposedly in the name of the group before wasting our time in plenary.
(Mixed reactions)
Relating to paragraph 17
Madam President, before we go on to Amendment No 5, I should like to point out that we have not quite finished voting on paragraph 17. There was a request from our Group for a split vote on the last few words. I agree those last few words have now been modified by one of the amendments we accepted, but we would still like to have a separate vote on those last few words of the paragraph.
Madam President, I believe that Mr Corbett, instead of concerning himself with the amendments of the Group of the European People' s Party, should concern himself with clarifying the situation of the members of his Group. This would surely be a great improvement.
Ladies and gentlemen, this late in the morning, we need a little humour.
(Parliament adopted the resolution)
Madam President, we already mentioned this earlier this morning: The important report by Mr Pirker, according to what we have now voted on, although we proposed something else this morning, must in the normal procedure be voted on this afternoon or early tomorrow. The same applies to Mrs Giannakou' s report. Two unusual things that will hopefully not be left to some chance majority.
I would therefore request that we adjourn the vote on the Pirker and Giannakou reports and the debates until the December part-session in Brussels and would request that we vote on this.
Mr Schulz, we heard the Commissioner this morning speak on the subject of Mr Pirker' s report. As far as I know, this evening and tomorrow too, most certainly, many of the Members of the European Parliament will be in attendance, as we have been able to note in the past. I shall ask Mr Pirker. You wish to vote this evening of course.
Madam President, the same applies to my report. We have to go to Helsinki with this. So, tomorrow, we need to proceed to a final vote. This is the reason why the committee worked so quickly.
Mrs Giannakou-Koutsikou, we shall not be voting tomorrow, we shall be voting this evening, but since the debate on Mrs Giannakou-Koutsikou' s report has not yet been concluded, the case is slightly different.
. (DE) Madam President, we discussed Mr Schulz' s proposal this morning and voted on it. For good reasons there was a clear majority in favour of taking the vote today. Otherwise we would have not had Eurodac by the beginning of next year but the next debates would have been held sometime during next year and Eurodac would maybe have come a year later. That would be irresponsible and there was therefore a clear decision by the Parliament to take the vote today.
Mr Pirker, I must interrupt you, as I have a proposal to make to you. Since we have now considerably overrun our time, more or less. I propose that we vote immediately on the Pirker report. We can do this very quickly, in fact. Count on me!
Report (A5-0059/1999) by Mr Pirker, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Proposal for a Council Regulation concerning the establishment of "Eurodac" for the comparison of fingerprints of applicants for asylum and certain other aliens (COM(1999) 260 - C5-0082/1999 - 1999/0116(CNS))
Relating to Amendment No 3
. (DE) Madam President, we asked for a split vote here, on the one hand, with regard to the amendment on raising the age limit from 14 to 18 and for the rest with regard to the expression "national of a third country". I would ask that there be a separate vote here.
We are putting Amendment No 3 from the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to the vote, excluding "third country national" and "18 years of age" , and we will re-introduce these, if necessary.
Madam President, we shall now have to work very accurately, otherwise the report will have a completely different meaning. If I have understood Mr Pirker correctly, he would like to reject the definition of a "national of a third country" and the age of 18. Is that correct? Please could he just explain that?
Madam President, may I explain? I should like the expression "national of a third country" to remain in the text. We had it just now in a paragraph. I should nevertheless like the opportunity of voting in one paragraph on the age limit. Because we have declared that we support the age of 14, but there are other opinions, namely to retain the age of 18. That is to say, I therefore request a separate vote.
(Parliament adopted the legislative resolution)
Mr President, I have been trying since before the last vote to get the attention of the Chair. It seems I have to come down to the very front to do that. It is ridiculous. I wanted to put that on the record because normally, if I make a mistake on a vote, I put it in writing afterwards. I made a mistake. My vote registered that I was in favour of the resolution on the Intergovernmental Conference. I was very much against it. I would like that put on the record now, rather than tomorrow, because it is of fundamental importance to me, coming as I do from a neutral country.
I find it very difficult to get the attention of the Chair. When you are up there you seem to just look at the front and the centre. It is very difficult to get attention, which is quite frustrating.
Thank you very much Mrs McKenna. We shall proceed in accordance with your wishes.
EXPLANATIONS OF VOTE - Report: Napolitano (A5-0006/1999)
Mr President, the result has come about after a whole series of infringements of the law. The provisions of the Rules of Procedure have been infringed on many occasions by the departments and by the majority of the Parliament. Moreover, the result is a black day for the Parliament, because through it, what the majority of the Parliament has decided, the Parliament becomes an authority and the Members officials. I shall, however, not let my own Parliament make me into an official. If I think about it, the fact that the Members of Parliament according to this text are bound to assist in the work of OLAF and if they are moreover obliged to inform on people, then such a rule affects the independent mandate most profoundly.
I should like to state that such a decision that destroys the parliamentary system can clearly not be accepted but that we, and not myself alone, but many others too, will submit this matter to the European Court of Justice.
- (FR) We have no intention of sanctioning the European Anti-Fraud Office. Although this office has been established with the excuse of supervising the officials and elected representatives of the European institutions, the way this office has been designated and the lack of any indications as to how the Office itself will be monitored do not inspire the slightest confidence in us.
We are in favour not only of total transparency regarding the operation of all European institutions, but also of the election and the admissibility, at any time, not only of all those elected today, but also all those who have any responsibility at whatever level, from the top of the scale to the bottom, including the Commission in Brussels. Given the non-democratic nature of the European Union' s decision-making bodies, the establishment of OLAF appears to be a derisory measure intended to provide a semblance of supervision even though there is no real, democratic supervision.
- (SV) If we had had the opportunity to devise the Rules of Procedure and the interinstitutional agreement on our own, we should have tried to create an open and simple administration, for that is the best kind of administration for the purposes of discovering irregularities and acts of fraud.
We should also like to point out that the freedom to provide information which we have in Sweden for civil servants is also a good way of preventing illegal occurrences from being swept under the carpet.
In the situation which has now arisen, we have chosen to vote in favour of the report as a whole in the final vote, for to vote against it could be interpreted in terms of our not wanting to regulate the fight against fraud at all.
- (FR) The Members of the Front National within the European Parliament are staunch in their condemnation of corruption be it corruption of elected representatives, officials or members of governments. They also condemn fraud or the misappropriation of public monies, the money stolen from European taxpayers. It is a matter that we know something about, we French, who have to contend daily with the repercussions of the cases involving the Mutuelle nationale des étudiants de France, the Paris Mayor' s office, Elf or Gifco. This list is, alas, far from complete.
They will, however, be voting against the Napolitano report. Because they are sick to death of the self-flagellation that this Parliament indulges in, alternating with lessons in morality and a haughtiness that is just as hard to bear. Because they think that OLAF is an excuse to recruit yet another team of officials, costing more than the cost of the fraud itself.
Because, above all, they consider that there already is a structure capable of taking on the role which OLAF is expected to fulfil. The solution, obviously, is to give the Court of Auditors jurisdictional power and adequate human and material resources to take on this role. This is the case of many national audit authorities, not only in France, but in other Member States.
It is true that the Court of Auditors does not get a good press in this House since the President refused it a press conference room, even though he happily gives one to the most eccentric associations, to individuals whose representative nature is highly dubious, or to any old watchdog in favour of the philosophy of the Single Europe on condition that he barks loud enough. In this matter, as in many others, Parliament has made itself look foolish.
- (DE) The fact that fraud control must be taken seriously is beyond doubt because of recent events and also because the interests of the citizens concerned need better protection. With this in mind, OLAF should finally be able to commence its work. We are so concerned about the monitoring of the institutions by OLAF and so little can we identify with the "informing provisions" proposed in the inter-institutional agreement between the Commission, the Council and Parliament and moreover attacking the independent mandate of the individual Members of Parliament. If it says in Article 2, that "any official or servant of the European Parliament who becomes aware of evidence which gives rise to a presumption of the existence of possible cases of fraud,...shall...inform without delay..." then this compels them to inform.
The planned form of monitoring by OLAF can only be a transitional solution and our agreement will only serve to set the necessary monitoring in motion. Our agreement does not mean that we approve of the methods criticised, for, as with any compromise, you have to make concessions here in order not to jeopardise the goal.
- (FR) There is indeed corruption. Both in the left wing in power and in the right wing in government. The names of the cases tell the whole story: Agusta in Belgium, Urba in France, Palermo in Italy, fictitious jobs in the Parisian public transport network - RPR, the Mutuelle nationale des étudiants de France or Dominique Strauss-Kahn.
But, because we in the Front National do not suffer the anxiety affecting the potential accused in the other parties, we are rejecting the extension of police powers to that tool of the Brussels Commission that goes by the name of OLAF.
Firstly, because OLAF contravenes the idea of the separation of authority, which is the bedrock of Western democracy, with officials who have no legitimacy supervising the representatives of the sovereign states.
Secondly, because OLAF is the thief set to catch the policeman, since the European Commission, at the centre of the suspicions of corruption, is in fact, by means of OLAF, going to be supervising the Parliament, whereas it is Parliament which should be doing the supervising rather than being its target.
Finally, OLAF does not attack the causes of corruption, which lie in the removal of national borders allowing freedom of movement for drugs money, fraud and financial crime.
If we really wish to fight the simple symptoms of corruption, while respecting the foundations of legitimate societies, then there are just two ways:
either the technical route, by transforming the European Court of Auditors into a court of law and a court of budgetary discipline;
or the democratic route, by creating a body at the heart of the European Union, as in Great Britain and the United States, which is the equivalent of the British "National Accounting Office" (NAO) or the American "General Accounting Office" (GAO).
The latter are powerful autonomous supervisory bodies, but are located at the heart of the parliaments, and have a staff of up to 5,000.
So, the expert body does exist, but with a connection to the representatives of the people who alone have the right to ask for explanations regarding the use of their taxes.
Report: Schwaiger (A5-0062/1999)
In our view, the preparations for the forthcoming round of international trade negotiations is not at all satisfactory as regards procedure, and this is due to at least three reasons.
Firstly, we can see the European Union weakening its own position, according to the familiar process, by means of its internal discussions, even before the start of negotiations. For example, the final mandate granted by the Council on 22 October, makes no mention of defending the principle of Community preference, a principle which had however been adopted by the Agriculture Council of the 27 September, which was itself only partly satisfactory since it omitted the principle of Europe' s autonomy in terms of foodstuffs. We come down a notch at every stage. There are many more possible examples. Thus, regarding our preference system for importing bananas from overseas, the Commission has just made proposals which meet with American demands even before the opening of the Seattle Conference. In every field, one might say that the internal concessions made in order to arrive at a unified European position, declared beforehand to be desirable, are leading us to reduce our claims even before starting discussions with our competitors.
Secondly, the Commission was given a comprehensive negotiation mandate on a whole series of issues, some of which come under Community jurisdiction, but others, such as services or investment, which are clearly in the remit of national authorities. Admittedly, it is a mandate for the framing of negotiations and not for the consequences of these negotiations. Nonetheless, the Council, without explicitly saying so, has just set in train a process which may lead it, if it is not stopped, to an absolute negotiating mandate being granted to the Commission and thus, in application of the new Article 133(5) of the Treaty of Amsterdam, to the ultimate power of ratification being taken away from the national parliaments, but still without clearly declaring this, obviously. We are currently drifting off our course in the fog, without knowing exactly at what point we are going to go over the edge. Then we will be told that it is too late. Such methods are perfectly reprehensible.
Thirdly, despite our requests, we note that the Seattle negotiations are going to be undertaken before a clear, specific and comprehensive report has been made of the consequences of the Uruguay Round. There too we shall be advancing in the dark. The Commission did, admittedly, give in on one point, since it is going to proceed to the evaluation of the impact on sustainability, as I was saying, i.e. on the environmental consequences of liberalisation. That is all very well. But this study should have been carried out on many other points, such as the impact of liberalisation, in its current form, on the preservation of cultural and social models.
For these three reasons, in these circumstances, we are unable to approve the opening of the Seattle negotiations.
Mr President, the Group of the Greens/European Free Alliance abstained on the report, which it considered rather wet.
As far as we were concerned, the objective of this report was to give Commissioner Lamy a specific negotiating mandate for the Round due to open in Seattle. Well, such a specific mandate has not been adequately asserted. That being the case, we would have liked Parliament to propose a very political specification to the Commission, instead of drawing up a more diplomatic report which deplores, stresses and considers but does not give any sort of mandate. The tone of the report is still too liberal, then, for us to find any reflection of our own views, especially since none of our amendments is included in it.
The report, thus amended, has significant weaknesses regarding TRIPS. We can find nothing acceptable to us in it on the subject of intellectual property rights relating to trade. As regards the MAI, which was rejected by the OECD and which is coming back again, a reinforced code of conduct must be drawn up for investment and strict regulations must be drawn up in this field, and this is equally applicable to the settlement of disputes.
The report does, however, include some fundamental principles which we consider essential such as the precautionary principle, regulations on production methods and procedures. It stresses in particular the labelling of foodstuffs in order to ensure the implementation of food safety, and the necessity of adopting a stance that is more favourable to developing countries.
At any event, we shall follow with great interest the way in which the Commission conducts the negotiations, and even though we still find this amended report too liberal in tone, you will find that we Greens will defend this text most fiercely if Commissioner Lamy should step below the recommendations made here.
- (SV) Free world trade is necessary in order to increase worldwide growth and help reduce the gulf between rich and poor. However, large numbers of the poor in the developing countries have still not benefited from free world trade. We therefore share the view expressed in section B that the developing countries' interests and problems must have priority in any extended system of free world trade. The free trade system is urgently required if we are to reduce poverty and create a more just world. We therefore consider that the overarching strategies and objectives, as described in the report, for the forthcoming round of World Trade Organisation negotiations are a step in the right direction in relation to the Commission' s communication.
If, however, the objectives are to become a reality, we should particularly like to emphasise section I, to the effect that agriculture must be one of the areas in the multilateral trade negotiations where new possibilities are opened up in Seattle. We think that what is prescribed in this section must become a reality in relation also to sections 5, 6 and 7. If this agreement is really to become the development agreement which helps reduce the gulf between the world' s rich and poor States, it is not acceptable to reject, in advance, demands from the other Member States in the World Trade Organisation for a change in our agricultural policy at the Millennium Round
To help achieve this objective of reducing the gap between rich and poor States, frontier defences must be lowered and export subsidies phased out. The overarching objective in section 37 ought therefore to be that of completely phasing out customs duties on non-agricultural products. A development like that would be of greater help to the developing countries than the marginal preferences they at present have.
The World Trade Organisation should support the work being done in terms of the global environment by, for example, incorporating basic principles of environmental policy, such as the precautionary principle, into its practice. It is therefore important that weight be given to section 10 in the negotiations.
- (FR) The European delegation to the WTO negotiations claims to be the defender of the interests of Europe. In fact, it is merely the representative of the most powerful industrialists and financial groups in the European Union, rivals to the American or Japanese trusts in systematically bleeding the planet dry, but all concerned exclusively with increasing their profits at the expense of the workers in their own countries and peoples in poor countries.
In mentioning the "workers' fundamental rights" and "protection" of these, particularly in poor countries, the Schwaiger report introduces a touch of cynicism to all the rest. But what of the protection of workers, particularly against the tragedy of unemployment, even in the richest countries of the European Union, precisely those which would easily have adequate means to eradicate unemployment if their governments were not concerned primarily by the profits of big business and by making owners and shareholders wealthy?
As for the claim of being interested in the working conditions and inhuman wages in underdeveloped countries, this is pure hypocrisy. Any number of multinationals who employ a workforce with a practically zero wage, without the advantage of any form of social protection, in Africa or Asia, have their headquarters in France, Germany or the United Kingdom. Instead of forcing these multinationals to comply with minimum social legislation, they are going to be content with inviting a few ILO officials as observers to the WTO negotiations.
We shall not vote in favour of the proposed report, nor shall we amend it, since it is the capitalist organisation of the economy, with or without the WTO, which basically is not amenable to amendment.
- (FR) The Millennium Round, which is due to start shortly within the World Trade Organisation, the WTO, must provide an opportunity for Europe, since we are bound by the condition of speaking with a single voice, not only to present itself as unified for the duration of the negotiations, but also to demonstrate the utmost firmness with regard to the outcome, particularly as regards agriculture and the cultural exception.
While, however, the Fifteen have recently adopted a joint negotiation policy in the context of the new round, which promises to be an ambitious one, it must be acknowledged that this basis which looks like the lowest common denominator shared by the Member States, will of necessity suffer a decline in the course of the negotiations.
Indeed, there is no doubt but that this compromise text, whose birth was so painful, will be subject to many pressures from the American side in the negotiations, even though the homogeneity of the Union is only a façade, and the Union has no legal arsenal available to it comparable with that in the hands of the United States, one that is likely, if necessary, to deter the American side.
While the organisation of free and fairer world trade must be encouraged and reinforced within the framework of a multilateral commercial system, it must also ensure that all nations, rich and poor, and I am thinking in particular of the countries of Africa, are guaranteed the possibility of making the most of the advantages which this round of negotiations is supposed to be bringing.
Indeed, although we must wait for the round of negotiations to be completed before passing judgement on the content as far as the results achieved are concerned, the fact remains that, as far as this context is concerned, the overall result could not be deemed completely negative if the nations of Europe were to manage to obtain stricter control of the international regulations regarding competition. The establishment of universally recognised common minimum standards intended to oppose any action to restrict competition would already represent significant progress.
The European Union' s starting negotiating position, which is ambitious in its objectives, is bound not to emerge stronger from a round of negotiations which is in danger of dragging on and on and getting bogged down, particularly given the foreseeable attitude of the United States, which will not rest from attempting to progressively undermine the mandate which has been given to Mr Lamy and which merely constitutes a unified façade that does not successfully conceal the differences in the interests of the Fifteen. Furthermore, the content of the final resolution adopted by the European Parliament today includes many points that are not acceptable to France.
- (FR) the debates on the WTO which have just taken place in this Parliament on the occasion of the Schwaiger report have clearly shown that, as far as Europe is concerned, the forthcoming negotiations are concerned with the future of its social model at least as much as its trade. Similarly for the countries of the third world, the question is knowing whether they will still be able to escape the clutches of the mega-multinationals produced by the mega-mergers and stay in control of their own development.
For the problem is not knowing whether rules are necessary in world trade. Everyone is agreed on that. The question is knowing whether the rules promoted by the WTO ever since its creation permit fair and sustainable development for all the regions of the world.
I shall make two observations:
Firstly, the liberalisation promoted in the previous rounds and the increase in the volume of trade have been associated with an intensification of inequalities in development on a world scale. In theory, the leaps forward achieved by some should drag others along behind, but in fact the opposite has occurred. The African continent' s share in world trade is less than 3%. Liberal globalisation has proved incapable of providing a solution to the problem of development and still less of promoting fair and sustainable development.
This is the reason why an assessment of the social and environmental impact of the previous rounds was essential before engaging in a new wave of all-out liberalisation. If it has been rejected so consistently, it is because the outcome would have been negative. However, for the European Union, the establishment of an analysis shared with the countries of the third world could have been the foundation for the alliance which we are seeking to build with them on the occasion of these negotiations.
Secondly, the DSB (Dispute Settlement Body), created within the WTO, has demanded that the European Union give up its own standards in fields as fundamental as health and food safety or even its policy of cooperation in the case of the bananas from ACP countries and the outermost regions. The question from now on is knowing if it is possible to accept a situation where, if one thing leads to another, decision after decision, ruling on everything on the pretext of settling commercial differences, the DSB may end up establishing itself as a sort of world-wide Supreme Court, imposing its views in all areas on elected governments and parliaments. We would then be witnesses to a real seizure of democratic power.
This is why, in the Millennium Round, Europe must champion another vision of the organisation of commerce and world trade. To do so it must assert three main principles:
The first is that the objective of this round must be the reduction of inequalities in development between north and south. In order to achieve this, the rules of the multilateral trade system must take into account the differences between countries in situations and resources. Free trade without taking anything else into consideration means that the strong get stronger and the weak get weaker. This is why we cannot accept challenges to the Lomé Agreements and our policy of cooperation in the form in which we have constructed it in the Lomé Agreements with ACP countries, including 39 of the poorest countries in the world. On the contrary, we must reassert the commitment undertaken towards them during the recent ACP-EU Joint Assembly. Europe must go to Seattle with a vision of globalisation which is opposed to that of a unilateral world dominated by a single power. It must promote a vision based on a multipolar world and encourage the formation of regional associations integrated both economically and politically, as we have been doing ourselves for 40 years. How could we refuse others what we granted ourselves, after the war, in order to rebuild our industry, our agriculture and our economy?
The second principle should be that the WTO must be "confined" to a strictly defined role, and sectors which should only come under the remit of the sovereignty of states and the institutions established by citizens, because they concern the very identity of each society, should be kept out of its area of competence. Public and social services such as education or health, but also those where consumer safety and collective interests are involved, such as public transport or air traffic control, culture and artistic creation, may not be taken into account as part of trade negotiations. We must resist the onward rush towards treating everything in society as saleable commodities. In the agreements on intellectual property, Europe must resist the patenting of living organisms, it must guarantee that derogations to the general trade regulations for medicinal products used to fight AIDS and other serious diseases indicated by the WHO are maintained.
Finally we must defend the principle of the hierarchy of standards. Fundamental human rights and the Universal Declaration of 1948, the conventions of the ILO (International Labour Organisation) or conventions on the environment, are in essence superior to the standards governing trade. It must not be possible to condemn a state for applying the precautionary principle, for protecting its environment, or for rejecting imports proved to be produced by child labour. On the contrary, it must be possible to take an appeal against a WTO decision to the ILO or to the competent bodies of the United Nations. We must reverse the unbalanced situation arising from the fact that having multilateral commercial agreements alone has led to the creation of a legal-style body, whereas this was not the case either for the conventions on the environment or the ILO conventions.
Some of these concerns were taken into account by the rapporteur at the end of the debates within the Committee on Industry, External Trade, Research and Energy. Unfortunately, in the course of the plenary sitting, the rapporteur and the PPE and ELDR groups introduced a number of amendments into the text which tone down the social and environmental requirements. Considering, furthermore, the unfavourable outcome reserved for the amendments proposed by myself and my fellow members of the French Socialist delegation and the GUE/NGL and Greens/ALE Groups, I abstained, Madam President, in the vote on Mr Schwaiger' s report.
But I believe that one of the most significant elements, on the eve of this new round, one which distinguishes it from the previous rounds, is the intrusion of society, of NGOs and international public opinion into the debate. I believe that we should be pleased at this, since it provides the best guarantee that it will not be possible to omit these issues in the course of these negotiations. For their entire duration, they will remain at the centre of the debates of the European Parliament, I am sure.
- (FR) The new round of negotiations of the World Trade Organisation, due to open in Seattle on 30 November, should provide an opportunity to establish better control of the liberalisation of trade. But I doubt that this will be the case. The doubt concerns our capacity, and our real determination, to make the WTO an instrument of regulation in order to make the transition from globalisation sought by the few and inflicted on all to truly regulated world trade which is of benefit to the whole planet.
Indeed it is this doubt which gives rise to my concern that if we do not succeed on this point, then we shall be forced to renege on longstanding commitments to developing countries, particularly towards ACP countries, to which we have been linked for 20 years by the Lomé Conventions. At the risk of denting our clear conscience, I would at this point like to mention the example of the banana dispute, or the multinationals (Del Monte, Dole and Chiquita) which, with the support of the United States, are flooding the European market with bananas which are the product of slavery, produced, what is more, in conditions of the most dubious food safety and have managed to force us to our knees; a matter in which we are on the verge of unconditional surrender, abandoning hundreds of thousands of growers, not only in ACP countries, but also the farmers of our own Community in Guadeloupe and Martinique, to bankruptcy!
And recent statements by the Commission are not such as to allay this concern, saying, for example, that it is necessary to put an end to the banana conflict since it is poisoning transatlantic relations and because the Union would be sending an unfavourable message to the world as the new trade negotiations are dawning. Who could possibly be against putting an end to the conflict? No one, of course, but not at just any price, not by surrendering unconditionally. The same applies to rum, since we have signed a unilateral agreement with the United States on the import of colourless spirits, and that includes rum, which will inevitably lead in the short term to the economic destabilisation of the entire Caribbean! What will happen tomorrow, unless we are particularly vigilant, in the case of sugar, which is a crucial element in the economic balance of ACP countries such as Mauritius or a European region, such as Réunion, which I know well?
The truth is, I am afraid, that whatever our fine statements, often with a touch of paternalism, we are on the verge of writing off our policy with regard to the poorest countries and to ACP countries, in particular, abandoning the farmers in our own outermost regions in the process. And yet we have historic links with these countries. Let me tell you, it is not just a matter of generosity. For many of our countries, which are in fact former colonising powers, it is a very powerful moral commitment which we are honour-bound to respect!
Therefore, even though the resolution put to the vote this morning is a text which is perfectly acceptable in terms of the general objective which we have set ourselves, particularly thanks to the many amendments proposed by the members of my group, I did not vote in favour of this text, so as to fulfil the commitments which I have undertaken with regard to the voters in the French Overseas Departments.
- In the weeks leading up to the agreement of this resolution, many MEPs have sought to ensure Europe's stance is one which genuinely makes this a "Development Round" in the WTO, that developing countries are enabled to be full partners in the negotiating process, and to underline that the benefits of trade must be focused to combat increasing poverty in our world. The European Commission and Council should heed our clear intentions in this respect.
On the extension of the WTO too include investment, I welcome the fact that the European Parliament has reiterated it strongly held position that the mistakes of the MAI must not be repeated, that investor responsibilities according to ILO and OECD guidelines must be dealt with alongside investor rights, and - by a clear majority - a European Code of Conduct for multinationals (amendment 15) be established.
I condemn the Conservative group in this Parliament who sought to remove development considerations from the proposed Standing Forum with the ILO, and incredibly sought to remove from our objectives, achieving "fair and socially balanced" as well as free trade. I am glad they were defeated.
But the fact that they were prepared to vote for protection of "strict legal requirements" met by European farmers, but against the destructive dumping of agricultural goods by us in Europe against peasant farmers in developing countries is scandalous. I call on European negotiators to respect our resolution in favour of the principle of food security and for no adverse effect for developing countries in the agricultural negotiations.
Protectionism by the European Union against the developing world is morally unacceptable and economically short-sighted. It is time for it to end.
- The WTO Millennium Round is an opportunity to manage the process of globalisation. Globalisation must be managed in such a way that global challenges are translated into global progress.
Specific actions are needed in favour of developing countries, in particular the least developed countries, using partnerships to reduce inequalities between rich and poor countries.
Increased coherence between trade, labour, environmental, animal welfare and other internationally accepted regulations and principles of 'corporate governance' through improved cooperation between the WTO, the ILO, the United Nations, the Multilateral Environment Agreements and other international institutions must be mandatory.
I therefore support the view that the Round be concluded as a single undertaking with results being considered globally. I would prefer no agreement to an unfair agreement.
- (PT) The importance of the negotiations about to take place under the auspices of the World Trade Organisation, which will open in Seattle on 30 November, is of course due to an agenda that covers huge areas of human activity: from agriculture to cultural activities, transport to education and health, copyright and designations of origin to foreign investment, and all of this combined in a global perspective as if these were all nothing more than simple "saleable" goods.
Some issues are particularly important - and they become particularly serious - because the guidelines which it is being sought to impose on them are obvious, such as liberalisation and the total control of world trade, the systematic privatisation of the public sectors and services which still claim to be public, deregulation and free access to public markets.
What this means is that we are facing an obviously neo-liberal perspective, which we are not only trying to uphold but also trying to consolidate and strengthen. This type of objective is cropping up in such topical matters as food safety, public services and "intellectual property" , always in favour of a blind liberalisation of capital and in disregard of ILO working standards and of environmental rules that have been accepted throughout the world. This objective has dangerous implications for people' s cultural identity and for the actual development of dozens of countries, particularly the poorest. These facts, of course, are causing growing movements of public opinion which are expressing reasonable concerns and seeking new directions.
There is, of course, no question as to the need for international economic regulation. It is, nevertheless, obvious that there other ways of achieving this, ways that are quite different from those currently in force and to those being planned, and this places the need for a moratorium on negotiations on international trade relations on the agenda.
Apart from this, this regulation will always need to be guided by principles of cooperation and development; it will need to include respect for social and environmental standards adhered to throughout the world; it will need to respect the wishes, interests, specific differences and different degrees of development of the States concerned; it will need to respect and promote preferential agreements such as the Lomé Convention, and it will need to reject the treatment of some human activities such as education and culture as mere goods. As it is so vital, it must be made completely transparent. New MAIs must be stopped and some laws must be definitively revoked, such as the Helms-Burton law blocking Cuba, as they are illegal from the perspective of international law.
Now this is quite obviously not the guideline that is currently being proposed to us.
This is why, of course, we are voting against the Schwaiger report.
With regard to the Schwaiger report, a number of amendments have been adopted which condemn the subsidised export of agricultural products from the EU to developing countries. The VVD (Dutch People' s Party for Freedom and Democracy) recognises that this export can, in some cases, have a detrimental effect on developing countries.
This problem, however, cannot be solved by unilateral restriction of the EU Member States alone. Other countries also subsidise their export and will immediately take the place of the EU when it discontinues the practice of subsidised exports.
A multilateral approach to this problem is required, whilst nothing is stopping the developing countries from adopting a sound agricultural policy, that is to say preventing or restricting, by means of import levies, the import of these cheap products at the expense of their own agriculture.
- (FR) Like all my colleagues, I voted against Mr Schwaiger' s report.
As our chairman, Mr Pasqua, specified in the course of the general debate which took place during the part-session at the beginning of October, and as my colleague, Mr Berthu, has just mentioned, it is essential, before undertaking a new round of negotiations, to make a clear and specific assessment, one that is objective, and thus independent and takes into account the views of both sides, in order to determine the economic, social, environmental and food safety-related consequences of the previous agreements of the Uruguay Round. But we observe that, unfortunately, the Council has just given the Commission its negotiating mandate to go to Seattle, and this makes no mention of any such assessment. When pushed, they are prepared to undertake a study, only a very limited one, on sustainability, but nothing to do with the preservation of our economic and social identities.
The failure to carry out an assessment may be analysed as the wish to hide the very mixed reality of the effects of the deregulation of world trade from the peoples of WTO member countries. In the course of the years of the Uruguay Round, European agriculture has undergone the most significant reduction in workforce that it has ever known, thus causing the virtual breakdown of rural society. A number of developing countries are starting to suffer from the head-on competition to which agricultural products of the Latin America zone and of the Africa zone are subject. In the industrial sector, the concentration of some operators brings about situations of dominance over some markets, and small and medium-sized businesses (most particularly those which form the rural fabric of our country), bear the brunt of the unfair competition produced by the relocation of some multinational, or even transnational, enterprises.
While the need to defend a given European farm model is being asserted, we are avoiding giving it a precise definition by means of Community preference, autonomy in terms of foodstuffs and public health protection. It is essential to define very quickly a European farm model based on diversified, traditional and healthy food, produced from essentially European agricultural products. The principle of Community preference must be defended and, by the same token, the system of export refunds including for products described as "outside annex 1" , i.e. food products produced from European agricultural products whose market price is higher than the world rate.
The provision of healthy foodstuffs means that the primacy of the precautionary principle should be clearly established in the context of these negotiations. This aspect of fair trade based on the absence of dumping for quality, environmental, social and fiscal reasons, if it is mentioned at all among the principles, is not asserted, with all the consequences of this, as a priority objective for European negotiators to attain. The prime objective for the Europeans, if you listen to the Commission, would be to get ready to make concessions. And indeed that is what the Commission is already doing, even before the negotiations have started, to the detriment of vital European interests.
I am extremely worried about the European Commission' s attitude. Indeed, following the Uruguay Round negotiations, we have had a few conflicts with the American authorities. The three main conflicts concerning the banana sector, the production and the incorporation of genetically modified organisms, and the importation of American beef, have all been negotiated by the Commission itself, against the interests of European and ACP banana growers, against the interests of European consumers and, of course, against the interests of our farmers and producers.
The Commission has acted and is continuing to act in these three case as if it wishes to ensure that there will be no outstanding disputes between the European Union and the United States when the negotiations are due to begin. This is playing into the Americans' hands. Instead of proclaiming the need for European concessions from the rooftops, the Commission would do better to forcefully assert the need to set right the errors and omissions of the Marrakech Agreement with regard to fundamental social rights, the environment, public health, in the general interest, indeed. But this would mean acknowledging that the Commission handled the latest GATT agreements badly, and obviously that is just unthinkable. The Commission therefore prefers, whether its representative is called Mr Brittan or Mr Lamy, to undermine our positions in advance regarding the precautionary principle, health safety and environmental protection, as well as economic interests in rural areas and, in the case of bananas, to make light of the special historic relations which our countries maintain in the form of international agreements with the ACP countries. Special, do not even think about it. The adjective is one that will make Mr Lamy jump with fright!
Report: Dimitrakopoulos/Leinen (A5-0058/1999)
Mr President, in the first draft of the Dimitrakopoulos-Leinen report on the forthcoming Intergovernmental Conference, the following preliminary clause could be read, "Considering the rate of abstention from the last European elections, testifying to the growing disaffection of the citizens with regard to the current running of the Union, etc." The Committee on Constitutional Affairs, no doubt aghast at such an admission, deemed it more prudent to eliminate this clause, with an overwhelming majority. And my group has not subsequently managed to have it reintegrated.
I feel this anecdote is significant since is clearly shows the spirit in which this report was drawn up. There is a refusal to see that the more federal Europe is becoming, the more distant it is becoming from the peoples of Europe, and the more disaffected they are becoming from it. Sweeping aside this niggling detail, and many others too, the Commission feels more comfortable in proposing yet more federalism, extending majority voting to the Council, and constitutionalisation of the Treaties.
It is the same attitude of deliberately closing ones eyes to the facts which prevailed when it came to discussing enlargement. People are acting as if extending qualified majority voting, i.e. extending the powers of coercion over minority countries, was going to solve all our problems. This is serious self-delusion. Standardisation has already gone as far as it can within the Europe of the Fifteen. This can be clearly seen with the embargo on British beef and it is unrealistic to believe that it is possible to go further, with yet more constraints, within a Europe of thirty members.
Two years ago, the Amsterdam Council already came up against this problem and did not manage to solve it. The forthcoming Intergovernmental Conference will be no more successful in solving it if it continues to work on the same bases.
The fact is, we need a Europe which is more flexible and accords greater respect to its nations. I gave the principles of this in a minority opinion appended to the Dimitrakopoulos-Leinen report, and the Union for a Europe of Nations Group developed the consequences of this by proposing twenty-one amendments, all rejected, alas, by the majority in Parliament. But the day will have to come when this House acknowledges the impasse in which it is trapping itself by championing a monolithic Europe.
- (FR) We consider that the European institutions are infinitely more concerned with representing the interests of capital than those of the people in general and the working classes in particular. Consequently we shall not adopt a stance on enlargement. It is our conviction that the future belongs to a Europe without frontiers between peoples unified from one end of the continent to the other and freed from the de facto power of industrial and financial groups, this being an essential condition for the people to have real control over their institutions.
What is written about the subsidiarity principle in the report could be significantly clearer. The Swedish Christian Democrats in the European Parliament' s Committee on Constitutional Affairs have therefore, in the form of Amendment No 5, pressed for the inclusion of the following sentence at the end of section 17: "The application of the subsidiarity principle, as formulated in the Treaty of Maastricht, must be evaluated."
We consider that the time is ripe for such an evaluation and that the European Parliament ought to have written this into its resolution and in that way shown its desire to provide the principle of subsidiarity with more explicit content for citizens in the EU' s Member States.
The Swedish Christian Democrats view the enlargement of the EU towards the East as being absolutely the most important question for the European Union and will devote themselves to ensuring that the institutional questions are handled by means of a rapid and flexible process, founded upon participation by the applicant States.
What with the Swedish translations of the amendments only being fully ready on the same day that the vote takes place, we find the handling, including the political handling, of this important report to have been quite extraordinary, as well as unsatisfactory from a democratic point of view.
The matters left unresolved by the Maastricht Treaty and then by the Amsterdam Treaty, despite its mandate, have now come to the fore once again under the Damocles' sword of enlargement. Who stands to gain from further integration of the European Union? The people of Europe who, with every day that passes, watch their democratic and social rights eroded and their democratic victories corrupted in the name of competitiveness and by pressure to support a more and more autocratic structure? I think not.
With the threat of deferred enlargement or even the withdrawal of the Union behind its original borders and in a bid to win new markets and share the plunder, provided that this can be done without rules, the capitalist system of the monopolies is trying to reconcile its internal differences, which were and which still are significant, in order to serve the common interest: i.e. overexploiting workers and achieving maximum profits.
Both the proposals of the so-called Wise Men and the Commission' s proposals lead in the same direction. Even greater inequality between the peoples of Europe, between the Member States of the European Union and between the candidate countries. What other purpose can there be to all these proposals which we hear and which, generally speaking, are incorporated into the report, on voting changes in the Council, on changes to the number or responsibilities of Commissioners, on reduced grass roots representation in the EC following the increase in the number of Member States, other than to strengthen the position of the rich countries of the EU, to strengthen the position of monopoly undertakings, the majority of which are established in those countries and to play down grass roots or national opposition to EU decisions which adversely affect the grass roots and which might even affect national interests?
What purpose can there be to the attempt to generalise the voting rule and the substantive, perhaps even formal repeal of the veto, despite deceptive grievances deliberately expounded to the contrary, other than to restrict the potential for grass roots intervention, at least where it opposes the choices made by the forces of capitalism in "smaller" countries?
How can the people of Europe call for the international role of the EU to be reinforced in the form of a new political and monetary union and a common defence and security policy when the EU is responsible, together with NATO, for the first act of war since the Second World War, i.e. the attack on Yugoslavia, in violation of every concept of international law? Everyone understands that a currency, in the capitalist world, needs an army to defend and impose it. This is the purpose behind the proposals for a common foreign and defence policy and an armed wing in the Union. So that arms can be used to support the interests of the monopolies against the people of Europe itself and of non-EU countries. This was proven by the campaign against Yugoslavia which, in addition to being illegal, was also unnecessary, at least for the reasons quoted, because it was made glaringly clear by the UNO itself, that all the government and mass media claims were shamefaced lies.
The clearest proof of the type of security being promoted is provided by the Amsterdam Treaty itself, the incorporation of the Schengen acquis, the creation of a Community prosecution service and the keeping of records on citizens' political convictions, ideological stance, trade union activity and love life.
We are opposed to this EU, this lackey of imperialism and big business, and we are opposed to the reversal which this autocracy means for democracy. The EU cannot change with Intergovernmental Conferences, nor do the proposed negative institutional changes represent a change for the better for the people of Europe. The people themselves will oppose, intervene and change the power ratios in order to bring down this anti-grass roots, anti-democratic, autocratic structure which exists to serve big business and create a Europe of peace and collaboration, friendship and equality between peoples, real democracy and freedom and economic prosperity for the benefit of the workers.
- (SV) We consider that the report concerning the preparations in anticipation of the next Intergovernmental Conference is a welcome initiative by the European Parliament. The requirements in the report extend beyond what the European Council considers ought to be on the agenda for the next Intergovernmental Conference. We also consider that it is far-reaching on a number of points.
Section 13 (on providing the EU with a constitution and dividing the texts of the Treaties into two parts): We want to point out and clarify the fact that the only acceptable procedure when it comes to the constitutional part is unanimity.
Section 14 (on the revision of the Treaties): We consider that unanimity shall prevail when the Treaties are revised in accordance with section 13 a.
Section 17 (last part): We consider that unanimity shall apply not only in the constitutional part but also, for example, in the case of foreign and security policy.
Section 26, last part, may be interpreted in terms of the provision of reciprocal military guarantees. We consider this to be unacceptable. The EU has neutral and non-aligned States among its Member States. For these, it would be inconceivable that resources should be created for reciprocal military guarantees within the context of the European Union' s security and defence policy. Moreover, we do not consider that a precise and binding timetable for the common foreign and security policy is required over and above what was stated in the Cologne document.
Where section 27 is concerned, we view as considerable progress the fact that the so-called Petersberg Tasks in the Cologne document (humanitarian and rescue tasks, peace-keeping tasks and tasks of combat forces in crisis management, including peace-making) are to be incorporated into the EU' s range of tasks. This demonstrates that the EU is, in the first place, a political, social and economic project, including when it comes to conflict and crisis management. The Petersberg Tasks mean that non-aligned and neutral States have an opportunity to participate in conflict and crisis management and, for that reason, there is no basis for integrating the WEU fully into the European Union.
- (DA) The Danish Social Democrats have today voted against Mr Dimitrakopoulos' s and Mr Leinen' s report.
The enlargement of the EU is an historic opportunity to create a peaceful, stable and cooperative Europe. At the same time, it is the EU' s greatest challenge to date. A change to the Treaties is a prerequisite for preparing the EU to admit the new Eastern and Central European countries. It is now 10 years since the Berlin Wall came down. We agree to the timetable which has been proposed so that the Intergovernmental Conference might be concluded by the end of the year 2000. It must not be formalities such as changing the Treaties which postpone admission of the new countries. That is why we must also be careful not to place obstacles or stumbling blocks in the way of the Intergovernmental Conference's ending on time and of its results being approved in the individual countries in accordance with the regulations in the respective countries' constitutions.
Mr Dimitrakopoulos' s and Mr Leinen' s report paves the way for a very thorough overhaul which we do not think it will be possible to implement within the established time frame. We have therefore voted against it. The many amendments and the many different opinions which have been expressed in connection with the vote today illustrate as clearly as one could wish the problems which a very comprehensive agenda would entail.
As members of the Group of the Party of European Socialists, we have voted, together with our fellow party members, for and against a range of amendments. We have done so because we want European development to move in a characteristically social democratic direction. This does not however alter our general view of the report. There are however a number of points which we must clearly reject, including initiatives which remove the basic principle that it is the Member States which, in accordance with their respective constitutions, should enter into and amend the Treaty concerned. We must also clearly repudiate the idea of the EU' s being made into a defensive alliance. This is not a task for the EU but for NATO.
- (DA) I have voted against this decision for the reasons contained in the minority prior opinion delivered by Mr Georges Berthu of the Union for a Europe of Nations Group. For technical reasons, it was only possible for Mr Georges Berthus' prior opinion to be delivered in the Committee on behalf of the French members of the Union for a Europe of Nations Group.
However, the minority prior opinion fully covers my points of view, a fact which I should like to be noted in the relevant record and minutes.
- (SV) The Intergovernmental Conference is a conference between the Member States' governments. It is the Member States' parliaments which are to decide whether its results are to be approved. We cannot therefore accept that the European Parliament should be given any form of right to make decisions on questions concerning the Treaties.
We also oppose the proposal in the report to the effect that the EU should become a legal entity. In the same way, the report' s ideas about creating a military EU are alarming and unnecessary.
The last election to the European Parliament, in particular, showed that EU citizens are some distance away from sharing many Members of the European Parliament' s ideas about a federal EU. EU citizens are still focused on the political debate taking place in the national arena. The EU debate is reserved for a small political élite. We therefore reject the fundamental features of the resolution.
- (DE) The proposals in the Dimitrakopoulos-Leinen report with regard to the reform of the Treaties in their institutional core areas provide for an extension of the qualified majority decision in the Council. Moreover, according to the report, international law as such should be amended, as the Parliament should be granted a right of approval with regard to the conclusion of future Treaties. This and many other problem issues fundamentally question the role of the Member States of the European Union as "Masters of the Treaties" . We non-attached Members therefore reject this report.
- (PT) I do not think that the report which has been approved by the Committee on Constitutional Affairs and submitted for the approval of this plenary sitting merits a positive response because:
1 - It makes requirements for revision beyond those that are laid down in the Treaty of Amsterdam, in such broad and general terms that it is not clear what a new "full" agenda is. Particularly because it omits points for revision that I consider to be essential and that were agreed on in the opinions of other Parliamentary Committees, such as a revision of own resources, a revision of social cohesion, reform of the CAP, the extension of first Pillar competences in terms of the Area of Freedom, Security and Justice, reform of the legal system etc...
2 - The revision centres on an agenda that essentially only concerns issues of decision-making power and a corresponding new balance between Member States, which will reduce, in the name of fairness, the weight of economically less developed States in favour of the more economically powerful ones, to which it is being attempted to give the mechanisms for strengthening their influence.
3 - Consequently, it accepts, by giving the Commission carte blanche to propose it, a redistribution of the weighting that each State holds in the wake of what can already be seen in the administrative and operational organisation of the Community executive, which threatens the historical and constituent principle of the European project which has always successfully stood firm on there not being proportionality between population and the weighting of votes.
4 - Consistent with the positions that I have always maintained in Parliament, regarding a revision of Maastricht and Amsterdam, with the aim of keeping sacrosanct the founding historical balance between large and small countries, I cannot approve this resolution which will open up a "Pandora' s box" for a Treaty that accepts as fair the supremacy of some States over others in breach of the principle of the equality of all European citizens.
That is why I voted against it!
- (PT) The new Intergovernmental Conference which is due to open at the beginning or in the middle of next year' s first term obviously takes on great importance for the Community agenda for the near future. Not so much because the issues are new - some of them were included in the last IGC and not resolved - but certainly because of the complexity and sensitive nature of the issues that constitute the raison d' être of the forthcoming conference.
With the argument for enlargement, the realisation of which does not present us with any fundamental problems, but which we do not envisage being achieved without consequences at various levels - and in the name of efficiency and democratic behaviour, an amendment to the Treaties, particularly in the institutional domain, is being aimed for. This means giving up unanimity and extending decision making by qualified majority to new areas; it means a new weighting of votes in Council decision making by qualified majority; and it means changing the composition and functioning of the institutions in terms of the number of Commissioners, the Council Presidency, the composition of the EP or even the choice of working languages. These are, in fact, changes that essentially target issues of power and influence within the EU and, where possible, aim to make viable or consolidate political boards of management around the largest and richest Member States.
The marginal role that, in this context, it is sought to give to smaller, less developed countries causes us, naturally, to take a very reserved position, one of concern and even outright opposition to the solutions that are being recommended. Our position is further reinforced by the solutions sought by some people in the area of security and defence and which aim for a militarisation of the EU, which would thus be consolidated as a European pillar of NATO, a position that we also reject.
- (SV) I cannot vote in favour of the Dimitrakopoulos/Leinen report for reasons which include the following.
The report has a clear supranational character. I support cooperation between States, but not the supranational dimension which the rapporteurs advocate and which was clearly rejected in the latest EU election.
I also oppose the demands for common military defence, especially in sections 26 and 27 which require a "binding timetable" for a common defence and security policy which is to guarantee the EU' s external borders. Nor can I accept that the WEU should be integrated in such a way that the EU might in the future take measures with the help of credible military resources. No exception is to be made for Article 5 which prescribes a mutual responsibility for intervening militarily if another Member State is attacked. Sweden is militarily non-aligned, aiming at neutrality in times of war, and may in no circumstances take part in common military defence.
I consider that it should only be possible to revise the EU' s statute through a unanimous decision in the Council of Ministers.
Finally, I consider that Parliament ought to concentrate on the changes which must take place if we are to cope with decision making in an enlarged EU.
Report: Pirker (A5-0059/1999)
Mr President, I abstained in the voting on the Eurodac report. I did not vote for it because I do not find the procedure and a number of regulations acceptable. Of course I regret that people have not seized the opportunity of acquiring a wider consensus on this important issue. Because it is necessary for us to be able to take action against those who cross the borders of the European Union with criminal intentions and fingerprints may well offer a solution in this respect. This is why I have abstained in a number of crucial amendments, although I agree with the fundamental attitude of my group, who are unhappy about the fact that everyone is being tarred with the same brush.
- (SV) We should like to emphasise that introducing a system for comparing asylum seekers' fingerprints is not in itself a guarantee of achieving the humane and generous asylum policy we are aiming for and which would mean that Member States showed solidarity in giving asylum seekers the right to sanctuary. In order to achieve an asylum policy of this kind, other measures and far-reaching efforts are required to further agreement between the Member States on the need for a generous and humane asylum policy. We consider however that the establishment of Eurodac should be seen in the light of the opportunity to achieve such a humane and generous asylum policy within the European Union.
In the changes to the Commission' s proposal, which find expression in the report, we see reasons for backing the report. These changes will mean that it will not be possible for minors to be subjected to registration and that the right to personal integrity will be strengthened.
- (DA) The Danish delegation wishes to express its full support for the establishment of Eurodac for the purposes of comparing asylum seekers' and certain other foreigners' fingerprints. Eurodac will be a significant tool for ensuring that the Dublin Convention functions efficiently. Given the selected legal basis for the agenda, we have declined - out of respect for the Danish reservation in the legal sphere - to participate in the final vote. We have noted with great satisfaction that, at the meeting in the Council (legal and home affairs) on 29 October 1999, the Danish government announced that it would participate fully in the Eurodac partnership on an intergovernmental basis.
. (PT) With the argument that we need to simplify the implementation of the Dublin Convention, the Council is trying to revive previous attempts to restrict the fundamental rights of citizens of non-EU countries by means of the creation of a mechanism for collecting fingerprints controlled by a central unit, which will cover not only refugees and asylum seekers but all citizens of third countries who are illegally present.
The Council' s endeavour to address fundamental rights by including children aged 14 and above is therefore blind.
But even with the minor amendments that have been approved by the European Parliament, including a minimum age limit of 18 years and a limit on the number of comparisons made of fingerprints to prevent more opportunities for error, this proposal that aims to create a Fortress Europe, closed to other citizens is unacceptable.
As the Committee on Legal Affairs and the Internal Market states, in normal circumstances, fingerprints will only be allowed to be taken from criminals or from individuals suspected of having committed crimes and not from asylum seekers, refugees or citizens of third countries who are illegally present within the territory or on a Member State' s border.
Thus, the protection of the fundamental rights of the individuals concerned requires that we do not proceed with the creation of a central control system for personal data because, in principle, none of those people may be treated as a criminal or be suspected of being one.
To make the situation worse, no measures for monitoring and protecting data are being proposed, which leaves open the question of how we can guarantee the implementation of effective sanctions which will serve as a deterrent against actions which are not authorised by the central unit.
This is the reason I have voted against this report.
- (FR) We voted against Mr Pirker' s report for, essentially, three reasons.
Firstly, because the amendments to the proposal for a regulation are far too liberal. Next, because, at the insistence of the Socialist/ecologist/Communist government of my country, to my great shame, the regulation itself scandalously omits the filing of the fingerprints of illegal immigrants monitored on the territory of the Union. Finally, because the text entrusts the management of Eurodac to a handful of Commission officials.
You have done away with internal borders. In building the Europe of Brussels, Maastricht and Amsterdam, you have created an area of high insecurity where illegal immigrants, drugs, trafficking of many different kinds, and crime may circulate freely, any old how. The steps you are proposing today not only through the Pirker report, but also through the reports on drugs or on the counterfeiting of travel documents are pathetic, given the real extent of the dangers to which you are exposing the citizens of Europe.
The only solution is to re-establish checks at the internal frontiers of the Community; to give the Member State police services adequate human, financial and material resources to fulfil their role of protecting honest citizens, and to cease giving the irresponsible parties of Brussels any sort of jurisdiction over matters of the police, justice, immigration and residence of aliens.
- (NL) The Dutch delegation in the PSE would hereby declare that it is unable to agree with the Pirker report approved today, on the proposal for a Council regulation concerning the establishment of "Eurodac" for the purpose of comparing fingerprints of asylum seekers and of certain other aliens. We are quite convinced that extending the Eurodac system to cover groups of aliens other than asylum seekers is not the right way forward.
(The sitting was adjourned at 2.35 p.m. and resumed at 3.05 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
Millennium Bug: military, civilian and nuclear sectors
The next item is the joint debate on four motions for resolution on the Millennium bug: military, civilian and nuclear sectors:
B5-0268/1999 by Ms Plooij-van Gorsel, on behalf of the ELDR Group, on the year 2000 computer problem and possible Europe-wide consequences;
B5-0268/1999 by Ms Theorin, on behalf of the PSE Group, on the year 2000 computer problem and de-alerting all nuclear forces (B5-0276/1999);
B5-0268/1999 by Ms Hautala, Ms Lucas, and others, on behalf of the Greens/ALE Group, on the year 2000 computer problem and possible Europe-wide consequences (B5-0292/1999);
B5-0303/1999 by Mr Chichester, Mr Morillon, and others, on behalf of the PPE/DE Group, on the Year 2000 computer Bug and its possible effects.
Mr President, Commissioner, only 43 days to go to 1 January 2000. A date which many are looking forward to. But before we can open the champagne with peace of mind at the turn of the millennium, specific European action in the civil and military nuclear sectors is desperately needed.
Within the European Union and the United States, the problems have been identified in good time. However, this has been the case to a lesser extent in Central and Eastern Europe. The millennium problem in the nuclear energy sector should primarily be tackled by the International Atomic Energy Agency. This UN organisation is the designated body for worldwide nuclear issues. However, the IAEA has indicated that it has no funding for specific support to solve problems in Central and Eastern European countries. The question remains as to whether these countries are themselves putting enough money into tackling the millennium bug. Russia, in particular, is teetering on the brink of bankruptcy.
Earlier this year, Parliament quizzed the then Commissioner, Mr Van den Broek, concerning the EU' s role in this transnational problem. His reply was that the IAEA has drawn up an inventory of potential problems. I now have three questions for the Commissioner.
Firstly, does the Commission have the results of this inventory? If so, I would like to ask the Commissioner to provide an outline thereof. Secondly, is the Commission conducting negotiations with governments in Central and Eastern Europe? What concrete action has ensued therefrom? Thirdly, what is the cost involved to the European Union? I thank you and await your reply.
Mr President, nuclear weapons are the weapons of the Cold War, but in spite of the fact that the Cold War is over, nuclear weapons are still there. Thousands of these weapons are to be found on aircraft, on aircraft carriers and on land, ready for firing, despite the fact that there are no threats to use nuclear weapons. To have nuclear weapons ready for immediate firing is a very dangerous situation, mainly because nuclear weapons can be released by mistake. This has come close to happening on a number of occasions. As recently as 1995, the Russians mistook a Norwegian test rocket for American nuclear weapons and went onto a full-scale war footing in Russia. Mr Yeltsin had to be woken up in the middle of the night but, very fortunately, the mistake was discovered before he decided to fire any nuclear weapons.
The risk of nuclear war by mistake was one of the reasons for the Canberra Commission' s proposal that no nuclear weapons should any longer be held in readiness for firing. This view was promoted in particular by the man formerly responsible for the United States' strategic nuclear weapons, General Lee Butler, who himself literally had his finger on the nuclear button for many years. He knew how near we had been to unleashing a nuclear war by mistake.
The second demand we made in order to reduce the risk of nuclear war was to the effect that all nuclear weapons should be separated from their weapon carriers so that sufficient time might be made for serious political deliberations. These two demands ought to be put into effect immediately. The reasons are that computer errors in nuclear weapons systems precisely at the turn of the millennium can by mistake lead to nuclear war. The early warning systems, which consist of a complex network of satellites, infra-red detectors and horizontal radar rely mainly upon the commercial electricity network. Even if the Pentagon has double-checked millions of computer components, full safety cannot be guaranteed; nor can it be guaranteed in Russia. Because of these serious defects in its early warning system, Russia cannot detect American intercontinental missiles for a period of three hours per day.
Nuclear power too relies upon the commercial electricity network in order, for example, to maintain the supply of cooling water and to cool down the radioactive core and the spent nuclear fuel. If only a part of this protective network is knocked out because of computer errors, an estimated 100 metric tons of heavy uranium core in the reactor will melt down within two hours if the two reserve diesel generators do not function. Unfortunately, these reserve diesel generators are only 85 per cent reliable.
What must happen now is for the world' s nuclear powers no longer to have their nuclear weapons primed for firing and for them to separate the warheads from the weapon carriers, at least for the period of the turn of the millennium. Great Britain has already taken the decision to do this. Nuclear power stations too must be temporarily closed down or supplied with protective mechanisms at the turn of the millennium. It is this with which the resolution is concerned. A decision no longer to have any nuclear weapons primed for firing and to remove their warheads (that is to say, to separate the nuclear weapons from the weapon carriers) may at the same time be the beginning of serious nuclear disarmament.
Mr President, I support this compromise resolution on the year 2000 computer problem. Unfortunately, this resolution is not sufficient to do justice to all the important aspects of this subject. For this reason, I would mention three points in particular that are of great importance.
The Japanese government has called on the people to stockpile purchases. That shows that the risk associated with the millennium bug is incalculable, and that also applies to Europe of course. It is a matter of great urgency that instructions be issued on how to act and that we discuss what could happen.
Secondly, where is the reply from the EU to the desperate call for help from 27 African states on 21 October this year? They are also asking the industrialised countries for help in overcoming their Y2K problem.
Thirdly: The main question is, however, where did they get this problem from? This not only applies to Africa but to other countries in the "developing" world. In all analyses of and discussions on this subject, the developing countries do not play a part. But in fact they will be the hardest hit by the change in the date because they have been given old computers from the rich Northern countries that are not year 2000 compliant. The serious effect of this will be that food supplies will not be guaranteed and the internal stability of many countries will be threatened.
43 days before the turn of the century and we are still far from a solution to this problem. Here we see the dark side of the so-called global village of information technology. Old computers are handed over, along with responsibility. I expect rapid action. That not only applies to the Y2K problem, because the next problem is almost upon us. Many computers have not stored the date of 29 February in the year 2000. Everyone is talking about the Y2K problem, the millennium bug, but this problem is not being prepared for at all and it could have much more serious consequences as a result of nobody being prepared for it.
Mr President, when I was asked to take part in this debate, my initial response was to decline, since I considered that the alarms raised were the result of some millennium phantasmagoria blown up out of proportion by lobbies with a lot to gain from it, including, occasionally, by exploiting the credulity of their clientele for financial gain.
If, in the end, I have agreed to associate myself to the resolution to be put to the vote in this House, it is because I have been able to gauge the real feeling of some part of public opinion world-wide. These concerns, combined with the statements of our fellow Member on the subject of the reaction of the Japanese Government, and of other international bodies, inviting people to take precautions and to lay in stocks in expectation of the anticipated end of the world, have convinced me that the precautions advocated by this Parliament are, in their wisdom, likely to soothe fears and may therefore prove useful.
Neither the age of a plant nor its location, nor indeed the state-of-the-art design are any guarantee of Y2K date compliance. I would not like to be in this building at midnight on 31 December - a mere 43 days from now. Lifts, fire alarms - what would work, if anything? There is a serious point to my jesting. We only have to think about it. This is a modern state-of-the-art multi-million plant.
In Ireland successive governments have expressed their concern to UK governments concerning the accident rate at the BNFL institutions, particularly the accident rate at Sellafield on the UK's least-populated west coast, only a few miles across from our most populated east coast. You may laugh, Mr President, but I am serious. It is not a major credible accident I have in mind and I do not mean to be alarmist. But I have to put on record my lack of confidence in the British nuclear industry's safety record. As a sovereign, non-nuclear nation, we in Ireland have a right to self-determination in terms of our people's health and environment. Consultation and communication between our two countries over the years regarding the British nuclear programme have not been good. A certain high-handed arrogance has been apparent despite public relations by Sellafield in recent years.
I conclude by saying that all nuclear nations need to state clearly and honestly their programmes for Y2K date compliance, to assure their own and neighbouring nations of their readiness. Even at this late stage it is better we know the problems than adopt a head-in-the-sand approach.
The first thing I want to say is how warmly I welcome this Parliament resolution. This will send a clear signal around the world about how seriously we take the Y2K issue, and it will hopefully act as an example for others to follow. Time, however, is clearly running out. That means however good intentions are now there is bound to be a risk of failures. In particular, the high level of computer interconnections between countries, particularly in the western world, makes it impossible to predict exactly what the failures might be and where they could occur. The higher the level of integration, the higher the level of unpredictability.
The situation in Eastern Europe is also far from reassuring. The lack of information coming from there worried the Commission as late as June this year, and the further east you go, the more worrying the situation gets. The safest approach is to turn off these plants at the millennium, but how does Lithuania turn off 75% of its generation capacity from Ignalia? By leaving people in the dark without water? The West must offer assistance, so I particularly welcome this resolution's call on OECD countries to provide resources for this.
I will finish very quickly with an anecdote that would be funny if were it not so serious. The US and the Russians recently set up some hotlines them so they could liaise together over Y2K problems, and in all but one of the seven hotlines they set up, they discovered Y2K problems! Nothing will be certain in the weeks ahead, we must act now to reduce the risks around the world and I welcome the contribution this resolution will make to the process.
Mr President, I shall answer your questions and contributions on those matters which fall within the jurisdiction of the Commission.
The way we see the situation in the Member States, the nuclear candidate countries with nuclear facilities and in the newly independent states is as follows. Let me first point out that very few nuclear power plants do in fact use a computer-based system for the essential part of their safety system.
The Member States which have nuclear power plants have been working on this question for at least two years, and the information in our possession indicates that the necessary corrective measures have by now been practically completed, as have all works to do with emergency planning. In this matter, the Commission has promoted exchanges of know-how and of good practice, but we did not consider it useful to intervene further with our activities in the actions of Member States.
The case is rather different for some countries of Central and Eastern Europe and some new Independent States, whose response to the problem has been less prompt. Some of them, in fact, did not start to concern themselves with this problem until the end of 1998. These countries have been supported in their work by the International Atomic Energy Agency, which reviewed their analyses of the extent of the problem in the cases of a considerable number of power plants. Mrs Plooij-van Gorsel referred to the operations carried out to date, and my answer to her is this: the operations of the Agency and of countries using nuclear power plants did not reveal any "bug" problems in the essential safety systems.
The Commission provided additional assistance to a number of nuclear power plant operators. We financed European Union expert missions to 3 power plants in Russia and to 3 power plants in Ukraine. In addition, we offered our assistance to the nuclear regulation authorities as of the beginning of this year, and we are now supporting projects of this type in Bulgaria, Slovakia and Russia.
Although none of the elements in the crucial safety systems are affected, a number of other systems, particularly the operator display systems, may be affected and failure of these systems may indirectly threaten nuclear safety by increasing the burden on the operators, as has been mentioned. According to the information available to us, we think that the countries of Central and Eastern Europe have generally made good progress in correcting these systems. In comparison, the new Independent States of the former Soviet Union are making undeniably slower progress in their corrective operations, but they are all claiming that the work will have been completed by the end of the year. We are supporting these rehabilitation projects by contributing to the activities of two international scientific and technical centres, in Moscow and Kiev, and we are prepared, if necessary, to provide additional assistance to these programmes in consideration of the fact that, as you have said throughout this debate, we are getting extremely close to the transition to the year 2000 and the main thing has been to begin to address the problem in good time.
This is my answer, and this is our contribution to solving this important problem.
The joint debate is closed.
The vote will take place at 5.30 p.m. today.
East Timor
The next item is the joint debate on five motions for resolution on East Timor:
(B5-0271/1999) by Mr Maaten, on behalf of the ELDR Group, on the situation in East Timor;
(B5-0273/1999) Ms Figueiredo, Mr Miranda, and others, on behalf of the GUE/NGL Group, on the situation in East Timor;
(B5-0280/1999) Mr Seguro, on behalf of the PSE Group, on the situation in East Timor;
(B5-0289/1999) Mr Queirò, on behalf of the UEN Group, on the situation in East Timor;
(B5-0299/1999) Ms Hautala, Ms McKenna, and others, on behalf of the Greens/ALE Group, on the situation in East Timor.
Mr President, it has, in fact, been possible once again to reach an agreement between all the political groups and to present a single motion for a resolution on Timor.
This motion for a resolution is a clear signal to the international community that, in spite of the fact that news about Timor has disappeared from the major European newspapers and that it is no longer the leading item on the most important European television news broadcasts, the international community and the European Union must continue to be attentive to this problem.
Firstly, because abuses of the human dignity and of the human rights of the Timorese who are refugees in other parts of Timor, particularly in West Timor, and who want to return to East Timor are still taking place. The Indonesian authorities must, as a matter of urgency, make humanitarian action possible, particularly on the part of non-governmental organisations.
Secondly, there must be greater vigilance by the peacekeeping forces at the border so that those Timorese who do have the right to return to West Timor can do so safely. On the other hand, those responsible for the massacres and for the attacks on human life must be punished, not just to ensure that justice is done in Timor, but, indeed, to set an example for other parts of the world where, sadly, attacks on dignity and, above all, on life, which we feel is an inalienable right, still exist and continue to take place.
Finally, Mr President, our intention is for the Commission and the Council to match the condemnations and political speeches with an appropriate expression of financial and technical support for the process of independence and the reconstruction of East Timor. This is why the Socialist Group supports this resolution and this was what I wanted to say.
I would like to support very much what the last speaker has just said. With regard to the situation in East Timor we really need to put as much pressure as possible on the Indonesian authorities, because they seem to be turning a blind eye to a lot of what is happening there. The Indonesians must try and halt the militia and their activities in the area. There is also the UNHCR fear that the situation is actually going to worsen. It is not just in East Timor, but also in West Timor where there are still a huge number of refugees - an estimated 250 000 refugees. As regards the international agencies, we have to ensure that the UNHCR's repatriation programme is allowed to continue without any kind of disruption, because there have been a number of incidents in recent times which point to a deliberate attempt to try and disrupt the UNHCR's repatriation programme. It is essential that this programme is allowed to continue. Indonesia itself must facilitate the work of relief agencies and the international forces so as to ensure that peace and stability return to the area.
We in the European Union, along with the United Nations, all encouraged the East Timorese to exercise their right to vote in the referendum. What happened after that was completely and totally unacceptable, though predictable. In fact it was predicted long before it happened, and action should have been taken much earlier to prevent the atrocities and the murder of innocent people. Unfortunately, a huge number of people lost their lives because of the irresponsible attitude of the international community. Since then, some countries have woken up to the fact that they can no longer stand by idly and watch Indonesia with the support of the militia organisations in that area murdering and chasing the East Timorese out of their country. It is about time that they had the right to independence - it is what they voted for. Member States of the European Union have to support them - not just with words but also financial assistance.
Mr President, the developing situation in East Timor must continue to enjoy the complete attention of the European Union' s institutions. In spite of the positive measures that were taken following Parliament' s resolution on September 16 last, specifically the entry of the international peace and security force under the auspices of the UN and INTERFET, the humanitarian safety situation remains serious both in East Timor itself, which it is essential to provide with resources to support reconstruction, and for approximately 250 thousand people forcibly displaced to Indonesia and, particularly, to West Timor.
Therefore, it is crucial that the European Union, the Member States and the whole international community maintain firm pressure on the Indonesian authorities so that they disarm and control the so-called "militias" with the utmost urgency and they create the necessary conditions of safety for the refugees to return to East Timor, whose territorial integrity should be respected in its entirety.
It is equally vital for words to be replaced with action and humanitarian and financial aid to East Timor to actually be provided. The delay in the arrival of the aid promised by the European Union, despite the promises made by the Council and the Commission, is unacceptable. And as approval of the budgetary line for the next few years has been positive, it is vital that the necessary sums be provided for economic and financial support for the reconstruction of East Timor and for its transition to independence.
Finally, it is important to reiterate the fact that the decisions on the East Timor independence process are a matter for its people. This means respecting its sovereignty, so decisions on its present and its future must be taken in close collaboration with the National Council for Timorese Resistance, as it is not for international organisations to replace the people of East Timor but to give them all the necessary support.
Therefore this is an appeal for all Member States, the institutions of the European Union and the whole international community to keep support for the people of East Timor on the agenda and to take the first steps towards the international recognition of the State of East Timor Lorosae and the respective establishment of diplomatic relations.
Mr President, this week sees the start of the United Nations transfer of authority in East Timor to UNTAET. They do not have an easy task. The situation of delay, made worse by the vindictive destruction perpetrated by the Indonesian armed forces, the small size of the territory together with the fact that there is another half to the island, the coexistence with neighbours and powerful interests and the lack of an administration are all factors that contribute to the complexity of the task and show the need for the involvement of the Timorese and the importance of international solidarity.
The next two years must be won. We must build basic infrastructures, establish bases for production, install an administration where none currently exists and do so taking into account the will and the involvement of the Timorese people. They know what they want and have the right to participate from the outset in their country' s construction.
With regard to international solidarity, it is clear that the joint assessment mission, coordinated by the World Bank and in which elements of the Commission participated, has finished its work in the area. An estimate of the costs of reconstruction has been made - EUR 250 million over three years - and a conference of donors will be held on 17 December.
The data that has been made available is very useful for Parliament too. I must point out that after the referendum on August 30 we were already expressing our desire for the European Union to become actively involved in the tasks of reconstruction. In line with this desire, when, at first reading, we took a stand on Budget 2000, we established a specific point of a multiannual nature with EUR 30 million allocated to the reconstruction of East Timor, an amount that should be increased in view of the information provided by the joint assessment mission.
In conclusion, I would like to highlight the tragic situation of the 250 thousand refugees outside East Timor: the whereabouts of several dozen thousands of people is not known and many of those we do know about are women and children. The refugee camps are dominated by those militias who, having terrorised East Timor, are continuing to do the same in Indonesian territory. In the meantime, Indonesia is keeping its land borders closed. The situation is intolerable and is affecting a third of East Timor' s population, which has the right to a free and informed choice as to whether they stay in Indonesia or return to East Timor.
Mr President, on behalf of my group, the Union for a Europe of Nations, I would like to state that I am one of the authors of this report and to say that this is our best opportunity to keep the issue of East Timor on the international agenda.
There is no doubt at all that there are still many problems, both in the area of humanitarian aid and in that of support for reconstruction, and also because we are still seeing serious violations of human rights, particularly in West Timor, with the activity of the militias which have prevented the refugees from East Timor regrouping and returning to their homes and to their land.
These are the reasons that lead me to agree wholeheartedly with this resolution, and also even to highlight again the need for there to be a specific investigation into who is responsible for the massacres that have taken place and for the appropriate judicial authorities to punish those responsible. I would also like to highlight the proposal that has been made to send a new delegation from the European Parliament to East Timor precisely to verify in loco how this process of reconstruction is taking place and being handled, and in order to have all the necessary facts to enable us to continue maintaining East Timor as an issue that deserves the unanimous attention of all European Members of Parliament.
Mr President, the situation in East Timor may have taken a turn for the better thanks to the change of power in Indonesia and thanks to the arrival of the peacekeeping force, but for the ordinary citizen in East Timor and also for the refugees still in West Timor, the situation is still very alarming indeed. This may not apply to the political situation - indeed, East Timor' s independence is now being respected - but it very much applies to the humanitarian and judicial situation, for which a solution has not been found in any shape or form.
Although the UNHCR are making every effort to bring the people back, there is a great deal of opposition. UNAMET are trying their utmost to protect the people but the militia groups are still active. What is really required is a swift international inquiry into the past events, an international tribunal to administer justice and, in particular, to punish the killers.
What is also required, is aid for the reconstruction. This is needed quickly as the rainy season is on its way. Exactly how much money has the Commission earmarked for this situation? Mr President, as we are on the subject of Indonesia and dramatic events there, could I also receive feedback on what was laid down by resolution in early October, namely that the situation on the Moluccas is also becoming untenable. This area too is having to deal with 70,000 refugees, 500 killed and a judicial system invariably staffed by militia groups. We have asked for help and we have not really had any reaction to this.
Mr President, the Indonesian government appears to be sensitive to international criticism. I therefore welcome the fact that both the Commission and this Parliament are taking action in respect of Indonesia. It would be a good idea for the Commission to pay a visit there to have a look and talk to everyone. I also agree with what has just been said, namely that a delegation of the European Parliament should also go and visit East Timor once again, and maybe the Moluccas too, to gain an insight into the events in these areas. At any rate, this item should not be taken off the agenda for a long while, because the people over there are still going through a very tough time.
The redevelopment of East Timor, in terms of its extent and its political specificity, is an important task for us and for the entire international community.
Within the framework of the United Nations, we must all contribute towards finding an overall solution to this problem, including issues relating to human rights and the establishment of a new state. In this context, I am pleased to see that Mr Sergio Vieira de Mello, the new United Nations coordinator, arrived in East Timor last Tuesday. I feel we can wish him nothing but success in this difficult assignment on behalf of the Commission, for my part, and on behalf of the Parliament and the European Union.
You know that the Commission is fully committed to shouldering its responsibilities as regards humanitarian and redevelopment operations. In response to Mrs Maij-Weggen' s question on humanitarian aid, ECHO has to date committed EUR 5 million and there is a further decision concerning EUR 10 million "in the pipeline" , as it were, in order to complete the work we are currently undertaking on the spot. We have responded to international appeals and have currently made commitments up to the equivalent of approximately EUR 8.5 million in food aid. This is not a negligible amount, and we are attempting to measure out this aid to suit the local capacity to absorb it.
The priority that we give to aid for East Timor will be clearly expressed, and I believe that this complies with your suggestion, Mrs Maij-Weggen, by the visit which Commissioner Nielson is going to be making at the end of the month to both East and West Timor. The Commission will be represented on the spot, at the end of the month, by the Commissioner responsible.
According to our information, the United Nations is managing the large-scale operations in East Timor efficiently. The repatriation of displaced persons is in progress. As of the day before yesterday, approximately 65,000 of all the persons displaced had returned, and the Indonesian Government gave us assurances that the process of voluntary repatriation would be completed within 100 days.
Subsequently, it shall, of course, be of the utmost important for the East Timorese themselves to participate in all aspects of the process of redevelopment and development. As you have pointed out, in addition to establishing the foundations of the economy, the emergence of a political power that is up to the task and the development of the necessary institutions will be key elements. After independence, the government will have to determine its foreign policy stance, particularly as regards membership, if appropriate, of the Lomé Convention.
This is the information I wished to give you in response to your questions.
The joint debate is closed.
The vote will take place at 5.30 p.m. today.
Mr President, Commissioner Lamy has not responded yet to what happened to the resolution we submitted in early October regarding the area north of Timor. There were a few questions regarding this area too. I would like to know when we will receive a reaction because people are in fact waiting for this. The situation there is not as serious as it is in Timor but it is getting increasingly worse.
Mrs Maij-Weggen, you have been a Member of this House for a long time. You know the Rules. We have a very strict period of time for urgencies. It is not a Question Time, it is a debate. The Commissioner can choose to reply to those parts of the debate he wishes to reply to. I am sure that in private he would be happy to give you an answer to your question.
Human Rights
The next item is the joint debate on 18 motions for resolution on human rights:
Moratorium on capital punishment - (B5-0272/1999) by Ms Malmström, on behalf of the ELDR Group, on the creation of a universal moratorium on Capital punishment;
(B5-0274/1999) by Mr Wurtz, Ms González Álvarez, and others, on behalf of the GUE/NGL Group, on capital punishment in the world and the case of Mumia Abu-Jamal;
(B5-0282/1999) by Ms Karamanou, on behalf of the PSE Group, on the abolition of the death penalty and the annulment of the execution of Mr Mumia Abu-Jamal and Mr Larry Robinson;
(B5-0283/1999) by Mr Schori, Ms Dìez González, and others, on behalf of the PSE Group, on establishing a universal moratorium on capital punishment;
(B5-0284/1999) by Ms Díez González, Mr Barón Crespo, on behalf of the PSE Group, on the sentencing to death in the US of Joaquín José Martínez, a European citizen;
(B5-0287/1999) by Mr Galeote Quecedo, Mr Salafranca Sánchez-Neyra, and others, on behalf of the PPE/DE Group, on the sentencing to death of José Joaquín Martínez;
(B5-0297/1999) by Mr Wuori, Mr Knörr Borrás, and others, on behalf of the Greens/ALE Group, on a moratorium on capital punishment;
(B5-0306/1999) by Mr Salafranca Sánchez-Neyra, Mr McCartin, and others, on behalf of the PPE/DE Group, on the creation of a universal moratorium on capital punishment.
Respect for Serbs and other minority groups in Kosovo- (B5-0270/1999) by Mr Haarder, Ms Malmström, on behalf of the ELDR Group, on respecting the rights of Serb and other minorities in Kosovo;
(B5-0275/1999) by Mr Korakas, Mr Alavanos, and others, on behalf of the GUE/NGL Group, on the situation of Serb minorities and the Roma in Kosovo;
(B5-0281/1999) by Mr Schori, Mr Sakellariou, and others, on behalf of the PSE Group, on the situation in Kosovo;
(B5-0298/1999) by Mr Cohn-Bendit, Mr Gahrton, and others, on behalf of the Greens/ALE Group, on the situation of the Serb minority in Kosovo;
(B5-0304/1999) by Mr Queiró, on behalf of the UEN Group, on the protection of Serbs and other ethnic minorities in Kosovo;
(B5-0305/1999) by Mr Morillon, Mr Oostlander, and others, on behalf of the PPE/DE Group, on the situation of the Serbs and other national minorities in Kosovo;
Alexander Nikitin- (B5-0290/1999) by Mr Vinci, Ms González Álvarez, on behalf of the GUE/NGL Group, on the case of Alexander Nikitin;
(B5-0291/1999) by Mr Haarder, on behalf of the ELDR Group, on the forthcoming trial of Alexander Nikitin;
(B5-0295/1999) by Mr Schroedter, Mr Wuori, and others, on behalf of the Greens/ALE Group, on the forthcoming trial of Alexander Nikitin;
(B5-0302/1999) by Mr Oostlander, Mr Posselt, Cushnahan, Grossetête, Lechner, on behalf of the PPE/DE Group, on the forthcoming trial of Alexander Nikitin.
Moratorium on capital punishment
Mr President, I would like to tell you briefly that I belong to a generation which was fortunate not to live through the massacre of Algerians in Paris in 1961, not to experience, on 9 November 1938, Kristallnacht or the start of Jewish persecution in various European countries and fortunate, above, all to see the end of apartheid in South Africa. If, at every stage along the way, there are people who rose up and said, "Never again" , it is quite simply because they are convinced that there is nothing worse than physical harm inflicted on individuals.
This founding principle of Europe is today being challenged, indeed, by the application of the death penalty in a considerable number of places throughout the world. China, the self-styled democratic Republic of the Congo, the United States and Iran have the sad record of coming at the top of the list of the countries which apply the death sentence. According to Amnesty International, there are 3,500 prisoners waiting for execution in the United States, where 68 prisoners were executed last year. In these countries, the right of life or death over prisoners is all the more intolerable in the light of the ridiculously limited budgets allocated to crime prevention policies and social matters. I prefer to think that, as Victor Hugo said, to close one prison, it is enough to open one more school. There is absolutely no doubt that the seventeen years that Mumia Abu-Jamal has just spent rotting on death row following a travesty of justice are linked to the fact that he is black, to his fight against institutional racism, to the freedom of thought which this journalist practised by having the courage to denounce the corruption prevailing in the ranks of the Philadelphia police. In the same way, Iran, which executed 66 people last year, would have us believe that the dozens of students arrested and the 13 Jews, were spies.
The mobilisation of international opinion, as we have seen, prevented the execution of Mumia Abu-Jamal, scheduled for 2 December. But, for the time being, there has only been a stay of execution. We must now seek to have the order of execution revoked definitively. We must widen and intensify our pressure on these countries and hit them where it hurts. It is important that European businesses should refuse to invest in the states of the United States or anywhere else in the world where the death penalty continues to be applied. The Member States of the European Union must refuse to extradite any person to a country where it is known that their death sentence is automatically programmed as soon as they set foot there. Demanding the immediate and unconditional abolition of capital punishment throughout the entire world today does not just mean promoting human dignity but also validating the Universal Declaration of Human Rights.
Mr President, I belong to a generation which thinks that conventions against torture and discrimination should not be signed just for the fun of it.
Mr President, the events that led up to the withdrawal of the motion on the moratorium are described and evaluated, in the resolution we are preparing to vote on, in a fairly neutral and rather polite way.
I am afraid that the reasons behind the withdrawal of this resolution are, at the very least, suspect, and have more to do with a kind of boycott than the defence of principles. I truly hope that Parliament will be attentive to this subject, because it is clear that the attitude of some of the Member States has been ambiguous, to say the least, and it is therefore logical that Parliament - which from this point of view has always been quite consistent - must continue to be vigilant.
As the Group of the Greens, we have taken note of these events, as well as the somewhat half-hearted wording of this resolution, which, however, we consider it important to adopt, at least in order to indicate that there is a problem that we must continue to be active on. Nevertheless, I would stress once again that, from this point of view, the European Union' s ambiguity is apparent to everyone, and I therefore think that we should express ourselves in a much clearer way than we have in the resolution.
Mr President, we are always complaining and regretting - rightly in my opinion - that the European Union does not speak with one voice on the international stage. Despite what our colleague has just said, I think that on this occasion there is more than sufficient reason to congratulate ourselves on the fact that the European Union has unanimously presented a resolution to the United Nations requesting a moratorium on the death penalty. It is sad that this initiative has not come to fruition and we hope that it will do so during this legislature.
What I would like to say, Mr President, is that we have done this because we are convinced that everybody has the unalienable right to the respect for life and this right cannot go unrecognised or be violated. We have all seen the horrendous pictures of the last death sentence passed by the Florida Court and it will therefore not surprise any of you that the first person to appear in the text of the joint resolution should be the Spanish - and hence European Union - citizen, Joaquín José Martínez, whose sentence we ask to be reviewed and whose death sentence we ask to be suspended.
In this case there has been a series of coincidences which have inspired an enthusiastic solidarity movement in our country in which the Government, all the political parties and the rest of society have taken part. I would like to say that there have been a whole series of irregularities in the trial and it appears that the defence lawyer has not fulfilled his commitments. However, Mr President, what is serious - and his case is serious enough as it is - are not the conditions of this trial, nor the fact that the United States holds the tragic and regrettable record for executing people who are later proved to be innocent. What is most tragic and regrettable is the fact that the death penalty exists at all. I therefore believe, Mr President, that as a European Parliament we have to show, in this and all other similar cases, a firm and resolute commitment to the right to life, as we have done in this joint resolution.
Mr President, the death penalty is in fact a repugnant relic of a vanished age. It is founded upon an Old Testament "eye for an eye, tooth for a tooth" mindset which is not worthy of humanity now that we are approaching a new millennium. The Group of the European Liberal, Democrat and Reform Party has played a forceful role in the fight against the death penalty. In one after another of the applicant States, it is either in the process of being, or already has been, abolished, which is a very positive development. In spite of that, the death penalty is still applied in all too many States. Only last year, 1,625 prisoners in 37 different countries were executed, and there are thousands on death row. In the United States alone, several thousand people are waiting to be executed.
Some of the prisoners condemned to death throughout the world have committed odious crimes, but that does not justify their being executed. All too often, the death penalty is used for political purposes, and there can be legal confusion and innocent people can be executed. That alone is an argument against this barbaric form of punishment. Nor does the death penalty have any proven deterrent effect.
The resolution we are debating is really quite remarkable. It names three citizens who, over the next few days, are to be executed in the United States. Obviously, we are urging the American government not to carry out these death sentences. But what the resolution really ought to be concerned with - a subject which my colleagues too have taken up - is the memorandum concerning the death penalty throughout the world. The Group of the European Liberal, Democrat and Reform Party wholeheartedly supports this memorandum, which the UN has initiated. We would encourage the Commission and the Council to pursue this issue vigorously and to unite the European Union in unanimously condemning the death penalty in every forum so as to give rise to a worldwide moratorium on its use. The abolition of the death penalty would be a fantastic step forward in the fight for human rights and also a big step forward for the recognition of human dignity.
Mr President, every year hundreds of human beings are executed in the world - often in the so-called civilised world - at the hands of other human beings. In 1998 it was noted that there were at least 1,625 executions in 37 countries and almost 4,000 death sentences in another 78 countries. These figures refer exclusively to the information which Amnesty International has been able to collect. The true figure is, without doubt, much higher. Every year an unknown number of people are declared innocent after being executed. According to a report released recently, since 1973 and in the United States alone, 75 prisoners condemned to death were released when it was discovered that they had been wrongly convicted. We will never know how many innocent people there were amongst the approximately 7000 prisoners executed in the United States of America during this century. According to Amnesty International, for every six prisoners executed since the restoration of the death penalty in the United States, one innocent person was condemned to death and later pardoned.
Therefore, it seems to me that the Council' s proposal to the United Nations, however important and positive the initiative may be, is very timid because calls on those States which retain the death penalty - and I quote - "to progressively restrict the number of crimes for which it is imposed" .
Does that seem to us to be sufficient? Do we want to be a diplomatic Assembly or a political Parliament? That is why we ask the Council, in section 9 of this resolution, in the negotiations with third countries, to examine the possibility of incorporating the abolition of the death penalty into the clause on human rights. Perhaps the Council is not in a position to do any more, but what about us? Should we not be more demanding? Should we not be more ambitious? The answer is yes. This is why we are sending this message to the Council and all the nations of the world.
The case of the Spanish citizen, José Joaquín Martínez, is a clear example of justice with no guarantees. That is why he is calling for real justice, and that is why we support him today. He wants a new form of justice so that he can demonstrate his innocence, and he has the right to it. But I declare, we all declare together, that no death sentence is a just sentence. None is.
I will also end with a biblical quote which is more positive than the one quoted by my colleague. It is a quote from Genesis. Cain killed Abel and nobody disputed his guilt in this horrendous crime. He spilled the blood of his brother and the Lord cursed him and expelled him from his house and condemned him to live as a fugitive and a vagabond: "And Cain said to the Lord: 'every one that findeth me shall slay me' . And the Lord said unto him: 'Therefore whosoever slayeth Cain, vengeance shall be taken on him sevenfold' . And the Lord set a mark upon Cain lest any finding him should kill him" . May nobody touch Cain, that was the message. May nobody touch Cain.
That should be our ambition: that nobody can execute any human being ever, in any part of the world, for any reason. Nobody. Not even the United States of America.
Mr President, we probably do not always feel comfortable in this Parliament, because what is approved is not what we wanted to be approved. However, once again, this Parliament is going to speak to the rest of the world against the death penalty. I therefore feel proud to be here this afternoon and to be able to vote, unanimously, for a condemnation of the death penalty.
The death penalty is barbarous. As other Members have said, it is a terrifying fact that many innocent people have been executed. And I do not understand how anybody can live with that on their conscience.
In reality today' s resolution talks about three specific cases: firstly, the case of José Joaquín Martínez, a Spaniard, in whose trial enormous irregularities have occurred. I have here a copy of a letter which one of the witnesses sent. He is in prison, it is true, but he sent a letter to the court saying that he had heard somebody claiming responsibility for the murder which José Joaquín Martínez is convicted of. With this simple source of doubt, it is impossible to condemn a defendant to death. Therefore we ask in the resolution for a new trial and that under no circumstances the death sentence be passed.
The second case is that of Abu Jamal. There are many reasons to believe that the trial and death sentence on Abu Jamal were motivated by political factors, above all, because he was a leader. For the moment he has been spared. His execution was set for 2 December. We also demand that this death sentence not be carried out.
And we also take up the case of a person who is mentally ill, who was about to be executed and who has been spared. It seems to us an enormous and terrifying cruelty that anybody should consider executing ill people of this type and that people should be kept in prison for 21 years, as is the case with a Canadian who was due to be executed and, half an hour before his execution, had his appeal accepted in court.
This is tremendously cruel and the world cannot accept it. This Parliament must champion the demand for a universal moratorium, if this is not approved now. And to this end we must display our moral authority.
Mr President, I am in complete agreement with Mrs Díez González on the need to seek to convince the Council to introduce a clause on capital punishment and the abolition of capital punishment into agreements with third countries. But, no doubt, it would also be necessary to seek to convince the members of the Socialist Group that they should be firm on this point. This has not been the case to date, and I therefore wish Mrs Díez González good luck.
Having said that, I think that the heart of the matter was raised by Mrs Frassoni and Mr Salafranca. What we are talking about here is not the issue of capital punishment. This House has shown on many occasions that it was convinced of the need to establish a universal moratorium. What we are talking about here is foreign policy and, more exactly, once again, the matter of the European Union' s lack of foreign policy.
I would go further than Mrs Frassoni. There is no ambiguity. On Monday, the Council decided to withdraw the motion it had proposed on the pretext that it reiterated a fundamental article of the Universal Declaration of Human Rights. On Tuesday, it voted in the texts with the same reference to the fundamental articles of this declaration. The problem clearly, therefore, lies in the lack of political will, and we can imagine the reasons for this: pressure from some major countries, such as the People' s Republic of China, the United States and Japan, who succeeded in ensuring that this policy, upon which the Union had already decided, was literally betrayed at the last moment. The central problem before us, then, as a Parliament, is the problem of a necessary joint European policy on security and foreign affairs.
One of the first things to ask for is that this dossier is handed over to Mr Solana. It is no longer possible for this dossier to be placed in the hands of presidencies which, as we know, change over every six months; we need a permanent spokesman who can, on his own authority, organise the work of the various Member State delegations in New York so that, next year, we have a position which is consistent from beginning to end, thus avoiding this truly tragic situation, one that has made things difficult for a number of third countries friendly to the European Union, starting with Mexico, which had made a very firm commitment to defending our perfectly acceptable compromise position. We must therefore amend today' s motion for a resolution in order to firmly condemn the Council and ask it, as firmly, to entrust this dossier to Mr Solana, and to him alone.
Mr President, Parliament has today, for the umpteenth time, expressed its repugnance of the anachronistic, anti-democratic methods of punishment of dubious efficacy which continue to be used throughout the world, including by countries such as the United States of America, which have recently starting championing human rights. However, even underage children are executed in the USA and, according to statistics, the criminal justice system operates selectively at the expense of the weakest economic and social groups, especially if they are dark-skinned. We are horrified by the frequency with which the innocence of citizens condemned to death is subsequently proven. And while all this is going on, the 54th General Assembly of the UN has rejected the motion by the Finnish Presidency of the Council of the European Union for no more death penalties to be carried out.
It goes without saying, Mr President, that the death penalty has no place in a democratic society. No-one has the power of life or death over anyone for any reason whatsoever. On the contrary, the death penalty is the preferred weapon of totalitarian regimes because it is a symbol of the power of the state and of the humility of the individual in the face of the power of the state and, as we know, it is often used to annihilate opponents.
This is why, on the basis of our European values and in the name of respect for human rights, we call on the governments of all the countries in which death sentences are pending to suspend them immediately and to repeal the death penalty. We also call on the USA to allow a retrial of the journalist Abu Jamal in Pennsylvania, of Martínez in Florida and of Robinson so that they may have a chance to defend themselves properly.
Finally, the European Union and the Council need to impose the repeal of the death penalty in the form of a special clause in economic and political agreements with third countries, as called for by other Members. In addition, an immediate worldwide campaign is needed and a worldwide moratorium on capital punishment pending the final repeal of the death penalty throughout the whole world.
I shall vote in favour of the resolution asking for a moratorium on capital punishment, since it is the best on offer, but I consider that not having the courage to take up a stance in favour of the immediate and unconditional abolition of capital punishment is an abdication of responsibility in the face of barbarism.
Among the many cases of death sentences where the sentence is so unfair that carrying out the sentence would be a heinous act, I wish to draw attention to the case of the Iranian students condemned to death for taking part in the demonstrations last July. These sentences come in addition to the equally ignominious sentences of 13 Iranian Jews, not to mention here the thousands of victims of repression in the past.
All those under threat of capital punishment for political reasons should be released immediately, as should the great numbers of students sentenced to imprisonment. And if these sentences show the worth of the regime of oppression and terror which is that of Iran, they are just as indicative of the essence and worth of trusts such as Shell, for example, which has just signed a USD 800 million contract with the Iranian Government. It also shows the worth of the pronouncements on human rights by Europe' s Heads of State and Government who received the President of Iran with great pomp and ceremony, so that other trusts could sign other just as fat contracts.
Finally, while I am delighted to see that Mumia Abu-Jamal, the victim of the schemes of a corrupt and racist police force, was not executed, I consider that the fight is not yet over, and it is his release that we have to achieve.
Respect for Serbs and other minority groups in Kosovo
Mr President, what has happened in recent years in Kosovo is a profound tragedy. On many occasions, we have condemned from this Chamber the outrages perpetrated upon the Kosovan Albanian people. Their suffering is inconceivable, and none of us can ever understand the scale of what they have experienced. We in the European Union are also guilty of not having succeeded in time in preventing Milosevic' s insane excursions so close to our own territory. The EU also has an important role to play in the reconstruction process. All democratic forces must be supported in order to facilitate the reconstruction and create a functioning and democratic civil society.
The collective rape which has been committed against the Kosovan Albanian people cannot however justify the actions which have been reported on against civilians belonging to, among other groups, the Serbian minority, but also other minorities. If any kind of normality is to be achieved, all affected parties must feel secure in returning or in staying where they are. This applies to both the majority and the minority. The persecutions, and in certain cases murders, of Serbs which have occurred are therefore entirely to be condemned and must cease. They do not carry the peace process forward. The outrages committed against KFOR personnel are also unacceptable and, on behalf of my Group (the Group of the European Liberal, Democrat and Reform Party), I should like strongly to condemn these. I should also like to appeal to all parties to cease committing such outrages and to lay down their weapons and together embark upon the long and difficult road to peace. I plead for all parties and organisations to work together for a better and brighter future in Kosovo, a future where all can hopefully live together.
Mr President, it is an insult to our conscience and political ethics that, after the military intervention by NATO and the European Union against Yugoslavia, under a humanitarian flag, as a result of the unforgivable ethnic cleansing by Yugoslavia against the Albanians, we are now remaining calm and accepting the violence against the Serbs, gypsies and other minorities, this time on the part of the Albanians, which, furthermore, is of an even higher proportion.
Therefore, we think that, if the European Union does not condemn and put an end to this criminal behaviour, the conclusions would be clear: firstly, the European Union would become an accomplice in the killings of Serbs and gypsies organised by the criminal and mafia groups of the KLA; and secondly, it would demonstrate that the West has two different yardsticks; and thirdly, the impression would be given that the objective of the intervention was to destroy the Serbian people.
Mr President, at the beginning of this year, anyone who was no longer able to stand by and watch the murders, expulsions, looting and pillaging by the Serbian army and militia in Kosovo and for that reason spoke out in favour of so-called humanitarian intervention, must now wonder whether the war - that was unfortunately not waged against those who committed the crimes, but against the Yugoslavian population, - the war that we conducted for over two and a half months and that cost several billion euros, really brought about the result that we expected.
Have the murders, expulsions, looting and pillaging in Kosovo stopped? Unfortunately not. Unfortunately the crimes are continuing, with two differences. First: the victims of the crimes are no longer the Kosovo Albanians, but Serbs, Roma and even Bosnians. Secondly, it is no longer the Yugoslavian army in Kosovo, but our armies, which on the one hand are completing a fantastic undertaking in reconstruction, in protecting people, bringing law and order, in every respect and on the other hand are despairing because they are not able to really protect the people that they should protect and that they would have wanted to protect. Who is to blame? Unfortunately those for whom the international community waged a war, the first war on humanitarian grounds. The former KLA - I say "former" because it supposedly no longer exists, because it was supposedly disarmed - believes that it has won a war and that it therefore has the right to commit exactly the same crimes as those who led to this war. And that is the disgrace!
The international community has until now just looked on at what is happening. We would assure the UN representative, Mr Kouchner, and his former colleagues, of our full support, if he would finally begin to set up an administration in Kosovo and not leave that to the bogus and illegitimate government of the KLA, even if the local authorities and the city and local councils were not formed by the KLA, but actually - if not other Kosovans - other UN officials could complete this work and the various different tasks that need to be performed in Kosovo.
Mr President, Mr Sakellariou, I can immediately endorse what you have said. I was there in October. I can confirm that the military power could not resolve the problems on the spot. On the contrary, the old principle is being borne out: violence breeds violence. The international community in fact has no solution to the Kosovo conflict that exists just as it did before. The conflict is there as it was previously. The international community does say that Kosovo is part of the rest of Yugoslavia and we are creating a multi-ethnic society. But the reality in Kosovo is completely different. Everyone who is there and everyone who works there knows that, and that includes the EU officials.
The former KLA, Mr Sakellariou, I can stress, feels that it is the victor and, through the mainly economic international aid, feels that this victory is confirmed. All the parties theoretically declare that the Serbs, Roma and Albanians can live together but in practice the situation in Pristina is different. You can no longer see the Cyrillic alphabet. It has all been destroyed, because the Slav language may no longer be spoken. For all Serbs who live in Pristina this means that they can really no longer take part in public life. This is Pristina, a city full of international organisations! In Mítrovica the situation is much worse. The city is completely divided and is becoming more markedly so day by day.
Why is that? The reason is simply that we only concentrate on economic aid and forget the crucial things, that is to say, the practise of tolerance, the practise of democracy and aid in the social field. There is no money available for these things on the spot. Mr Kouchner knows that reconstruction in Kosovo will fail on the very matter of the protection of the minorities. He is not receiving any help from the EU in that regard.
Mr President, the situation in Kosovo is marked by great uncertainty and violence and even by murder from time to time and in the end, as we have heard, that discredits us all. In many cases in which I have tried to help since 1989, I have felt myself to be personally compromised. Why did we intervene as an international community? We decided to help the Albanians because their basic and human rights were being infringed. For that reason we went in and I still believe that it was the right thing to do.
Over eight years of an apartheid regime in Kosovo the Albanians did not do anything to anyone, neither to the Serbs nor to the Roma, nor to the Croats, nor to the Bosnians. But they have suffered dreadfully and we must not forget that. The mass graves, more of which are found every day, are proof of this. I therefore believe that it will be very difficult for them to live together. Wounds heal extremely slowly. We in Central and Northern Europe know that too. I therefore believe that we must demand something, that they can contribute and that is, coexistence on the ground. And we must help them. These criminal acts must also be denounced by the Albanian leaders. We must help with the means at our disposal to find the perpetrators and convict them.
We want to prevent injustice and now some of those we have helped are turning out to be liars and are themselves driving out minorities. The Roma, Serbs, Croats and Bosnians, anyone in fact who might not speak this language, belongs to this group. I should not like the oppressed people to become oppressors themselves. We must therefore ensure that in the communities where there is persecution, even the reconstruction be suspended, so that every single citizen in this country takes responsibility himself and ensures that such criminal acts do not occur again. KFOR cannot be everywhere, it cannot stand behind everyone and so every decent Albanian - and there are more of them than we think - really must feel that they themselves are taking responsibility.
The problem is also that the Albanian leaders or those people who think they are, are not really in a position jointly to build the future for this land, for their homeland, and so we must also appeal to them. I believe that we need an interim government - and more quickly than Mr Kouchner is able to establish one.
Secondly, at local level, we need really responsible people and if these people cannot be Albanians or Serbs where they are in the majority, then it must be someone from the international community so that we have a contact to talk to. Everywhere, where things are going well in the communities, we must react positively and say that we are helping you more than we help those who do nothing.
Now - this is of course a difficult task which must be carried out by UNMIG - the problem is that this is something that is easier to solve on paper than in reality. But I am not of the opinion that we can do all of that merely by installing democracy. We must do that, but the first need is to create jobs, we must create infrastructure, so that the young people who are now going around with Kalashnikovs, can finally hold tools in their hands and do something for their country. Then we shall be on the right path and Mr Kouchner must also be a little more effective than he is at the moment, whoever may be hampering him in carrying out his task.
Mr President, today' s debate has until now unfortunately been really one-sided as we have forgotten to be self-critical. We have for years ignored the oppression that went on for 10 years in Kosovo. Doris Pack and others did not do so, but a large majority did. We are ourselves to blame, at least those who held this attitude, for the fact that Rugova was frozen out, because he was left alone for 10 years with his non-violence. It is quite clear that in a desperate situation, in which hundreds of thousands of people were driven out by systematic state violence - and that is the big difference with the current isolated acts of revenge that are of course despicable - Rugova lost control of the forces.
We should for a start see clearly that condemning others can be a good thing, but it would also be a good thing to exercise some self-criticism: We have above all failed in this way. Of course we must send out a strong signal against any expulsions. I myself come from a family who - collectively innocent - on the basis of state decrees 50 years ago, were expelled. Any expulsion is an expulsion too many and this 20th century is likely to go down in history as the century of genocide and expulsions. We therefore have a duty to stop every expulsion, including those in Kosovo, and we have a duty to speak up so that the ban on expulsions and the right to a homeland become the foundations of international law, so that such dreadful events are not repeated.
Mr President, the fact is, and I can only endorse what my colleagues have just said, that we are running a considerable risk of missing the goal and failing to create a multi-ethnic Kosovo, which was our goal, and of creating a ethnically pure Kosovo, i.e. a purely Albanian Kosovo just before we reach that goal. Mr Posselt, you are right in your criticism. In this very House, Mrs Pack and many others including myself have for years pointed out what could happen in Kosovo if we continue to look on and thereby contribute to Rugova being frozen out.
When we were in Kosovo a short while ago - the President of this House and Mrs Pack -, we saw that where "ethnic cleansing" occurred, the situation is going fairly well. But where the ethnic groups meet, the conflicts are very acute and they have become more acute. It is unacceptable that if Serbs or Albanians need to go to hospital, they actually run a risk of being more injured once they get there than they would have been before they got to hospital. The language of the international community must be clear here. It is unacceptable that every Albanian who has a liberal, open attitude, like the former speaker of the delegation at Rambouillet, is threatened because he speaks out in favour of the Serbs, the Roma, the Sinti and other ethnic groups being accepted in his country.
As was already mentioned, it also has to do with the fact that we unfortunately have Albanian politicians in Kosovo who do not conduct policy that is geared to the future structure, but are working in a one-sided way according to which side they are on. It was the speaker of the delegation in Rambouillet who made a great impression on us when he said: "Ask an Albanian politician any minor date, any minor event in history and he will tell you a lot about it. If you ask him how the social security system of the future will be extended, you will not find anyone who can give you an answer" . So it is all the more important - and I should like to stress this - that UNMIK and Bernard Kouchner make rapid progress in setting up a government. The government must of course have contact with the population. It must work together with the population. But it must also examine very carefully who it is and then it must become clear and unambiguous that it is the UN that is also at stake along with its mandate and its authority and of course the European Union as well.
We must help the Albanian population to build a multi-ethnic society. That is the great task before us. The battle for freedom in Kosovo has not yet been won. There is still a lot to do!
It is most gratifying to note that all the Groups in this House are clearly in agreement on this subject. That is certainly a great help.
Mr President, it is with great sadness that the Union for a Europe of Nations Group will be voting in favour of the joint motion for resolution. With great sadness, I say, since all we are doing today is observing the results of our on-going hypocrisy in the case of Kosovo, not to say our blindness and even cowardice. Hypocrisy, since we were well aware that in opting for warfare last spring, that is to say, turning our backs on balance, the only condition for peace between the parties involved in the conflict, we would inevitably be provoking the endless outbursts of violence which we are witnessing today.
By stirring up the entire planet in support of a gang of terrorists, the KLA, which was, unfortunately, supported for a long time by one of our Member States, since they had their headquarters in Frankfurt for years, we endorsed the reign of terror. We were well aware that our activism had nothing, indeed, to do with human rights, since it promoted chain reactions of terror, to the point where henceforth, we are not just the more or less compassionate witnesses to a new bout of ethnic cleansing. We Europeans, and the Kouchner mission in particular, are accomplices, not to mention, in the final analysis, the instigators.
Hypocrisy is compounded by blindness, for we have effectively confused the concepts of nationhood and ethnicity, the national principle and the ethnic principle. A nation, need one remind you, is the opposite of an ethnic grouping. We are sorry to have to be reminding you of these obvious facts, but Europe has lost sight of the national principle to the extent that it is necessary to keep repeating it. A nation goes beyond ethnic groupings, forming a pluralist body which erases the primary membership of a racial or family group, or at least relegates this to the private domain, in favour of a political structure, which for two centuries, and perhaps even for much more than two centuries, we in France have called the Republic. Let us destroy nations, and what the Yugoslav association may have become in time, especially if Europe had opened its arms to it earlier, let us destroy nations, and we will end up with nothing but the eruption of ethnic groups everywhere, not to say, gangs, with accounts being settled and, ultimately, war in Europe. Thus, by destroying nations, its own foundation, its own basic principle, its essential strength, Europe today is in the process of destroying itself.
Blindness, in turn, is compounded by cowardice. Because Europeans went into this war, as we well know, only out of weakness in its attitude to the United States, that is to say, to an empire which does not suffer any competition anywhere on the planet and which has undertaken to divide Europe in order to rule as master everywhere. This is one of the goals of the United States in this matter, and we have gone along with it out of weakness and cowardice.
So we can no longer do anything but look upon, Mrs Pack, the ruins which are only the initial results, alas, of a federal vision of the Europe which, starting with the proud foundation of Serbia, a country that so often distinguished itself valiantly in history, is slowly leading the peoples of Europe to disorder, discord and, I say again, war.
Mr President, Hashim Thaçi, the leader of the KLA (the Kosovo Liberation Army), recently postulated: "I am the President of Kosovo. People who support my government are welcome in Kosovo. Anyone who creates hassle should leave."
This misplaced display of power, deserving of condemnation to say the least, follows in the footsteps of the execrable oppression regime adopted by Slobodan Milosevic. This political line is just as diametrically opposed to pacification, let alone a social renewal process, within the legendary battlefield of Kosovo Polje and its surrounding areas. In fact, Thaçi' s words are inviting the remaining members of the Serbian minority to leave if they have not done so already. Words which have been reinforced in the past couple of months by downright acts of terror, committed by the victims of yesterday, by Albanian Kosovars.
Significantly, Albanian journalist Veton Surroi sharply condemned this reprehensible attitude as being "organised and systematic terror which can only be described as fascist" . The minority Roma group too suffered badly under a pogrom-like Albanian attitude. I would like to make a special appeal for the Kosovar Roma, one of the oldest communities there. Today, it is collectively paying the price for being a so-called accomplice in the Milosevic regime. After all, Belgrade gave Kosovar Roma the jobs which it no longer gave to the Kosovar Albanians between 1989-1999.
Mr President, thorough, unbiased historical investigation should show to what extent the Albanian allegations of atrocities carried out by Kosovar Roma in respect of their Albanian fellow citizens are true. One thing is for sure, from both a Christian and general, moral perspective: crimes do not under any circumstance justify new crimes!
Well now, those have definitely taken place since the arrival of the UN and KFOR in Kosovo on 12 June. What is more, they were already occurring in the Macedonian refugee camps. The outcome was obvious: an estimated 20,000 Roma fled from Kosovo, most of whom ended up in refugee camps in neighbouring Montenegro and Macedonia. However, according to my sources, these camps will be closing by the end of the year. If this information is correct, what does the EU intend to do to help these displaced Kosovar Roma?
In this context, I would also like to raise another pressing question. In Montenegro, large numbers of Kosovar Roma are falling into the hands of unscrupulous people smuggling refugees into Italy. What can the European Union, in close cooperation with the Montenegro authorities, do to stop this?
Finally, it was recently stated in a report in the Chechen weekly "Tyden" on "the covert Roma exodus" from Kosovo that Roma do not give much thought to their future. Why should they? After all, they do not have one, not a dignified one that is, "wedged between Albanian terror in Kosovo, dislike and discrimination within other countries and dwindling humanitarian aid within the central Balkans" . All the more reason why the international community should now join forces to protect the Roma who are still in Kosovo.
Alexander Nikitin
Mr President, on 23 November, Alexander Nikitin will appear in court again. He still has to face trial on an old case of "spying" . It became clear a long time ago that he has the information in the Bellona report from sources that are accessible to the general public. However, his expert knowledge made it possible for us to be made aware of an enormous hazard that is heading for us and is slumbering in the Arctic Ocean. He acted with a great sense of humanity. The EU has a special responsibility here because until now it has used the material that Alexander Nikitin compiled. One of the essential components of the Northern dimension that was decided on in Helsinki is the issue of cleaning the Arctic Ocean and averting the danger that could affect us all. We must therefore intervene more forcefully here so that Alexander Nikitin can finally be released and so that the accusations are dropped, because we all know that these proceedings are purely political and therefore the laws in Russia will also be infringed by these proceedings, because the old nomenclature will win again.
I believe that Alexander Nikitin has acted with enormous consideration for others and with remarkable responsibility in making this material available to us. It is therefore necessary for the EU Mission in Moscow at least to observe this case, but also to intervene in the political dialogue, so that it is declared a political case and Alexander Nikitin can finally be released. Alexander Nikitin should be free and honoured!
Mr President, the European Convention on Human Rights that also applies to Russia as a Member State of the Council of Europe, has, as it were, its headquarters here in Strasbourg. On the other side of the river is the European Court of Human Rights, to which Mr Nikitin has appealed. That means that what is happening in Russia is not an internal affair of a far-off land but that it is an internal affair of a European institution at whose heart are the fifteen Member States of the EU.
We therefore have an important duty to speak up for Mr Nikitin and his release so that he can finally live in humane and constitutional conditions. We, as the EU, are also bound under the Partnership and Cooperation Agreement, which not only commits Russia but ourselves too and it contains a human rights clause, to speak out most fervently on behalf of Mr Nikitin for an improvement in his conditions of detention on the spot, for his release and as I said, for fair and constitutional treatment. It would be a disgrace if we gave way, because - as Mrs Schroedter put it so well - Mr Nikitin also acted in our interests. We have often dealt with it here in the Parliament. He acted on behalf of the European environment. He acted for the rule of law on the whole continent. We should in fact award Mr Nikitin one of our prizes here in the European Parliament. I should therefore like to endorse this motion for a resolution most emphatically and the appeal it contains.
Mr President, I rise on behalf of my group but also on behalf of my colleague Lord Bethell, who takes a particular concern and interest in this matter. The fate of Alexander Nikitin is particularly relevant to a topical and urgent debate. Next Tuesday he is due to appear in court in Russia. I believe this is the sixth time that he will appear in court. He is indicted on a charge of high treason, which is a very strong and extreme charge and for what? For addressing a matter of public interest, of environmental interest to the whole of Europe. Under this charge he faces a possible death sentence. This is an extreme sanction and this House and the European institutions should send a very powerful message to Russia that it should re-think this issue, the charges should be dropped and it should respect our call for his immediate release.
In the context of the earlier debate on ending the death penalty, it is very relevant that we should call upon the Russian authorities to respect our views, the views of Europe, as to whether he should be indicted and what the sanction should be. So I very much support the calls for Mr Nikitin to be immediately released and found not guilty of the charges.
I shall answer briefly the three points which have been raised: capital punishment, the minorities in Kosovo and the Nikitin case.
Firstly, as regards the matter of capital punishment, I would like to devote a few words not to the substance of the question, which you deal with in your draft resolution and which, plainly, meets with the approval of the Commission as far as the position adopted on capital punishment is concerned. This does not, I feel, merit extensive comment, as we are in agreement on this point. What I wish to bring up is a specific point which was mentioned in the course of the discussion, i.e. the matter of the draft resolution on capital punishment which the Union proposed to the Third Committee of the General Assembly of the United Nations.
This is, in fact, a matter of foreign policy. By means of this resolution, the European Union was proposing to the international community that it undertake to establish a moratorium on capital punishment. Indeed, as far as we are concerned, the abolition of capital punishment is an intrinsic part of our human rights policy, whereas for many countries this is exclusively a matter of criminal law, or so they claim, at least.
We did indeed withdraw this draft resolution, on mature reflection, and this decision is presented for your evaluation. We withdrew it because the debates in this Third Committee of the General Assembly of the United Nations were, in our opinion, going badly. In fact, we felt that some of the many amendments submitted by the countries for whom our position is a problem are, in our view, unacceptable, particularly the amendment to introduce into the resolution a reference to article 2, paragraph 7 of the United Nations Charter, in the terms of which, "Nothing contained in the present Charter shall authorise the United Nations to intervene in matters which are essentially within the domestic jurisdiction of any state." This amendment was indeed inconvenient, insofar as it shifted the debate into another sphere, that of the national jurisdiction of a state. As far as we were concerned, the inclusion in the resolution of a reference specific to the principle of sovereignty of states would have entailed a risk of challenging the body of legislation in the system of the United Nations, and, in particular, of the World Conference of 1993, which said that the promotion and protection of human rights was a "legitimate concern" of the international community.
Moreover, accepting an amendment of this kind could have had a very negative impact on the work of the United Nations in the human rights field. It was not therefore, as I have heard, in order to yield to some sort of pressure that we preferred to close the debate in this way, at least for the time being, but rather in order to maintain a position of principle. You must not, therefore, see this decision as indicative of a lack of a foreign policy, or that we caved under pressure, but of the Union' s assessment of the risk, considering the proposed amendments, of finding ourselves, for the sake of the legitimate campaign we share, some way behind the positions we have gained earlier. This is the explanation I wished to give you.
I shall now come to the second subject, Mr President, regarding the rights of the Serbs and other minorities in Kosovo. I believe that the Commission and, with it, the entire European Union has made it clear, from the start, that we condemn any sort of ethnic violence, regardless of who is inflicting and who is suffering it. Such violence is just as unacceptable today against the Serbian and Gypsy minorities as it was when it was inflicted upon the Kosovars several months before. Thanks to programmes of assistance in democratisation and human rights, the Commission continues to provide support for measures intended to re-establish confidence and to promote dialogue between the different communities. We were already active in this way, without much success, unfortunately, even before the conflict, and I share, from this point of view, the suggestions that some of you made that we must all meticulously take stock of the situation. From now on, in the new circumstances, we are nonetheless trying pragmatically to continue to act according to these objectives, particular in selecting aid and assistance projects.
We support fully and absolutely the action undertaken by KFOR to maintain law and order in Kosovo and to protect all the citizens. In addition, we support fully and absolutely the action undertaken by MINUK in order to set up an operational civil administration, capable of taking on the police functions which are currently handled by KFOR, and to create a peaceful multi-ethnic society, capable of taking on both the reconstruction of Kosovo and the restoration of its society. MINUK approached the Commission with regard to the financing of the Kosovo protection force and the Member States shall take a decision, in the weeks to come, regarding the programme we suggested in response to this request. We are also offering our support, in the form of twinning, to the actions agreed by MINUK at local administration level. In this context, we are asking all people of goodwill in Kosovo and outside, to also work towards these objectives in order to help us to ensure that MINUK and KFOR achieve them themselves. I may remind you, if you need reminding, that we are opposed to Kosovo being partitioned. It must become a multi-ethnic society, without distinctions or discrimination for ethnic or other reasons.
And if I may switch to English for convenience without breaching the rules of this House, I will answer that the European Commission has been following very closely and with a great degree of concern Alexander Nikitin's trial. Representatives of EU Member States attended the court session in St Petersburg in October 1998 and were present when the Supreme Court delivered its latest decision in February 1999 to send back the case to the lower court for further investigation.
In line with previous statements, the European Commission has made it clear that any further judicial proceedings regarding the contribution made by Mr Nikitin to the Bellona report should be in full conformity with internationally agreed principles and standards of justice and human rights. I am aware that Mr Nikitin's lawyers have lodged an application to the European Court of Human Rights and I am certain the Council of Europe's institutions will pursue this application accordingly.
While respecting the judicial procedures of a sovereign country, the European Commission will remain vigilant to ensure that Mr Nikitin is granted an impartial and public trial based on the principles of the European Convention on Human Rights and the Russian Constitution.
Thank you very much, Commissioner Lamy.
The debate is closed.
The vote will take place today at 5.30.p.m.
Rwanda/Burundi
The next item is the joint debate on the following motions for resolutions:
B5-0267/99 by Mrs Ries and Mr van den Bos, on behalf of the ELDR Group;
B5-0276/99 by Mr Miranda and others, on behalf of the GUE/NGL Group;
B5-0285/99 by Mr van den Berg, on behalf of the PSE (Social Democratic) Group;
B5-0293/99 by Mrs Maes and others, on behalf of the Greens/ALE Group;
B5-0294/99 by Mrs Maes and others, on behalf of the Greens/ALE Group;
B5-0300/99 by Mr Van Hecke and Mr Khanbhai, on behalf of the PPE (Christian Democrats)/DE Group;
B5-0301/99 by Mr Van Hecke and Mr Khanbhai, on behalf of the PPE (Christian Democrats)/DE Group;
on the situation in the Great Lakes region and in particular on Rwanda and the situation in Burundi.
Mr President, Commissioner, the recent release of Jean Bosco Barayagwiza by the International Criminal Tribunal for Rwanda has scandalised the government and population in Rwanda. Their anger is perfectly legitimate: the defendant was released on a technicality despite the extremely serious charges against him, charges of genocide. Going beyond this particular episode which the Rwandans see as traumatic, what is involved here is the culture of impunity.
It must be clearly established that all those who committed crimes as heinous as genocide or crimes against humanity, or who were accomplices to these, will be pursued tirelessly. In order to do so, international institutions, and that includes ourselves, must provide the international courts with sufficient resources to accomplish its task.
Would the European Union be prepared, Mr Lamy, to play a role in this regard, in order to, in future, prevent this type of blunder which is catastrophic in the opinion of the populations who are waiting for truth and justice?
Finally, being particularly attentive, of course, to the International Criminal Tribunal for Rwanda, so that the duty to remember this conflict which already seems far off, some people think too far off, is maintained, it is the role of the European Union, I feel, to stand by the people of Rwanda on this occasion. A people that has today been truly betrayed by the release of Jean Bosco Barayagwiza, who was, need one be reminded, the founder of hate radio, the notorious Radio-Télévision Libre des Mille Collines (RTLM). The reaction of the Kigali authorities is understandable, but I invite them to resume their cooperation with the ICTR which is still, in spite of everything, the best instrument to establish justice and, hence, peace.
It is essential for the international justice system to regain control if it wishes to ensure its own credibility, but we must also give it the resources it needs to fulfil its ambitions. This is the price of what we owe to the memory of the Rwandans.
Mr President, we visited Nassau in the capacity of MEPs together with some colleagues from the ACP countries and two days prior to our visit, Saskia von Meyenfeldt, a UNICEF worker and a number of civilians from south-east Burundi had been murdered. We asked for an inquiry to take place following a general resolution; this was originally to be an independent inquiry. A Burundi representative, however, lodged objections and after that, we had to use the term "inquiry" .
Well, in this resolution, we mention an independent inquiry, and this enables us to make it clear that we would like not just the parties involved, so not just the Burundian government, to give their opinion but we would also like to see the actual facts surface.
We would appreciate it if the Commission could ensure that its EU ambassadors in the region could collate information on this matter and duly inform us.
My second point concerns the fact that the conflict in question is far more extensive. Since 1993, some 200,000 have been killed and 800,000 displaced. Sometimes it is good to quote these figures, because in the light of what is happening on our doorstep in Kosovo, we sometimes forget that a conflict of such dimensions is still taking place in an area of Central Africa.
It remains an urgent requirement to promote a stability pact using all contacts we have through the European Commission' s links with the United Nations and to promote the political awareness and energy of those who work there, so as to arrive at a stability pact.
I hope we succeed in sending out a clear message from within Europe that human rights cannot and should not be split up, and that we do not only attach importance to them in relation to Kosovo, but also where this Central-African region is concerned. I hope that both resolutions go some way towards achieving this.
Mr President, once again we are called upon to discuss the situation in Rwanda. Yesterday we were deploring genocide and violations of human rights. Today, indeed, we can only be outraged at the release of Jean Bosco Barayagwiza, supposedly for technical reasons, even though he was one of the most significant parties in the incitement to genocide. His release, indeed, is quite symptomatic of the lack of will to make an evaluation of the genocide and, more especially, of the wish to hush up the involvement of European countries, particularly France, where a recent parliamentary inquiry revealed complicity that was, at the best, passive.
Let us also stress that the Rwandan situation, as worrying as it is, more particularly affects the stability of neighbouring countries, and the situation in the Congo is quite tragic from this point of view.
It is essential today for the European Parliament to assert clearly that, in order to ensure stability in this region, the conditions must be created for a peace which is based on justice and the prosecution of those responsible for ethnic violence.
This is why we are asking the ICTR to review its position regarding Mr Barayagwiza' s release, in consideration of the seriousness of the charges against him. Without some action of this sort, the populations of Rwanda are likely to feel they have been wronged and ethnic conflict is likely to start up again with renewed vigour. We also ask the Rwandan government to resume its relations with the ICTR. This is why it is essential to put an end to the conditions of impunity which are prevailing in these countries.
Mr President, Commissioner, I would like to subscribe to what the previous speakers have said and at the same time express my indignation at and disappointment with our own attitude. We wait until a white person is murdered before we take renewed interest in a conflict in Burundi that has taken so many thousands of people into their graves. I would also like to mention the camps which, in Dutch, we refer to as "hergroepingskampen" (regrouping camps). This term stands for concentration camps, this is what they really are. In these camps, they section people off based on their ethnic origin so as to facilitate covert genocide. I would therefore urge that the European Union take the situation in Rwanda, Burundi and Congo a great deal more seriously. This week, I heard the advisor of the Council, the High Representative for the common foreign and security policy, and I hope that we will be able, at some stage, to help create for others the stability that we want for ourselves.
Mr President, Commissioner and Colleagues, as someone who has worked in and known Rwanda since 1984, as someone born in Tanzania where I lived for many years, as someone speaking the main African language of the Great Lakes region, I speak on this subject with experience and knowledge.
Genocide in any country is evil and must be condemned without reservation. Whoever is responsible for such genocide must be indicted, and justice must be seen to be done. There cannot be any immunity for anyone from such prosecution. The International Criminal Tribunal in Arusha must do its work efficiently, and we hope that those doing this work will take measures to bring this process to a just and speedy end.
Only four trials have been completed in five years, and this delay has allowed some perpetrators of genocide to go free on technicalities. This is not acceptable. We need to evaluate the work of the tribunal to identify the weaknesses so that we can furnish appropriate assistance to ensure high standards of justice without wasting time and resources. The innocent victims of genocide and conflict cannot wait for ever to rebuild their lives in order to live in peace in their own villages and in their own homes.
This resolution, agreed by all political groups in this Parliament, expresses clearly our concerns, hopes and expectations. It is now up to the government of Rwanda and those of neighbouring countries to take serious action to bring about genuine peace in the area. They need to cooperate fully with the EU special envoy, the EU, the United Nations, the OAU and all humanitarian aid agencies in doing what is needed to support peace and stability in Rwanda and the Great Lakes region in general.
Mr President, Burundi, as has been stated earlier, is on the brink of another catastrophe. Rebel attacks, army cleansing, hundreds of thousands of refugees falling prey to starvation and disease and an economy which is ruined beyond repair. Some even claim that the situation is comparable to that in Rwanda just before the genocide in 1994.
Despite this, Europe is adopting a back-seat approach again. Because the Member States apparently cannot agree on how to tackle the crisis in the Great Lakes Region, we leave Burundi to African countries, some of which are involved in the crisis. We link our aid to the Arusha peace process where Tanzania acts as mediator but at the same time condone the fact that rebels carry out attacks on Burundi from the same country. We refuse to cooperate for fundamental reasons with a government that has managed nonetheless to acquire Parliament' s support.
The question is very much whether, in this way, we are not playing into the hands of the extremists, both amongst the rebels and within the army. Do we want Hutu extremist movements to seize power in Burundi and commit renewed genocide on a minority? Or are we waiting for a new coup and Tutsi extremists from the army to start renewed cleansing? If we do not want this, let us then give our full support to the peace process in Burundi. Let us bring the moderate parties round the table and isolate the extremists. Let us give unconditional aid to the population and kick-start the economy. Let us finally take Burundi' s problem seriously. In any case, we will never be able to say: we did not know.
Mr President, of the great number of problems affecting Rwanda and Burundi I should like on behalf of my Group to speak about the latest events, that is say, what took place on 6 November, i.e. a few days ago, when the Rwanda government announced that it would refuse further cooperation with the International Criminal Tribunal in Arusha.
We took some pride in the fact that this Tribunal was set up at all - with our assistance too - whether it was adequate is a more complicated matter - in order to clear up these inhuman crimes and to punish the respective perpetrators. As an initial reaction, this attitude of the Rwandan government is even understandable, but the conclusion that it drew from it, i.e. now to refuse further cooperation with this Tribunal, is entirely the wrong one. We cannot understand - and I express myself carefully here - that the presumed architect of the genocide, Barayagwiza, on the basis of procedural issues - and this is hard to swallow - was released and not brought before the court at all. He was, after all, the political director in the foreign ministry of a regime that was responsible for the deaths of 800 000 people - we should really say for the slaughter of 800 000 people. This person, who has now been released, was a leading official in the state radio at the very time when the radio was urging and inciting people on to racial hatred.
Our Group has a two-fold demand: on the one hand to the Rwanda government, to cancel its decision and on the other hand to the Tribunal to revise this decision. In particular, it is not acceptable that the Tribunal refer to the fact that a further charge in the same case is inadmissible owing to the "not guilty" verdict. For charges of this kind there can be no immunity.
Mr President, I shall take the statements that I must answer in order, first on the subject of Rwanda, then Burundi.
As far as Rwanda is concerned, the Commission shares the concerns which have been expressed regarding the effectiveness of the system of justice, if I may use this diplomatic term, to judge those responsible for genocide. No national reconciliation is possible without proper court procedures, and that involves both the Rwandan national justice system and the International Criminal Tribunal for Rwanda.
To answer Mrs Ries, regarding the Rwandan national system of justice, the Commission targeted its interventions at institutional support to the government departments in the area of reinforcement of defence rights and civil cases, in the area of improving living standards in prisons and in the area of support for the survivors of genocide, as well as in the area of respect for human rights. Nonetheless, there are still 130,000 prisoners in prison, accused of crimes related to genocide, awaiting trial.
The Rwandan Government is looking for alternative formulae which do not leave room for impunity, and which go in the direction we would like. It is working on defining a system of courts of arbitration along the lines of traditional practice, where the courts are made up of citizens elected to the various levels of local administration, and they would be established to judge three categories of defendant: firstly, ordinary murderers, secondly, those who assaulted but did not kill, and thirdly, finally, the looters, leaving the instigators and ideologists of the genocide and massacres to be judged effectively by ordinary courts, which must be organised in some way to be able to take on this task.
With the other backers, the Commission is currently assessing the opportunities and methods to contribute to the establishment of this system within the framework of our cooperation. As far as the International Criminal Tribunal for Rwanda is concerned, the Commission allocated finance from the very creation of this tribunal, totalling EUR 1.5 million to date. The Commission is going to initiate an evaluation of human rights programmes in developing countries. Particular attention will be paid to the countries or projects we have supported, such as the one I have just mentioned. This evaluation will include support for the International Criminal Tribunal and its conclusions will enable us to identify any new support according to the methods we shall assess in the light of this investigation.
As far as Burundi is concerned, we, too, are extremely concerned at the situation of increasing violence in this country. What are we doing in response to this? I know and I can see that it is always ridiculous to cite aid figures in the face of such calamities. I nonetheless believe that these are the only real proof we can offer to show what we are doing to act on these concerns of yours. The real criticism you might make, which would hit home, is that we are passive in this type of situation. I believe we are not being passive in this particular instance. I should like to give you some examples of this.
We have supported the peace process by financing the talks taking place in Arusha, with a contribution of EUR 2 million, which is far from being the largest contribution and which should, along with other external finance, be sufficient for the successful conclusion of these talks. It is true that the passing of the facilitator, ex-President Nyerere, is one more obstacle to add to the complexity of the process itself. We think that it is essential for the talks to continue while seeking a new facilitator at the same time.
The intensification of the confrontations, in recent months, has given rise to the displacement of some tens of thousands of people who have, in effect, as has been mentioned in this debate, been forcibly detained in camps by the government since last July. We intervened immediately to provide humanitarian aid, with aid of more than EUR one million over three operations, and we are prepared to continue to intervene in order to meet the most urgent needs next year. The total ECHO contribution to Burundi reached around EUR 10 million this year. At a meeting in New York at the start of the year, the backers of Burundi decided to contribute towards improving the living conditions of the most vulnerable sectors of the population and to target their support at the rehousing of displaced persons.
In the context of these positions, the Commission approved a redevelopment programme of around EUR 50 million, which may be implemented according to the security conditions in the country. We feel that the complete resumption of cooperation is linked to the results of the peace process, and to the establishment of a political and constitutional framework which will lead, finally, to democratisation. This is the answer which I wished to give you, Mr President.
Thank you very much, Commissioner Lamy.
The debate is closed.
The vote will take place today at 5.30. p.m.
Pakistan
The next item is the joint debate on the following motions for resolution:
B5-0269/99 by Mr Van den Bos and Mrs Thors, on behalf of the ELDR Group;
B5-0277/99 by Mr Vinci and Mr Brie, on behalf of the GUE/NGL Group;
B5-0278/99 by Mr Thomas Mann, on behalf of the PPE (Christian Democrats)/DE Group;
B5-0286/99 by Mr Schori, on behalf of the PSE (Social Democrats) Group;
B5-0296/99 by Mrs Lambert and Mrs Lucas, on behalf of the Greens/ALE Group
on the declaration of a state of emergency in Pakistan.
This resolution sets out the concerns that must be shared by the world-wide community about the deterioration of stability in Pakistan and in its neighbouring territories. We are certainly right to regret the military take-over but it would be sensible to recognise that the new military regime is so far extremely popular within Pakistan. Pakistan clearly expects General Musharraf to succeed in stopping a long series of corrupt and illiberal factions. The Sharif and Bhutto regimes have misruled their country for many years. Certainly the military are tackling the financial fraud that exists on a massive scale with vigour.
This motion speaks wrongly of the need for democracy to be reinstalled or reinstated. It should be a calling for progress towards democracy and proposing a practical programme for the European Union that will facilitate that progress. Fighting corruption is an essential first step.
I trust that the Portuguese Presidency will use its renowned skills and experience to develop European Union appreciation of the problems that confront Pakistan and I would welcome Mr Lamy's opinion on the current status of the Cooperation Agreement.
Mr President, the military coup that took place in Pakistan in October immediately after the army Chief-of-Staff, General Musharraf was stood down is condemned in the strongest possible terms by the PPE/DE Group. The constitution was declared to be invalid. The national parliament and the provincial parliaments were temporarily suspended. Even if the take-over of power by the military occurred without great protests from the population, there is no alternative to a properly functioning democracy brought about by free elections. The attempt to prove that the former Prime Minister Mr Sharif had participated in a criminal conspiracy and had built up a system of nepotism, should not become a show trial. Any legal proceedings must be fair and transparent to the general public.
On meeting the EU' s special envoy, Walter Sari, on 2 November, General Musharraf rejected a timetable for the establishment of democracy. There is therefore no reason why the EU should be prepared to follow other states, which think that the stability programme that has been announced has a good chance of success. The first signs are quite hopeful: the assurance of a climate favourable to investment, tax relief, the thinning out of the bureaucracy and the ending of the personal enrichment of those in charge. The national banks must stop the custom of awarding generous loans to officials. The new, stricter anti-corruption legislation is a step in the right direction.
The loss of confidence and flight of capital can only be stopped if democracy is restored and human rights are guaranteed. International investment has been suspended until the IMF accepts Pakistan as a full partner. We therefore demand that the military government return to constitutional rule. Politics must be taken over by a democratic legitimate civil government. The suspension of both Commonwealth membership and the European Union Cooperation Agreement can only be reversed when all the conditions for the urgently needed economic, social and humanitarian reforms in Pakistan are met.
Mr President, our colleagues have already spoken about the military coup. I should once again like to emphasise what Mr Duff and Mr Mann have said. For decades elected, but altogether corrupt governments and most recently that of Mr Nawaz Sharif, have allowed violations of human rights, slave labour, social disasters and a foreign debt that is out of control to be part of daily life in Pakistan and all this has led to the ruin of the country.
The same governments supported the fundamentalist murderous regime of the Taliban in Afghanistan and represent a constant incalculable risk to peace in the region because they support and stir up terrorist activity in the border region of Kashmir against their Indian neighbours. Despite everything, we should not allow ourselves to consider the military coup as a possible alternative to the incompetence and corruption of an elected government. We condemn most strongly the military coup in Pakistan and urge those in power to restore the rule of law and constitutional order immediately by setting up a civil transitional government in accordance with a clear timetable to restore parliamentary legitimacy by holding elections.
These should be the preconditions to be fulfilled before the Council signs the suspended Cooperation Agreement with Pakistan. The EU as a whole must adopt an unambiguous position towards Pakistan, which stresses that for us, democratic principles can neither be negotiable nor the subject of compromises and that any future would-be dictator must prevent such dreadful behaviour.
I too like many colleagues was interested in the response of many people of Pakistani origin and background to this coup - people who are themselves involved in democratic politics and concerned about good democratic practice. They were not appalled. So that reaction adds weight to our awareness of much that was wrong under the previous regime, for example the lack of protection for the rights of religious minorities and the increasing abuse of the blasphemy law which was introduced after the military take-over in 1958. Under the previous regime we also saw a growing abuse of human rights, of people such as the Sindhi. We look at what will be happening to political prisoners under this regime as a clear indicator of its intentions.
I am also concerned at reports that the military were motivated by the feeling that the Sharif government was not doing enough to protect and maintain the Federation of Pakistan. I find that particularly worrying when I remember its developing nuclear capability. We believe that the conduct of the trial of the former prime minister will also be a clear sign as to the military's good intentions to return to, or rather not to return but to introduce good democratic government to Pakistan.
Mr President, as regards Pakistan, as you know, the situation was discussed in the General Affairs Council on 15 November. The Union, and I believe this is clear to everyone, is extremely concerned at this coup d' état and fervently hopes for the restoration of democracy in the near future. The Council is waiting to see that the assurances given by the interim administration, as it is called, relating to respect for human rights and civil liberties, are respected unconditionally, and that all charges against the deposed Prime Minister, Mr Nawaz Sharif, are heard according to proper legal form in a civilian court open to the public.
As regards the specific points you have raised in the resolutions relating to the Commission' s development aid programmes and projects in Pakistan, it must be stressed that these are directed almost exclusively at the poorest and most disadvantaged levels of the population. Many of these projects are implemented by NGOs and are intended to improve the scope and quality of social sector services, particularly in the fields of primary education and health care.
The commitments for Community projects currently amount to some EUR 180 million in total and the Commission proposes to continue to implement these projects. We feel that suspending aid to underprivileged groups would be an inappropriate sanction upon them. We are perfectly aware of the deplorable situation of a great many children in Pakistan, especially girls, but we feel that the most effective means of improving this situation is to contribute towards ensuring good quality, accessible, universal primary education. We are also participating in a project with the International Labour Organisation for the rehabilitation of children employed in dangerous work in Pakistan.
Work on the new projects to be financed under next year' s budget has currently been suspended, while waiting for developments in the evaluation of the new situation over there. We acknowledge the need to assist the NGOs and civilian sector associations in order to strengthen the democratic institutions of the country, and you doubtless know that the capacity for absorption and the size of the many NGOs in this field in Pakistan are, unfortunately, limited. In addition, we have established contact with several NGOs and associations, but we feel that care must be taken not to overload these organisations with funds and assistance, which may not subsequently be managed in the most efficient way possible.
In order to reply specifically to Mr Duff' s question, following the coup d' état, the Union cancelled the signing of the new cooperation agreement between the Community and Pakistan, and we suspended our political dialogue so as to send a message, loud and clear, to the new masters in Pakistan regarding our concerns about the coup d' état and its consequences.
I believe I have answered your question specifically, Mr Duff.
Thank you very much, Commissioner Lamy.
The debate is closed.
The vote will take place today at 5.30 p.m.
(The sitting was suspended at 5.20 p.m. and resumed at 5.30 p.m.)
We shall now proceed to the vote on topical and urgent subjects of major importance.
Vote (continuation)
I should just like to say that in principle of course I was in favour of this resolution, but that I do feel that something very dangerous has been started here, that is, the systematic abuse of resolutions for an ideological debate on the Charter of Fundamental Rights. We should take this Charter of Fundamental Rights so seriously that we prepare it with a considerable, almost constitutional majority here in the House by consensus and not by half measures in resolutions. I believe that this Charter on Fundamental Rights must be discussed carefully and that it should not detach the rights of the child from the parents' rights, the rights of the family and the parents' right to educate their children in the family. These are elementary points that must be discussed in depth and not superficially and at top speed.
- (FR) At this time when we are about to vote on the resolution on the rights of the child, I wish to declare the importance which I attach to this legislation.
This vote has nothing to do with any others in which I have participated during this session. It reminds me of my motive for taking up politics, which may be summed up as follows: to improve, as far as may be possible, the daily lot of human beings! This may seem presumptuous, given the scope of the task, but it is my profound conviction.
And even though I know that this vote will not radically change the tragic situation of thousands of children here or elsewhere, it does testify to the political will of this Parliament to make progress!
Declaring that it is intolerable for children to be forced to go to work instead of to school, for children not to be able to eat their fill, for children to be sold as if they were marketable goods, for children to be the victims of adult physical or moral violence, already represents a great step forward, one which must of course be put into effect in our policies and our daily life! Let us act like responsible men and women (politicians)!
The Convention whose anniversary we are celebrating today has made it possible to achieve considerable progress since it places the child at the centre of the debate! Children are human beings; they are people with rights. We must respect them, protect them, educate them and love them!
. The Convention on the Rights of the Child represents the most successful Convention in international law, with signatories in all countries of the world except Somalia and the USA. The aims of the Convention account for the unprecedented international reaction: measures to be implemented in international law to protect the rights of the most innocent, most vulnerable of the world's citizens.
The draft resolution which we have voted today seeks to ensure that the elements enshrined within this convention are protected in other legal bases and frameworks. In doing this, we are seeking to be a voice for the voiceless, and protect those who are unable to protect themselves. Children must be protected by those who have their interests at heart.
We must emphasise, therefore, the role of the family in safeguarding children, especially parents. The state, in its attempt to provide a legal basis for the protection and treatment of children must bow to the pre-eminent right which parents have in protecting, raising and safeguarding their children. We must ensure that the family, to quote the Convention on the Rights of the Child, is 'afforded the necessary protection and assistance so that it can fully assume its responsibilities within the community'.
Promoting the rights of children is a topic dear to the hearts of all of us here today. It is at the same time a great privilege and a grave responsibility to work to create legislation and legal instruments for the protection of children. Ensuring the protection of children must go hand in hand with measures which promote and protect the family. A strong family unit is essential to ensuring the protection of children. The preamble to the Convention states that the child, in order to realise 'the full and harmonious development of his or her personality, should grow up in a family environment'. Articles 5, 7, 9, 14, and others enshrine the responsibilities and rights of parents in relation to the raising of their children. It is absolutely crucial that parental rights are enshrined and ensured in order to protect the full rights of children.
. I welcome the focus in the House today on the rights of children. Children, as the most vulnerable and defenceless members of society need extra rights and extra protection. It is a privilege for me to be part of a process that can begin to ensure that this protection is provided.
The family, as was recognised by the drafters of the Convention on the Rights of the Child, is fundamental in protecting and promoting the rights of the child. It is in families that children learn the values of 'peace, dignity, tolerance, freedom, equality and solidarity' (preamble), as well as the skills necessary to implement these values in society throughout their lives.
The Convention on the Rights of the Child recognises the responsibilities of parents in providing the proper care and attention to their children, as well as the child's right to receive this care, guidance, and love. I am happy to support the motion on the floor today which will ensure that these rights are supported - the rights of parents to raise their children, and the rights of children to that protection and support.
Chechnya
Mr President, those of us who represent the Stateless nations of Europe passionately denounce the latest aggression which, at this turn of the century, is being committed by the Russian army in an abusive manner against the small country of Chechnya. Russia is causing destruction, and the death of civilians - including old people, women and children - as well as an exodus which exceeds that of Kosovo. All of this because a new Rasputin wants to gain popularity in Russia and take power as a new President, and to this end he thinks nothing of seriously endangering democracy, the Rule of Law and the economic reforms of the Russian Federation. We cannot accept it and therefore we condemn it outright.
Mr President, this resolution on Chechnya is the most far-reaching there has ever been at international level and that is a credit to this House, for in the first war too, we contributed decisively to a peace agreement being signed. However, I am disappointed that our amendment, which on the basis of the human rights clause in the Partnership and Cooperation Agreement of this agreement will be placed on ice in the context of this war, will not be adopted by the House. I have the impression that we need much stricter measures than in the resolution we have so far shown to arrive at a cease-fire at all and to ensure that the bombing of the civilian population can finally cease and for it to be declared an internal problem.
I believe that today at the OSCE meeting - this subject is being discussed at the same time over in Istanbul -, it is necessary for there to be a real possibility that will lead to peace negotiations, for the problem in the Caucasus cannot be resolved in the way the Russians want and I therefore feel it is very important for us not to just stand still, but that in particular the Commission also takes up this appeal and threatens to take action such as freezing new TACIS agreements so that it actually affects them and is not just something here on paper. It is a matter of great concern that I should like to make quite clear once again on behalf of my Group. For us the resolution does not go far enough, but it is a first step - hopefully to a peaceful solution in the region.
- (FR) On the pretext of attacking fundamentalist terrorism, the leaders of Russia are conducting a despicable war in Chechnya. The Russian army is chiefly making attacks on the civilian population, an increasing proportion of whom are being forced to flee to neighbouring regions, only to be packed together in inhuman conditions. Once again it is the civilian population which is suffering from the consequences of the destruction of towns, villages and infrastructure of a country which is already very poor.
The war is also a criminal one as regards the Russian people itself. Thousands of young men are forced to wage this dirty war which can have no positive outcome for either themselves or for their parents and elders. At a time when the transition to a capitalist economy is having the effect of causing a fall in production levels and the considerable impoverishment of the majority of the population, considerable sums of money are being swallowed up by the war effort, not to mention the cost of the corruption associated with it.
We denounce the Russian leaders who are responsible for this war, but we also denounce the leaders of the Western world who make do with a mild reproach, while supporting Yeltsin and his clan, anxious as they are to protect them. In bombing the towns and villages of Chechnya, the Russian army is doing what the Western armies did a few months ago in bombing Kosovo and Serbia. Two wrongs do not make a right, but these crimes do shed light on the deep complicity of the governments, to the detriment of the peoples concerned. This is the explanation for our abstention.
That concludes the vote.
EU action plan to combat drugs (continuation)
The next item is the continuation of the debate on the report (A5-0063/1999) by Ms Giannakou-Koutsikou, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the communication from the Commission to the Council and the European Parliament on a European Union Action Plan to Combat Drugs (2000-2004) (COM(1999)239).
Mr President, first of all let me thank Marietta Giannakou most warmly because she has opened up the opportunity today by means of an exchange, to deal with the vote on Eurodac and thereby to create the conditions under which we can introduce this fingerprint checking. This is a very important report.
I should first like to quote some figures so that you have an idea of the scale of the drug trade. First, we are dealing with the drug trade that in the meantime represents 8% of the volume of trade and makes billions in profits at the expense of young people and our families. Within the European Union we annually seize some 600 tonnes of cannabis. As far as the consumption of drugs is concerned, it is a fact that as many as 5 million young people take synthetic drugs and some 20% have tried cannabis. The legal position in Europe is extremely unsatisfactory. In the eyes of the citizens of Europe the battle against drug crime should be treated as an absolute priority. I therefore believe that Marietta Giannakou' s report is especially important and the action plan is something really fundamental that can help us in this field. It contains broad strategies, from prevention to repression to reintegration. It does not allow for any liberalisation or legalisation and sets priorities and brings domestic and foreign policy together in order to be able to combat drugs successfully.
These are ambitious goals, but in reality it will not be easy, as up to now it has not been possible to obtain comparable data for individual Member States and to compare the methods and as long as we do not have this comparison of methods and dates it will also not be possible to achieve 'best practice' as a model. Prevention has little support and the youth programmes are not designed for support in combating drugs. The European Union makes relatively little money available.
So what are the feasible and absolutely essential demands that we must make? The first thing for me is that it is vital for the prevention policy to be intensified. I can see that there is quite a good chance of us attempting on a voluntary basis to declare schools as drug-free areas, to make it clear to schoolchildren through education that a life without drugs should be their main goal. We therefore need the support of the European Union programmes such as SOCRATES and LEONARDO.
Secondly, we must urge the Member States most emphatically that we should finally obtain a standardised system of data and method registration so that it is possible to find the best models in the battle against drugs We must encourage cooperation between the police and the judiciary in the countries of Europe in the battle against drug crime and to protect young people. We must make the European Union programmes such as FALQONE, GROTIUS or OISIN more productive, organise them more efficiently and make more funds available.
So with the action plan we have a good programme. It is, however, a matter of getting to work on turning this programme into action in the battle against drugs and for young people and for a drug-free society as a whole. That must be the aim, even if it is very difficult to achieve.
Mr President, we would have liked the debate and the vote on this report not to have to take place today because - and I should like to say this right at the beginning - owing to the circumstances that led to the agenda being amended today and because of the fact that the voting time took so long because of the long Napolitano, Leinen, Dimitrakopoulos and Schwaiger reports, we will be voting on Mrs Giannakou-Koutsikou' s report tomorrow morning.
Friday morning in Strasbourg is the day when there is the most pressure. Tomorrow the plenary sitting will be bursting with Members crowding in to vote on the Giannakou report. If there are fifty, that will be a lot. I venture to make this comment because it is a glaring contradiction to the other assertion that Mrs Giannakou' s report is so important and it should therefore absolutely be discussed and voted on this week. There is no logic behind that.
In fact, our colleague' s report is an important report and must be discussed very carefully, among other reasons because the debate on the report has once again shown that drugs policy in the European Union is one of the most controversial subjects that we have ever had to discuss.
I would first of all address a comment to the rapporteur. I believe that Mrs Giannakou has taken a lot of trouble to give an opinion on the action plan in a form that was geared to a consensus and was determined in such a way as to integrate the different ways of looking at the situation that not only go right through the political "families" but are also characterised by national traditions, by different factors and by partially conflicting interests. So our Group wishes to thank the rapporteur most warmly.
I will say on behalf of my absent colleague Jan Andersson, who as a Swedish Member of Parliament - I shall speak about that again in a minute - was in a very difficult position, because Sweden is one of the Member States that has a very special approach to drugs policy, owing to its national experience and national tradition and which despite this I believe, as you do, Mrs Giannakou, with the compromise amendments have ensured that this report is actually structured in such a way that it will receive broad approval.
128 amendments were submitted and you finally formulated 17 or 18 compromise amendments that should help to focus this profusion of amendments so that in the end a logical and conclusive report by the Parliament emerges on this action plan. The words "logical" and "conclusive" really mean that three essential aspects have to be taken into consideration.
Firstly, all of us, whether on the right or left of this House must be clear and I do believe that the approach to drug policy must start from one premise: drug addicts do not on principle need punishment and persecution but help and support. That is really self-evident. Why do I have to mention that again here? Because the way in which we help these people to reintegrate into society, the way in which we reduce their personal, individual suffering must derive from specific regional, local and national experiences. So there cannot be an officially prescribed European drugs policy but there must be a European framework within which help can be provided to the people affected who are the focus here, on the basis of the specific experiences of the local and regional authorities.
The second aspect is that in our drugs policy we must bear in mind that in hardly any other branch of crime in Europe is more money earned than in the drug trade. That means that we can talk about reducing the supply, which is a very important factor but it still means that those people who supply drugs on the market must be pursued regardless. For this we need criminal law and the police. But we also need a factor that I feel has not been touched on adequately in the debate. Those people who deal in drugs generally do so if it is on a large scale, intending to make a profit and to enrich themselves. Everywhere we succeed in preventing illegal income from drug dealing from being converted into legal income, we have made great progress, that is to say, the battle against the drug trade and money laundering are phenomena that are linked. Policy on combating drugs - I address this to the Commissioner for internal security - therefore means that by reducing the supply there will be the resulting prosecution of the drug dealer, particularly in the area of money laundering.
This is the third and final aspect, with which I will conclude. We all have different experiences. In one country in the European Union there is a rather permissive approach, in another a rather restrictive one. Overall if we consider the results of the Drug Monitoring Centre in Lisbon - almost everywhere there is an equally high drugs rate. This means that whatever the approach we adopt at present we are equally successful or unsuccessful. This means that we should set the parameters at a European scale and that implementation should be subsidiary and based on the respective national experiences.
Mr President, it has to be said, the European Parliament has been divided over the drugs policy for years. By and large, there are three shades of opinion discernible in this House. Firstly, the followers of the Swedish model which, apart from treating drug addicts, emphasises the control of narcotics. Secondly, there are the followers of the Dutch model, which tends more towards the treatment of drug addicts than control. The Dutch model which allows drug shops, which in the Netherlands are given the unfortunate English term "coffee shops" , presupposes a division between soft drugs, namely marihuana, and hard drugs, such as heroin and ecstasy.
These two groups, the followers of the Swedish model and those of the Dutch model, do not want too much European cooperation in this field because they fear that their national policy might be affected. Alongside these two groups, there is a third trend represented in this Parliament, namely those who do advocate more extensive and intensive European cooperation in the drugs policy, so that the various approaches which I have described above can grow towards each other. This means that countries like France and Germany should do more to treat their drug addicts but that a country like the Netherlands, for example, should focus on controlling the drugs nuisance created by the "coffee shops" and on drugs tourism.
These three trends are also represented in the Group of the European Liberal, Democrat and Reform Party. I am therefore pleased to say that most of my group colleagues can vote in favour of Mrs Giannakou' s report. We find it an interesting report which fortunately disregards the issue of legalising narcotics and looks at the measures to be taken by the European Union.
On 6 November last, the President of the Commission, Mr Prodi, advocated stronger European cooperation in the field of drug control. He did this further to reports of Italian youngsters using ecstasy which largely originated from my country, the Netherlands. Mr Prodi' s remarks caused a huge commotion in the Netherlands. I personally agree with Mr Prodi. If the European Union is intent on dealing with transnational crime forcefully, then this should also include the control of drug trafficking. In fact, that is Europol' s first task. Ecstasy is a hard drug which is lethal, as recent events in Italy have shown.
Those supporting the legalisation of soft drugs should also be open to European cooperation. Indeed, a Member State could not legalise drugs on its own, this could only be done at European level.
Mr President, if there is one issue for which we should keep our heads cool and our wits about us then it must be the drugs policy. The present report drafted by Mrs Giannakou is not exactly a shining example of this clarity. The debate is not being conducted in a very level-headed way. There is too much bellicose rhetoric and frankly, too much hullabaloo.
We have noticed that slowly but surely this House has made some prudent steps in the right direction when it comes to dealing with this complex issue. This is certainly evident if we compare the present debate and text with those of a couple of years ago. At that time, hellfire and damnation were not punishment enough for Members who dared mention the words harm reduction or a therapeutic approach. To most people in this House, it was completely inconceivable that, apart from a repressive approach to the drugs policy, other, more effective strategies could also be developed.
The Giannakou report represents a clear improvement on a number of points. It recognises the importance of urban and regional policy experiments, refers to harm reduction and is prepared to evaluate different pluralistic therapeutic approaches. Not very revolutionary and only a small step forward. But it gives cause for hope that bad practices can be compared on the basis of accurate data and that a humane and effective drugs policy will become a likelihood in an integrated European Union.
The way in which these positive elements are formulated, however, leaves too much scope for opposing interpretations. Positive developments evident from the text cannot compete with the repressive mood which is still prevailing. Think, for example, of the enforced rehabilitation of drug addicts in prisons. This leads to inhumane situations and is not very effective if not taken on board out of one' s own free will.
The objective of the aid policy should not be restricted to achieving total abstinence in the long run. One can live with drugs, as is the case - to many people' s delight - with alcohol and tobacco and as is the case with Prozac and Valium. Does the rapporteur' s ferocious war declaration apply here too? After all, research has shown that a good joint is less harmful and addictive than some socially accepted drugs.
Possibilities other than rehabilitation are still not mentioned in this report, although it is established practice in more and more Member States to supply drugs in a controlled manner, sometimes with very promising results.
The rapporteur is of the opinion that a fatalistic outlook encourages drug abuse. This is a fallacy intended to sharpen the senseless war against drug abuse. It exacerbates marginalisation and crime and will lead to more crime. It is a repressive instrument which, unlike the addict, profits from this approach.
Mr President, when I was 18 years old, there were no problems with drugs. We had of course heard that there were such things as drugs, but they were substances we were unfamiliar with and had never encountered. It was said however that some people got their doctors to supply them with substances they would otherwise not have had access to. Nor did we have open borders. We had no traffic from Third World countries, and nor did we have very much money so, even if the supply of drugs had been there, we would not, I am sure, have been able to buy them. The main point, however, was that we did not see any need for them. Today, the world looks rather different. It is open, and the Schengen Agreement has opened the borders between our countries to such a degree that we do not have much opportunity to exercise supervision.
The fact which has to be faced is that the criminal forces which are involved in the manufacture and trading of drugs have a network, resources and powers which have far overtaken the constitutional states' ability to stop the drugs traffic. That is why there is a need for a Community policy for, in the situation in which the European Union finds itself, we must necessarily work together to combat cross-border crime.
The report we have before us is quite excellent in what it says on a number of matters, and it points out with some clarity that, if we do not step up the war against the drug barons and financiers and their money laundering, then the constitutional states, our populations and our youth will lose out in this war. But the report also contains forms of words which were voted through by the Committee and which must look perfectly harmless, especially to those unfamiliar with these matters. They are concepts like harm reduction. And who would not want to reduce harm; who would not want to help people overtaken by a form of suffering as serious as drug dependency. Naturally, we all of us want to, and what we immediately think about in this connection is treatment, which is to say efforts involving a variety of social and medical provisions. But that is not what in fact lies behind the concept. Harm reduction means something quite different in the mouths of those who do not want to see a strict drugs policy pursued. May I say that I am completely at a loss to understand that philosophy, for drug abuse is not nowadays an isolated problem, affecting only the socially needy. I am well aware that it affects people who feel isolated or who are in social need, but these in fact constitute only a few of the people who today are victims of drug abuse. What our problem today is, is that young people, who may have good home lives, at the same time feel that their lives are so empty that they need an extra lift or trip on Saturday at the discotheque and to have their mood raised with the help of a drug they are lured into believing is harmless.
In this connection, I cannot refrain from saying that I think that the speech which Mrs Buitenweg made here a moment ago is dangerous. I think it is dangerous for young people because it tempts them into believing - and I quote her - that "one can live with drugs, as is the case with alcohol and tobacco" . I am well aware that you can become dependent upon tobacco. It also takes a relatively large number of years before you get lung cancer from it. I am well aware that you can become dependent upon alcohol, and I also know that there are people who lose their lives through alcohol abuse. However, there is a crucial difference in the case of tobacco and alcohol because, in the vast majority of cases, it is possible for people to control their use of these substances to a different degree than young people who have got mixed up in drug abuse are able to control their use of drugs. I therefore want to say that it is important that, in the work that is being done within the EU, we give a very central place to having an information campaign for young people, who may today all too easily be enticed by friends of their own age and by others to try substances which are presented to them as being harmless and as things no worse to take than an extra glass of beer or an extra little whisky. It is in fact something different we are talking about here, and it has not become dangerous because it is forbidden; rather, it is forbidden because it is dangerous. So let us get away from this nonsense about decriminalisation and this tendency to trivialise the whole problem area by closing our eyes to the criminals who exploit our young people and destroy their health.
My group is a keen participant in the work which has been taking place in the Committee, and I should like to thank Mrs Giannakou for the sterling work she has done in this connection. We do not consider that, with the report we have before us and with what it contains, the definitive and best outcome has been obtained, and we very much hope that the Commissioner will be able to find still more effective and more powerful methods of combating this alarming misuse of drugs.
Mr President, the report of the rapporteur, Mrs Giannakou-Koutsikou, describing the Commission' s plan of action regarding drug control is a powerful document in which the European Parliament strongly opposes drugs. The European Commission does the same in its plan of action. It has opted for a two-pronged approach: to control and prevent the demand for drugs and call for a hard-line approach regarding the supply of drugs.
Over the past couple of months, the drugs issue has been in the limelight rather a great deal. The Tampere Summit underlined once more that the problem in Europe should be approached in a comprehensive manner. The President of the Commission, Mr Prodi, indicated last week that an "internal market for the trade in drugs" has come about in the Union. He claimed that this clearly calls for coordination of policy, even legislative harmonisation within those countries which, on account of their diverging policy, are playing into the hands of the trade. Given the many irritated Dutch reactions, this remark really hit home.
Unfortunately, however, Mr Prodi denied that he was talking about the Netherlands. Alas, my country does not only have the dubious honour of being known as a transit country for drugs, it is now also building itself a reputation for producing synthetic drugs. Several young people have since died of the effects of these synthetic drugs. This is really scandalous! I would urge Mr Prodi to call a spade a spade; the Netherlands is one of those countries that play into the hands of the trade on account of its diverging policy.
I can certainly see the benefits of the Dutch policy. For example, the care for addicts is excellent. On the demand side, many sound initiatives have been developed. But this serves little purpose if we continue to be blinkered regarding the supply side. It is about time that the Netherlands draws up a balance sheet; at international and European level, the Dutch policy does not fit in and creates problems. So time then for a change of course. It so happens that cooperation at European level is aimed at constructive confrontation. For this purpose, the plan of action is offering some useful instruments. Let us undertake this challenge as a matter of priority!
Mr President, as the rapporteur pointed out, the European Commission affirms that neither the regulatory instruments nor the programmes for the Action Plan on the fight against drugs 1995-1999 have been sufficiently assessed. It is therefore impossible to determine to what extent the objectives laid down have been met.
Given that we are talking about the fight against drugs, the Commission' s Communication is not included on the agenda of the Court of Auditors or even OLAF, but on Parliament' s agenda. Therefore, illogically, you are preparing to reconfirm the previous plan' s strategies for the next five years.
You will all agree - right as well as left - because when we discuss drugs you restrict yourselves to having simple differences of opinion, and no group is brave enough to put forward alternative strategies. Indeed, when drugs are under discussion, the vast majority of you renounce your role as a government Member who, when faced with a problem, takes a lead on the issue and tries to resolve it, and, if the solution does not provide positive results or is counterproductive, as in this case, adopts a different policy.
You do not want to examine the possibility of changing the prohibitionist policy on drugs, because, when it comes to political choices, you impose moral convictions and beliefs which are a matter for each individual' s conscience. In short, on this subject, you prevent true, scientific, secular debate by choosing an ethical approach which proves to be frustrating, ineffective and disastrous: disastrous because you try to justify things with the lack of financial resources. But how much would it cost to eliminate drug trafficking, a trade that the United Nations says accounts for 8% of world trade? You refuse to carry out a cost-efficiency assessment because you would have to admit that with your policy you have handed over control of the production and trade in certain substances to a criminal monopoly.
None of this surprises me: during this century crazy and incomprehensible things such as Nazism, Fascism and Communism have managed to gain power. Prohibition of drugs still remains: ethical, inhuman and anti-scientific madness.
Mr President, the European Parliament is now establishing a policy, that is to say a drugs policy, which has emerged in fits and starts over a period of many years. It is a firm drugs policy. Thanks are due to all who have contributed to formulating it including, naturally enough on this particular day, the rapporteur Mrs Giannakou-Koutsikou, but also Sir Jack Stewart-Clark who has worked with these questions in previous years.
May I perhaps emphasise that it is rather striking that I in particular, as a Swede, am very impressed indeed by this Parliament' s ability to produce what I consider to be a firm drugs policy. In fact, we Swedes have a fairly definite view of these questions.
I think we can now count upon seeing good results in the field of drugs policy. I am particularly pleased that it is the Group of the European People' s Party' s drugs programme which in fact forms the basis of the present compromise. There are features which will mean that we embark upon a common road towards fewer drugs and with the goal of leading both society and individuals away from drugs and towards the long-term goal of a society without drugs.
Once these measures which are now being proposed have taken effect, I believe that there will emerge in the Member States a greater sympathetic understanding of the differences between their respective policies. It is therefore important that it should be precisely that policy which is the best policy which should stand as an example. I should therefore like to urge the Commission to ensure in particular that the new Member States also have the opportunity to be present when the project is devised. In my own country, many people, it is true, feel rather discriminated against in this area. If we are bad at carrying out projects, we should like to improve. We should, however, also like to be present when assessments of on-going projects are carried out so that we might see which road the European Union will continue to go down.
It is also important that we should comply with the laws of the different countries. We cannot, in this European Union, step into some kind of grey area of a community governed by law and not comply with our legislation. If we do not want to comply with our legislation, we must change our legislation and not pursue some kind of policy which does not follow the rules of a State governed by law.
I should like to thank you for the efforts which have been made and urge us all to be very much more committed in the future. We are not there yet by any means. Rather, there is a very great deal of work which remains to be done. Unfortunately, many of the amendments on the table here in this Chamber place obstacles in the way, so I hope that many of them will be rejected.
Mr President, given the fact that there are so few of us left and given the concerns for tomorrow morning' s vote, we should perhaps think about the significance of Fridays and their future.
Unlike my colleagues from the Netherlands, Mr Wiebenga and Mr Blokland, I am proud of the Dutch policy. A hard-line approach on hard drugs, including XTC, is, at the same time, an effective way of lifting victims from the criminal circuit via a health-care approach and is also a policy which, fortunately, is attracting more and more followers elsewhere in Europe.
What is the logic behind it? The rationale? One may well wonder following this discussion. What we have before us is the product of a long and emotionally-laden process and we have not finished by a long way because we are about to vote on this, that is tomorrow morning at 9.00 a.m.
What is the issue? The Commission has made an announcement regarding a European Union plan of action concerning drug control for the years 2000 to 2004. Compared with a previous plan of action, this document is clearly a step forward. We are now on track for a kind of mainstreaming of the drugs policy with the emphasis on prevention, but hardly any guiding choices are being made. Instead of making choices, we have mainly looked at the fantasy image of what avenues would be open to us once the war against drugs is over. Until such time, until we have won this war and our society is free from drugs, we are conducting an uncompromising battle against not only the drugs Mafia but also the poor coca farmers in Latin America and also the poppy planters in Asia. The militarisation of these societies, together with the fact that these poor people are not being given any effective help, means there are no truly sustainable prospects for the future.
Is it not about time we drew up a cost-benefit analysis of what we are doing, which is in fact at the insistence of the US war on drugs? Are drugs really at least as important as human rights, as suggested by the rapporteur, and why do we not learn from an effective approach as adopted in the Netherlands, for example? Luckily, further to the Commission' s communication, we are making some room for users and some more room for potential users, young people, by pointing out the harmful effects.
All in all this still has very little bearing on reality. After all, the Commission has repeatedly highlighted that the plan of action in this respect is merely a supplement. Perhaps it is so that the call made to the Presidency for an inter-pillar council could be seen as signalling a new opportunity, because this document still feels like a missed opportunity to me.
Few issues so highlight the differences of cultural approach between Member States. I feel this report reflects a good consensus and I congratulate Mrs Giannakou-Koutsikou on the work that she has done in putting it together.
I belong to a growing minority in the Group of the European Liberal, Democrat and Reform Party and also in this House which believes a radical change to our approach may be needed. Why? Quite apart from the ethical flaw in the prohibitionist argument - the state has no right to prevent a responsible adult from taking drugs - the fact is that prohibition is not working. Our approach, which is based on controlling the supply of drugs, is using up massive resources. The police in Bristol in my constituency tell me that 85% of all crime is drug-related. This is destroying our inner cities, where drug dealers find a large market and sometimes even become role models for disenchanted young people. It is filling our prisons with people who need care rather than incarceration, and it discriminates disproportionately against ethnic minorities, some of which have cultures in which drug abuse is less frowned upon than in others. But, more importantly, it is helping to fund other forms of criminal activity and strengthening international organised crime.
We need at least to consider switching resources away from attacking the supply of drugs and towards attacking demand.
Mr President, rapporteur, this drug programme primarily concerns people who are drug addicts and their families. They desperately need help. I therefore feel that it is very important to undertake an honest analysis of the results of the programme and to draw the necessary conclusions.
The aims of this drug control programme are first and foremost to reduce the supply and demand. Neither of these aims has been achieved. Irrespective of the age group, country and drug concerned, drug taking is increasing or stagnating despite the harsh penalties and much greater number of prosecutions at national and increasingly at European level. The same applies to the reduction in the supply of drugs. For a long time only 10% of the drug trade has been caught by the police. These shattering results are hushed up. Instead, the drug programme before us just contains a copy of the previous programme with cosmetic changes. Fortunately the Commission is undertaking an evaluation. However, an external assessment would clearly be better on this sensitive subject. In any case, the appropriate action will have to be taken.
Despite the lack of success of the programme, a large part of the financial resources in the context of the drug programme goes into combating drugs. For anything that is aimed at minimising the damage, there is a very small amount left over. The question remains, however, why this programme is not clearly aiming to achieve the hidden goals. We cannot escape the conclusion that the very fact of this programme' s existence is all that matters, and that in fact it serves different aims to those that have been stated. What does this mean? The drug programme is used to increase the legitimacy of the EU. Drug programmes therefore have a purely instrumental character. And because that is at the expense of the addicts, we urgently need to think again.
There is no ideal solution in drug policy, we all agree on that. But action must be taken. The urgent aim must be to minimise the damage and that must be firmly established in the drug programme. What that means in practice I shall show in four demands with which I shall now conclude.
Firstly, supply should be reduced to the minimum. Secondly, methadone programmes should be expanded in the EU and the tried and tested controlled practice of the handing in of heroin should be introduced. Thirdly, drugs users should be able to test drugs for their content and mixture. Only in this way can further damage be prevented; we therefore need EU-wide drug checking. Fourthly, city cooperation should be promoted, taken from the idea of the European Cities Drug Policy as a prime example of a project that recognises - legal and illegal - drugs as belonging to society and lends support to people dealing responsibly with these drugs. We urgently need such a drug programme.
Mr President, without alcohol, tobacco and drugs, we would live a healthier life and cause each other less nuisance. But a world without unhealthy stimulants is an unattainable utopia. Two groups of people are attracted to these: adults who, because of the free market, are at the mercy of social insecurity and tension and young people who want to explore all that is risky and forbidden. Strict centralised European rules banning the use of drugs and regulating prosecution do not solve this problem.
Small-scale projects for the support of addicts, including training, housing, employment and income and also the provision of information regarding the effects of drug abuse are much more important. I am somewhat alarmed at President Prodi' s recent announcement that small-scale, customised solutions will be prohibited in future. In the Netherlands, the use of soft drugs has been permitted for the past twenty years. This safeguards the users against sliding into crime and hard-drug addiction and offers the best chance of returning to a life without drugs. This important public-health measure has since been adopted in many towns and regions in other European states. It would be bad management to ban this policy, which can be held up as an example, in the name of European unification. As far as I am concerned, Mr Prodi' s statement is actually an important reason why I would reject this proposal out of hand, despite all the balanced views contained in it.
Mr President, Commissioner, I must confess that I am no fundamentalist where this matter is concerned and I respect those who hold different opinions. I particularly respect the opinion that has just been expressed by Mr Watson, whom I hold in great esteem.
But I do not believe that in the name of efficiency, we can lay aside principles, and I shall start with such just such a matter of principle: we believe that drugs are an evil that must be fought. They are a vice that weakens the will, which ensnares the individual in a dependency which enslaves and depersonalises him or her, which destroys social bonds and relationships, which creates delinquency and makes society less safe, and which sustains world-wide criminal networks that defy States' power and law.
We think that it is obvious that we have to wage an uncompromising war against drugs. This message is clearly made in Mrs Giannakou-Koutsikou' s report and deserves our applause. Indeed, this is a problem of this day and age and is extremely worrying. We know that drugs affect all countries and all social classes, and we also know that Europe' s enlargement towards the East dramatically shows the urgent need for efficient measures now that monitoring, which is already difficult, is going to become even more difficult. We know that this is a growing problem. According to the report by the European Monitoring Centre, cannabis is still the most widely consumed drug throughout the European Union, although it is heroin that causes the most problems in terms of requests for treatment, drug-related deaths, HIV infection and social exclusion.
The same report, furthermore, shows an increase in the consumption in Europe of new synthetic drugs such as ecstasy, as well as an increase in the consumption of more traditional drugs such as LSD and amphetamines. And all of this becomes more frightening if we consider that, at the moment, drug-related crime and the scale of drug trafficking represent around 8% of world trade.
We agree that this problem must be tackled from three angles: by reducing demand, by controlling drug trafficking and by combating drug addiction. We agree that public awareness campaigns must be implemented and, at the same time, that we must strengthen prevention networks. In the area of treatment, we must give support to high-quality programmes aimed at the whole community, using educational methods, including those targeting the prison population, together with initiatives designed to promote the reduction of risk, one example of which is the needle exchange programme.
With regard to reducing the availability of drugs, we must continue and increase our support to producing countries, so that they include in their priorities the reduction of demand and programmes for destroying crops, the destruction of laboratories and the prevention of trafficking. For this reason, the political will required by this report must become reality. If we limit ourselves to fine words, the conclusion will have to be that there has not been the political will. This can be measured by the efficiency of the actions and the public resources placed in the service of this fight. The report highlights the fact, and rightly so, that the budgetary resources are inadequate. This Parliament does not have the right to ask the Member States for greater commitment and greater investment in the fight against drugs if it does not lead by example on an issue for which it has responsibility. The main European instrument in this struggle is the European Monitoring Centre in Lisbon. We expect a great deal from its work, in terms of a better understanding of the phenomenon, in terms of the existence of data and comparable information, and, above all, in terms of monitoring, identifying and proposals to ban dangerous substances placed on the market.
This is why we proposed amendments to this report. They were, in essence, accepted and seek to strengthen the role of the Monitoring Centre and to provide it with the necessary financial means for its work. The other thing that our citizens are asking from us here is clarity. Giving fine speeches is not enough. We must take decisions and release resources which correspond to the commitment that we claim to have in this vital fight against organised crime for the sake of human dignity.
Mr President, Commissioner, the Commission communication on the Union' s action plan to combat drugs is an important and positive communication. This plan covers all aspects of the problem and opens new prospects for a more mainstream, efficient approach. However, and this goes without saying, more resources are needed. I would like to congratulate Mrs Giannakou on her highly substantive report, especially the emphasis on international collaboration and the introduction of a systematic, yearly inter-pillar Council meeting to improve the monitoring and evaluation of action intended mainly to reduce the supply of drugs.
In the light of the international agreement concluded by the Special Session of the United Nations Organisation in June 1998 for a balanced approach to the problem which aims to reduce both supply and demand, I would like to highlight the potential offered by Article 152 of the Treaty. This article allows the Union to complement national policies with action directed towards improving public health, preventing illness and reducing drugs-related damage to health. The European Union action plan for the period from 2000 to 2004 must therefore include, over and above what is mentioned in the report, practices and programmes directed towards breaking the habit and restricting damage to the health of drug users.
Similarly, we need to focus our attention on and give priority funding to programmes to evaluate practices aimed at prevention, treatment and reintegration and in connection with the consequences to society and public health, so that Member States and applicant countries can use the conclusions as a guide when deciding their national policy. Finally, I would like to point out that the European monitoring centre in Lisbon is carrying out important work and I trust that the information and data collected by it will prove how efficient European and international collaboration has been in this difficult fight.
Mr President, I am speaking in place of my colleague, Mr Hernández Mollar and, on his behalf, I would like to congratulate the rapporteur, Mrs Giannakou-Koutsikou on the excellent work which she has done. It is clear that the drug problem, not only on a European level but also on a world level, requires the special attention of politicians, institutions and the whole of civil society. On 26 October, in this Parliament, the President of Colombia, a country which unfortunately has strong links with the drug problem, told us: "Drug trafficking has been the great creator of violence and has led to assassinations of the highest possible human cost to our country" . And we are not talking here about an issue which only affects the Member States nor the European Union, but an issue which directly affects human beings in any country of the world.
Our first concern in this Parliament should be to point out that the responsibility is collective, that it requires collaboration, cooperation and coordination between the judicial and penal authorities and between the different continents, whether they be the European Union, Latin America, South East Asia or African countries.
The second concern is that the European Union must play a greater role in the field of reducing the demand for drugs. To this end, the European Parliament, in this resolution, has highlighted and strengthened the role which the European Observatory on Drugs and Drug Addiction must play by giving it greater means and resources to fulfil its objective efficiently. I would like particularly to stress the importance of the fight against traffickers who use and exploit illegal immigrants, especially on the Southern border of Europe, in Andalucia, Ceuta and Melilla, which have become a channel for drug trafficking.
I would like to dedicate the third consideration to the group which is most affected by this social scourge; our young people. A recent survey carried out in my country indicated that the second greatest social problem in the eyes of our young people was, after unemployment, the drug problem. As the resolution says, drugs give rise to family problems, work problems and road accidents. If we add to this the considerable increase which has been observed in the consumption of alcohol by young people, which in many cases goes hand in hand with drug-taking, especially synthetic drugs, we can see the need to adopt urgent measures which will reverse this trend. Action in the field of education and families, economic cooperation with associations and NGOs, especially in the field of leisure and sport, will complement the actions which must banish this "pressure valve" from the lives of our young people which sometimes means that they are destroyed by something which starts out as a means of escape.
But we cannot solve these problems by talk alone. Resources are required. Both the Member States and the European Union itself must prioritise, in their budgets, the economic means which will allow the implementation of the measures proposed, including prevention, suppression and rehabilitation. And unfortunately this is still not the case.
Mr President, congratulations to my colleague on her report. In my part of Europe 3 million people are on illegal drugs, that includes 28% of 16-29 year-olds and 14% of 14-15 year-olds. 12,000 new, notified addict cases come each year; we have 70,000 drug offenders a year and we lose 1,200 people through drug-related deaths per year. This is a battle which we may not be winning now, but which we must not lose. We need a multi-pronged policy, we need to act together to stop the growers and the traders and the pushers, but we also need policies on education and health and we need to encourage research. If we simply cut the supply and not the demand, then we will end up with a higher price for the drugs on the street and with more crime being committed to pay for people's habits.
Many of the amendments to this report before us are therefore right. We need to educate young people. We need role models from music and fashion and film to get the message across to young people: not just by saying "no", that does not work, but by telling them the truth. The truth is that drugs can bring pleasure but also the truth is that they can damage health. Damage in the form of cancer and heart disease, in memory and concentration loss, testicular problems and so on, and young people need to understand that, too.
Drug-taking is wrong, but we need to help those who are willing to accept help. I shall never forget, as a minister responsible for fighting drugs, going and meeting a young man who had lost his health and his friends and his relationships, his family, his jobs, his prospects and his self-respect. He was being helped to help himself come out of that deep black hole of addiction. I stupidly asked him "Do you feel you are beating it yet?" and he said to me "I have a lifetime struggle ahead of me - if I ever think that I have beaten it, then I am lost". He deserves our support. He needs the research to make sure that we have effective treatments and we need to give him that help and that confidence. But how much better if we could destroy this evil by persuading future generations of young people that it is simply not for them; it is simply not worth taking the risk.
Mr President, in my intervention I will attempt to summarise the opinions of my Italian colleagues, Mr Costa and Mr Nisticò, too, who were previously down to speak, but are unable to be here due to the postponement of this debate.
As the Italian delegation, too, we wish to congratulate the rapporteur, Mrs Giannakou-Koutsikou, on her excellent work. As many Members have reminded us, we are dealing with the difficulty of finding a balance, which, nevertheless, has been achieved. The difficulty stems from the different experiences and policies of the Member States. At the same time, we must also initiate different types of relations between the Union as a whole and the activities of the individual states, and between the principle of subsidiarity and the need - which has also, rightly, been expressed - for the Union to equip itself with a common policy on this phenomenon which is a real concern for our present, but also for our future.
From the point of view of values, I am convinced of this and I totally agree with the ideas expressed by Mr Coelho, and therefore I will not repeat them. Frankly, I am uneasy listening to some positions that send this message to young people: get used to living with ecstasy, get used to living with valium, i.e. get used to a life full of drugs. I refuse to accept that politics should give way upon this issue.
I said that the report is excellent, not just because it rightly puts the two elements of the matter back into the spotlight - a combined action to reduce demand and to reduce supply - but also, may I say, because of the frankness with which Mrs Giannakou-Koutsikou criticises what is still insufficient in the Commission proposal, both from a financial and economic point of view - we cannot state the importance of a battle and then not follow through in financial terms - and from the point of view, shall we say, of the political half-heartedness regarding the initiatives that the States still have not made. Therefore, this excellent idea to convene an "inter-pillar" Council is one we should support.
In conclusion, I would just like to emphasise two points that, in our experience as Italians, are particularly important and significant: firstly, the importance of supporting basic scientific research as well so that we gain a greater understanding of the phenomenon, and, if possible, receive early warning of what the alleged drugs of the future will be, especially finding out the devastating effects of synthetic drugs; secondly, the importance of involving in these actions those principally concerned, those who are in the front line every day, who help drug addicts, that is, the experiences of treatment centres. I think that these should be supported and encouraged. Mrs Giannakou-Koutsikou willingly accepted this request from the Italian delegation. I think that, in future, when we address this subject again, it will be useful to come back to the point of who is managing and helping drug addicts today.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
Counterfeit travel documents
The next item is the report (A5-0050/1999) by Mr Newton Dunn on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the initiative of the Federal Republic of Germany with a view to adopting a Council Decision on the improved exchange of information to combat counterfeit travel documents (8457/1999 - C5-0011/1999 - 1999/0804(SNS)).
. This is a very uncontentious, uncontroversial report except for just one single point, which involves everybody who is listening. The proposal is to develop a computerised image archiving system to help detect forged travel documents. I imagine that we all agree that is worth doing. So what is the single point of controversy? It is whether this decision is going to be made behind closed doors in Brussels by officials and ministers, or whether there will be parliamentary scrutiny. Fifteen national parliaments cannot do so, because it is a European proposal and this task will fall to us if to anybody.
Now the history of this proposal is that in January of this year, the Commission put forward the same proposal and said its purpose was to detect documents brought in by illegal immigrants. The proposal lapsed when the Amsterdam Treaty came into effect in May. It has now been retabled by the German Government, as a national government is entitled to do, under the Amsterdam Treaty. However, the problem is that the German Government says its purpose is to deal with I quote 'crime' and leaves out the word immigration. Why? Because under the Amsterdam Treaty, immigration questions are transferred from the third pillar to the first pillar and become the responsibility, for the first time, of Parliament. However, criminal matters remain in the third pillar and we have no area of scrutiny, no responsibility at all. Therefore, the German Government in my submission is seeking to avoid parliamentary scrutiny of its proposal.
The committee did not like that. The Committee on Citizens' Freedoms invited the Finnish Presidency and the German Government to come and answer our questions about the proposal. The Finnish Presidency replied in a letter to the committee that it would not come, it would not answer our questions. However, it did say that we could ask put questions in plenary. Well, here we are in the plenary - where is the Council of Ministers? Everybody can see that the seats are empty except for one charming lady in grey who is an official and is not allowed to speak. But I hope she will take away this message. The fact that the German Government has sought to avoid parliamentary scrutiny altogether by keeping this under the third pillar and the fact that the Finnish Presidency has not even turned up to answer our questions either in committee or in plenary is, I am sorry to say, a great stain on the reputation of the Finns, who previously had a wonderful reputation for openness and democracy. I am also very sorry that they are not here to answer my accusation.
To conclude, the committee has voted to change the legal base so that this matter comes back under the first pillar, because this proposal is primarily about detecting forged documents carried by illegal immigrants. I am asking everyone who is here to vote tomorrow morning to support the committee, to establish parliamentary control over this new area of policy, which is our remit under the Amsterdam Treaty.
Mr President, Commissioner, I should first like to congratulate the rapporteur. In his request to speak he referred to an important field, that is the institutional field and everything concerned with it.
What I should like to do is to refer to the opportunities that this system offers us. The paper deals with combating the counterfeiting of travel documents. It is a system for registration and comparison and thus an instrument that also helps to combat illegal entry and illegal immigration or the committing of criminal acts under a false identity. That means that in order to be able to combat this phenomenon, which is partly a phenomenon of organised crime, we need new and very effective instruments.
One instrument is the system discussed here to combat the counterfeiting of travel documents. After all, it should also help us to combat the crime of smuggling, which is on the increase. If the figures are correct, then we have in the meantime learned that almost the same criminal earnings are obtained from smuggling as from drug crime and with considerably less risk than with drug-related crime. I have been given access to figures that show that of the 400,000 to 500,000 illegal immigrants who come to the European Union every year, at least 200,000 are brought into the European Union by smugglers. These counterfeit documents are very often used in smuggling cases.
In other areas too, where there is asylum abuse, there is counterfeiting of documents that are passed on from one person to another. Unfortunately this has become part of a system. In this regard, the system that Mr Newton Dunn described should be welcomed and supported.
I should, however, like to mention one point with which we are not happy. That is the fact that in parallel we have developed the FADO system that allows us to compare original documents and counterfeit documents pictorially. In reality, we therefore have two systems that should be amalgamated in one system. Because rather than coming across counterfeit documents it is of course better if we have previously compared original and counterfeit documents via the FADO system. That means that the aim should not be to run two parallel systems side by side, but to unite both of them in one system in the interests of efficiency.
Overall this action to combat counterfeit documents by comparing information that is not person-related is to be welcomed. But we should try to be more efficient so that two systems do not run in parallel but are associated with each other so that something is achieved: so that with the Schengen information system and the EURODAC information system together we can contribute to a safer Europe.
Mr President, allow me to welcome the initiative by Germany to improve the exchange of information on counterfeit documents. This exchange of information is of great importance for the protection and security of people in Europe.
Europe needs a legal area in which its citizens feel at home and protected. An essential contribution to this is the cross-border regulations and protection systems that make life difficult for criminals. The German initiative endeavours to achieve such a system.
By exchanging information on counterfeit documents the counterfeiting itself is contained. That is an essential contribution to combating smuggling and other crimes and - I think this is very important - all other kinds of crime. So it is quite sensibly in the proposal for a Council Decision.
The rapporteur wants to amend paragraph 3 of the preamble and limit the crimes to the offence of illegal immigration. He implies that illegal immigration is the greatest crime that we have to combat. My dear colleague, where do you actually live? Have you never heard anything about drug dealers and the couriers of the money launderers with suitcases full of bank notes? Do I really have to make you a list of travellers' crimes?
Amendment 6 is a disgrace! It mocks our citizens who expect protection and security from the European Union. We must vote by a large majority against this amendment. We cannot allow ourselves the intellectual freedom to be afraid of a few poor creatures who sneak in with forged documents and at the same time guarantee serious criminals the freedom to travel. The Legal Committee that has dealt with this matter was also unanimous and, I repeat, unanimous, in this opinion with all the other Groups after an in-depth examination and, as I said just now, I want this measure to apply to all crime. That is the reason why my Group will vote against all these amendments in the vote tomorrow morning.
Mr President, I too would like to support the substance of the German Council initiative to improve on the exchange of information on counterfeit travel documents and to strengthen the security of the European Union's borders both for Member States such as my own, the United Kingdom, which are outside of Schengen as well as those that are at the EU perimeter.
Recently my country, the United Kingdom, has been subject to an enormous rise in the inward flow of peoples and in my previous job as a Central London hospital doctor I witnessed a significant degree of illegal immigration and fraudulent abuse of our generous asylum policy. We in the UK are currently witnessing something of the order of 7,000 new applicants for asylum every month and over 80% of these eventually turn out after investigation to be bogus. This represents some 100,000 people per year including their dependants coming into my country.
I personally have come across a Nigerian asylum seeker being granted asylum on the strength of a false Liberian passport, an Albanian family who passed themselves off as Kosovans, another Nigerian who had loaned his British passport to his cousin who was able to enter the United Kingdom under the identity of his cousin and then commit a crime, and an Algerian who was living under the identity of a French citizen and who had bought his ID card on the Parisian black market. These are just some of the many abuses of which I have personal experience and we know that for the immigration authorities these examples are a daily occurrence.
How can we expect our own immigration and police authorities to be able to crack down on the systematic abuse of our system? We have a duty to remember that this constant flow of illegal immigration is posing an enormous burden, in particular in inner cities, on our national health service, social services and social security system as well as putting huge pressure on our limited housing stock. Unfortunately, there is evidence that large numbers of asylum-seekers have been waved through Continental Europe with a suggestion that they head towards our Channel ports in the knowledge that we have a permissive policy with instant rights to housing and social security benefits.
Although the British Conservative Party is formally opposed in principle to commissioning under Article 63 of the Treaty of Amsterdam to the first pillar of policies on visas, immigration and asylum - and I therefore have to disagree with our rapporteur on this issue - nevertheless we welcome intergovernmental cooperation under the third pillar through Council joint action on the exchange of such information, including that relating to forged travel documents in order to crack-down on crime, particularly international crime which respects no national boundaries.
There is evidence that organised crime has spotted a soft and lucrative target in the illegal traffic of human beings who are often prepared to spend their life savings to gain entry to wealthy western countries in the hope of making a new life for themselves. This initiative is, therefore, in my view, a step in the right direction with the use of modern computer image digitalising technology to aid law enforcement agencies and interior ministries to cooperate throughout the Union. It is a good example in my view of the sort of European Union venture that my party in the United Kingdom can support so long as it is done on a flexible, intergovernmental basis.
Mr President, the comments by the previous speaker, Mr Tannock, should show Mr Newton Dunn why Mrs Gebhardt rejects his amendment. The German government has taken an initiative to restrict and gain better control of the counterfeiting of travel documents - and that is in the context of the freedom of movement in the European Union. Mr Newton Dunn has now, on the pretext that the Parliament could not have such a strong influence under the third pillar as with his legal base, chosen the approach to amend the legal base and in doing so he has limited the target group taken into consideration to those who are affected under the first pillar within the meaning of the security policy of the European Union. That then led to a Member such as Mr Tannock giving an inflammatory speech about immigration! That goes together very well if you have the philosophy of a British Tory, which amounts to an anti-European view!
However, this only marginally concerns Germany' s initiative to strengthen the security structures in Europe. But it does provide pretexts for the politicians who in the meantime colour every debate on security in Europe with the subject of illegal immigration. I should just like to say something here to our colleague from London: having heard your speech, I must ask you a question in return. Is Europe now really an immigration continent or not? If you answer in the affirmative with your lively description that Europe is an immigration continent should we not finally take action and create legal structures on immigration? You would be the first to say 'no' , I am quite sure of that! We are not a continent of immigration and we don' t need any immigration rules!
But what does the whole debate show us? Mr Newton Dunn has perhaps chosen a sensible approach from the viewpoint of the European Parliament in order to increase our influence. We have already seen the political effects that that has. Remaining under the third pillar does integrate more groups of people, as Mrs Gebhardt has just said, that is to say, all criminals who forge travel documents. But we have not integrated the Parliament as strongly as with the Newton Dunn legal base. Overall, that shows that neither the third pillar nor the marginal transfer of responsibilities to another pillar are sufficient to create efficient security structures in Europe. Commissioner, you must together with us make that clear to the Council. You did so in Tampere, you did it before, and you must do it again.
The debate here shows that not all of our efforts bear fruit, because the government cooperation is not sufficient to convert the needs resulting from the internal market structure and the associated speed of integration into new legislation on security structures in Europe and it does not operate in accordance with Amsterdam. We must draw the necessary conclusions from this, otherwise it will not work in practice. Because we are arguing here about the legal bases, we are conducting some stupid debates about illegal immigration - that is something for the Tory Party conference, but ineffective for Europe - and we are completely neglecting what we should do, that is, create effective legislation to restrict the counterfeiting of documents, both by those who illegally provide access to Europe and those who, as Mrs Gebhardt rightly said, travel thorough Europe with a suitcase full of heroin but with counterfeit documents too.
Mr Newton Dunn, because we are of the view that in weighing up your proposal, that is a very worthy one, and the intention that the German Council Presidency had in its time, we must decide in favour of the greater target area, we shall reject your amendment, not only because of the legal base, but as a consequence of all the others, which does not alter the fact that you have undertaken a careful piece of work. You have indeed done that, but on this subject we differ greatly in our political views!
Mr President, I have to give the House some good news, and I am sure you will welcome it as such.
Yesterday' s newspapers, published today in press reviews across Italy, said: "Long-life gene discovered: life could be increased by a third" , or by 35% to be precise. Therefore, I think that, if at the moment I am hoping to reach 90, I will actually reach 130.
You will say, what does this have to do with counterfeit travel documents? I will tell you straight away. You know that I am the representative of the Pensioners' Party, elected to Parliament from that list. The pensioners are always asking me what they are cooking up in the pot in Brussels. They are aware of the fact that in Brussels - but above all in the fifteen Member States of the Union - they take these pensioners and they throw as many of them as possible into boiling water. This is what has been happening for some time, and, with this new piece of news, I think that the pot will be heated even more so that even more pensioners can be boiled, if possible all together.
In addition to the serious harm that they know they have to suffer, there is also the fact that, unfortunately, being elderly, they more than other people are more likely to be the targets of the criminal acts which, throughout the European Community, are sadly being perpetrated by many people who illegally enter the Union and then commit them once they are in.
I would therefore like to say to my friends and fellow Members, Mr Gebhardt and Mr Schulz, that, firstly, in the amendments tabled by Mr Newton Dunn, the need to combat crime and the trade in human beings is not avoided but confirmed. I would also like to say that if these criminals do not enter illegally, then they will not commit crimes either; if, on the other hand, they are decent people and have their travel documents in order, then we are quite happy for them to enter. It is precisely for this reason that we are saying that what this measure is doing is positive - even if it reminds us of Arsène Lupin, the gentleman thief - but it would be much better to have a European electronic identity card which is the same in all the States. Above all, it would be much better for supervision at European borders to be increased, on the borders of Spain, Greece and Italy as well as Eastern Europe... It is pointless to invest money, effort and hard work for other reasons. We must prevent large numbers of people illegally entering the European Union who then go on to commit crimes.
Mr President, the Commission would like to congratulate Mr Newton Dunn and the Committee on Citizens' Freedoms and Rights on the work they have produced.
I think that Parliament knows that, on this matter, it has long been the Commission' s intention that the battle against document fraud and the counterfeiting and abuse of travel documents should contribute, above all, to improving the monitoring of transit from external borders. In this sense, it is an important instrument in the battle against illegal or unauthorised immigration and against the networks that traffic in human beings. At the same time, the issue in question also falls within the scope of police cooperation and the fight against crime in general. Therefore, the choice of legal basis is an open one.
I would like to draw the Chamber' s attention, however, to the fact that, in this area, the conclusions of the Tampere European Council took a certain view of the situation by appealing for the continuation of efforts seeking to implement an active common policy on visas and on combating the counterfeiting of documents in order to guarantee better management of migratory flows. In this context, I shall not hide from the Chamber the fact that the Commission would prefer a legal basis which is based on the first Pillar. This could be in accordance either with No 2, Article 62, or under Article 66 of the EC Treaty.
But, of course, the fact that we prefer a legal basis which is based upon the first Pillar does not exclude the possibility of using this instrument in the battle against cross-border crime, particularly in order to maintain police cooperation between Member States.
In any event, the Commission would like to say that, from our point of view, we agree with the rapporteur' s analysis, according to which, in the long term, this instrument that we are discussing today will have to be integrated into a much larger system which will make the exchange of documents in general possible. I would therefore like to remind you that, at the time the FABO (Archiving and Image Exchange System) was adopted, the Commission, had already announced that it would take the necessary measures to guarantee its management. For reasons of consistency and even to save resources, the Commission intends shortly to put forward proposals to this effect, that is, proposals that will seek the integration of the exchange of counterfeit or falsified documents, the object of the present proposal, into a broader system of technical cooperation that will implement the exchange of information on all kinds of document-related fraud.
This more advanced system of technical cooperation will thus decisively contribute to citizens' safety and to the fight against organised crime, improving the monitoring of our external borders in terms of migratory flows and cross-border criminal activity. And, as a consequence, it will increase confidence throughout the Union in travel documents.
In this way, we will be creating conditions which will allow us to safeguard the security of the Union' s citizens, the monitoring of illegal immigration flows and also the fight against cross-border crime.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
Losses under loans for projects outside the Community
The next item is the report (A5-0051/1999) by Mrs Rühle on behalf of the Committee on Budgets on the Proposal for a Council Decision granting a Community guarantee to the European Investment Bank against losses under loans for projects outside the Community (Central and Eastern Europe and Western Balkans, Mediterranean countries, Latin America and Asia and the Republic of South Africa) (COM(1999)142 - C5-0039/1999 - 1999/0080(CNS).
I wish to thank you all for waiting so long as we have been relatively busy today and for a long time we did not know when the report would come up. However, today and tomorrow I should like to be able to vote on the procedures of guarantees by the Community for the European Investment Bank, the EIB for short, because if possible, we want to decide before the Council and because we also want to make certain changes, which I shall refer to in detail.
The provision of these guarantees concerns the countries of Central and Eastern Europe, the Mediterranean, Latin America, Asia and South Africa. It relates to the period up to the year 2003 under my proposal, to be precise until 31 January 2003, then there will be a review half way through and we shall then deal with it again or extend it until 31 January 2007. It involves a sum of EUR 9 475 million and the provision of guarantees amounting to a maximum of 60%. There are few inconsistencies in this regard. The inconsistencies are to be found in other areas. The main problem area with which my report deals, which became clearer as I worked on the report, is that the European Investment Bank, as far as modern business management, transparency and public work are concerned, is trailing rather far behind.
Some of the people I have spoken to have explained that the European Investment Bank is trailing some twenty years behind the World Bank as far as modern business management is concerned. I therefore believe it is important that we deal with this subject more intensively. The European Investment Bank is the largest public bank in Europe, its general owners are the Member States and it works primarily with low-interest loans. Owing to the fact that its shareholders do not expect high interest rates and the thus possible low gearing rate, that is the ratio of the lending volume to equity capital, of 2.5 - market rates are usually over 10 - the Bank enjoys considerable confidence on the capital markets. This high level of confidence on the capital markets enables it to take up loans under favourable conditions and to on-lend at accordingly favourable rates. Furthermore, the Bank enjoys tax exemption and not least, guarantees from the EU budget for political risks too.
Despite this direct and indirect assistance to the Bank from the European Union, the EIB is keen to appear to the public as a quite ordinary bank and in the past that was how it justified its relative inaccessibility for cooperation and monitoring to the public compared to other public institutions like the World Bank. In our view, that should and must now change as a matter of urgency. My report therefore also deals first and foremost with the subjects of accountability and transparency, that is, modern business practice.
Over the last few years there has been a lot of criticism of the internal administration and business management of the EIB. Nevertheless, for a long time the Bank refused to allow the Court of Auditors or OLAF to inspect its books, invoking its special nature as a bank. The particular "constipation" of the EIB in matters of public monitoring and transparency even led the ECOFIN Council on 8 August 1999 to state the following, and I quote: "In view of the important financial task assigned to the European Investment Bank by the Treaty and a series of Community regulations, it must take an exemplary attitude to fraud control and allow OLAF, where necessary, to undertake inspections. The Council does not doubt that the governing body of the Bank will shortly submit a proposal to their board of governors for a decision in accordance with the inter-institutional agreement."
We are now seeing the first signs that the Bank will open its books. However, in my view they are not yet adequate and there is still mistrust. This mistrust is increased further by its dealings to date with Mr Blak, the rapporteur of the Committee on Budgetary Control, who has been waiting for a long time to answers to his questions. I should like once again to thank the Committee on Budgetary Control for its preparatory work in this regard, which has allowed me in the short time available to draw up this report, and I should especially like to thank Mr Blak and Mrs Theato.
In the future we shall also have to watch the development of the EIB with regard to more transparency and for all sceptics, it is also a matter of economic efficiency. A business that cuts itself off will be taking its decisions on a very narrow basis. Dialogue with society in general, as the World Bank, among others, has been practising in the meantime, also provides information for investment decisions. Here, also, the Bank has been criticised in the past, both regarding its investments in the health sector in my own country, that particularly consolidate antiquated structures and in the transport and environment sectors in Eastern Europe. It cannot and may not suffice in the future for the Bank to restrict itself to the isolated inspection of individual projects - such as, for example a section of motorway -, it must also inspect the projects in context - for example within a transport development plan in a particular country, in order to be able to identify duplication and to develop an acceptable and financially sustainable alternative. For this reason the Bank should undertake a public relations offensive in the regions that have received assistance.
The European Parliament should therefore in the next few years direct its attention to the development of the EIB. The bases are set out in my report and I hope that they will be adopted tomorrow. Thank you very much! I have overrun a little, but I wanted you to understand what this report is all about because the report is all Greek to most people!
I note, Mrs Rühle, that it is very difficult to stop you. You have overrun your allotted speaking time by 25%. That' s a huge amount!
Mr President, Mrs Rühle has produced an excellent report on this subject. I am the newly appointed rapporteur on the EIB, the European Central Bank and the European Bank for Reconstruction and Development.
I agree with the amendments proposed by Mrs Rühle as they express clearly real concerns about the EIB's transparency, efficacy, accountability and conformity with the Community's objectives and policies. I will address briefly each of these concerns.
Firstly, there is widespread concern about the EIB's transparency. My predecessor from the Socialist Group, Mr Freddy Blak, Mrs Rühle, the author of the report, many Members of Parliament and the Court of Auditors have all expressed their opinion about the lack of transparency in the operations of the EIB. Even the World Bank and the East European NGO called Bankwatch have publicly stated this view.
Secondly, let me turn to efficacy. Mrs Rühle states the need to evaluate the effectiveness of EIB operations. I, as the new rapporteur for the Bank, requested Sir Brian Unwin, the President of the EIB, for an initial meeting to set out a framework to assess the efficiency of the Bank. I am sorry to report to this House that Sir Brian has not even bothered to ring me or arrange to meet despite numerous telephone reminders. Such disregard for this new European Parliament will erode, yet again, public respect and confidence in the European Union.
Thirdly, what about public accountability? In May 1999, my predecessor, Mr Blak, Vice-President of CoCobu, asked 26 specific questions about alleged fraud, mismanagement, corruption and cover-up - I mean cover-up - in the Bank's activities, including in treasury operations, over the period 1993-1998. The questions are specific, detailed and relevant. They require a written response from the Bank. I have asked Sir Brian for such a response but, once again, he has chosen to ignore my request. I have been told by Mr Martí, one of his vice-presidents, that the EIB is owned by the Member States and, as such, according to the Treaty, it is not an EU institution obliged to respond to the European Parliament, the Court of Auditors or OLAF. Only matters relating to loans to non-EU countries where the Community gives loan guarantees can be discussed with Members of Parliament.
I ask this House, what are the Member States? Are they not the governments of the people who live, work and pay taxes in the countries that we call Member States? Are we not, as the only elected representatives of the people of these Member States, expected to safeguard the interests of the people who live in the Member States? Does the Treaty specifically forbid the European Parliament from having access to information? Certainly not. Therefore, if the EIB is confident that it functions well and has nothing to hide, why is Sir Brian Unwin, its president, denying access to Parliament, the Court of Auditors and OLAF?
Clearly, the Treaty needs to be amended to specify such access in bold print. I suggest that those involved in the IGC take note. Clearly there is support for this as Ecofin, in its meeting on 8 October in Tampere, reinforced its previous criticisms of the EIB's management and performance by directing it to open its doors to OLAF and the Court of Auditors. I have seen the decision taken by the EIB concerning this directive and according to paragraphs 5 and 6 of the decision taken by the Bank it will not open its doors to OLAF. It is about time this House told the Bank to open its doors to OLAF and the Court of Auditors.
Mr President, the succession of earthquakes that have wrought destruction on north-eastern Turkey have led us to consider it crucial to increase the sums allocated to that country, and therefore, we voted, on the first reading, in favour of a revision of the financial perspectives which include emergency support for Turkey on a par with the priority that we gave to the reconstruction of East Timor. In addition to this budgetary boost, it is also essential to strengthen support for Turkey by means of credit on favourable terms, and we therefore support the rate of risk cover by the Community budget.
At the same time, it was with a certain amount of pleasure that we received the news, recently, that the European Investment Bank has finally accepted the scrutiny of its management by Community institutions. In any event, we think that it is essential for the forthcoming revision of the Treaty to establish the European Investment Bank as an institution under the full control of the Community, under the supervision of the Court of Auditors and the European Parliament, so that it does not merely answer to a general assembly of Member States, as it seeks to do at the moment.
As soon as all the Bank' s activity is supported by a considerable Community budget effort, which guarantees the risks linked to banking activity, the scrutiny of its accounts must be developed with the utmost rigour and care. When both Parliament and public opinion were surprised at information published in the press, according to which an institution that we thought was involved entirely in structural investments had lost very considerable sums in short-term speculative operations, it became clear that there was a need to scrutinise the EIB' s investment policy thoroughly.
The multiplying effect of a banking guarantee means that investments resulting from EIB credits are of crucial importance in the context of policies subsidised by the Community budget. It would not, therefore, be reasonable, through this guarantee, to support different policies from those decided on by the European Union. This is not a question of interfering in commercial lending policy, a matter which is the sole competence of the EIB' s management, but merely of guaranteeing respect for democratic decisions and for stringent, transparent rules. The EIB is the trustee of a valuable Community inheritance, both from the point of view of the actions that it has helped to implement and from the point of view of the amounts of money that it has accumulated. We are sure that the EIB will continue to play this role in the future.
Mr President, this report by Mrs Rühle is excellent, as it underlines the principles which the European Parliament has held as important when we have tried to improve our administration. The reports by Mrs Rühle and Mr Seppänen both concern the same issue: guarantees against loans granted to the European Investment Bank. In itself, the European Investment Bank is an excellent instrument for financing specific projects. As the EIB has a high degree of creditworthiness, it can acquire cheap capital from the markets and target it at those areas the EU considers necessary. In this way the direct need for financial aid diminishes. There is a budget guarantee for those loans for which the EIB is responsible on behalf of the EU, which amounts to 70%. Now the matter being raised is the reduction of this figure. The Commission is proposing 60%, but the Council has decided on a provisional rate of 65%. For that reason, Parliament must first determine its position on what the correct rate should be.
In determining the percentage figure our starting point is that the EU should bear the principal political risk relating to the financing of projects. This means that if the political situation in a country in which a project is to be carried out continues as predicted, there is only a financial risk attached to lending. That is normally the responsibility of the party granting the loan. In fact, the EU guarantee has also borne part of the financial risk, as these two different factors cannot be clearly distinguished from one another. The percentage rate obviously has a bearing on how many loans can be guaranteed by a sum that is contained in the financial perspectives and which is at present EUR 200 million. In practice, changing the rate may not have an effect except as a means of regulating the overall amount of loans, as the guarantees do not often have to be paid.
Mr President, with these remarks I would like to express my support for the reports by Mrs Rühle and Mr Seppänen.
Mr President, the European Investment Bank' s activities are becoming ever more important, especially now that Eastern and Western Europe are to draw closer to each other. Bringing new countries from Eastern Europe and the Mediterranean area into the EU, like developing cooperation with other neighbouring countries, is not just a question of reaching good agreements. It is at least as much a question of in actual fact developing these countries' societies and economies so that they can manage the new environment they are to be integrated into. It is therefore a serious matter that it is now so unclear how much confidence can be placed in the Bank.
The content and consequences of the EIB' s programmes must be developed in such a way that loans vigorously support the European Union' s political objectives. The rapporteur and the Committee on Budgets particularly point out that the Bank' s projects must support important objectives, including the European Parliament' s decisions concerning, for example, the fight against poverty, the defence of democracy and human rights and the protection of the environment.
Clearly, the European Union must continue to back the EIB and guarantee its loans, especially against political risks. We take a favourable view of the desire that now exists to carry out assessments in such a way that differentiation takes place on the basis of how risks and financing opportunities appear in different parts of the world. It is also important, however, not only to make improvements to the programmes themselves. Instead, there must also be improved public scrutiny of the Bank' s activities. For example, it is important that the Bank should work with clear, assessable objectives so that we might in actual fact ensure that the resources are used efficiently. This is also important in order for us to be able to learn from the results of the Bank' s activities and use our analyses to develop activities in the future.
Many of my colleagues have spoken of the importance of openness. I shall just touch briefly upon this issue. All EU institutions, like the EIB, must now subject themselves to more stringent monitoring and supervision. That is why we are now demanding increased openness. It ought to be obvious that both OLAF and the Court of Auditors should have access to all documents which are required for the purposes of good supervision. That is the significance of the important amendment No 5, and something which I understand that the Bank has now in fact begun to consider agreeing to.
Mr President, as draftsman of the opinion of the Committee on Budgetary Control, I should like to thank Mrs Heide Rühle for the excellent teamwork. It has been a real pleasure to work together on this matter. The European Investment Bank is an important tool in connection with aid to developing countries but, in order to help, the Bank needs loan guarantees provided by the EU. The guarantees are necessary if the Bank' s potential is to be used fully. I should therefore like to recommend the report, but I also have just a couple of remarks about the Investment Bank.
Combating fraud, muddle and incompetence in the EU' s systems is incredibly important. If we do not overcome the fraudulent use of taxpayers' money, the population of Europe is never going to regard us in a positive light. It makes cooperation more difficult. Combating fraud is therefore something which should be given the highest priority everywhere. This also applies to the Investment Bank. In the Committee on Budgetary Control, we have fought a hard struggle over six years to obtain an insight into the Bank' s affairs and, yesterday, we finally got an agreement in regard to supervision of the Bank by the fraud office, OLAF. I think, however, that it is incredible that it should have been necessary to exert pressure on the Bank in connection with its guarantees from the EU before it became at all possible to talk with its officials. It ought not to have been necessary for us to take steps of that kind. I will put it like this: it would have been easier to enter Fort Knox in the United States than it was to enter the doors of the Investment Bank. The fact that the Bank has now been opened up means that OLAF can ask for information from the Bank. It also means that the Bank should turn to OLAF whenever it discovers fraud. Then, things will really have started to move.
Basically, the Investment Bank has now undertaken to cooperate to the maximum with OLAF in order to get to grips with fraud involving taxpayers' money. The only way in which we can obtain a better relationship with the population of Europe is by being open and showing that we are using their money honestly and properly. The Bank has therefore decided that OLAF must begin an investigation when it comes to the matter of EU resources. This is in actual fact a tremendous victory for Parliament, and I therefore want to say that it has been a pleasure for me to lead this struggle. Now, my colleague can take over, and I am quite sure that he will be a very popular man throughout the Bank.
Mr President, I would like to make two comments, one concerning the main objective of the subject of today' s debate, the guarantee by Union budgets of the external loans of the EIB, and another on the issues which I know concern this Parliament especially, those of transparency and the efficient use of the Bank' s resources.
First point: In the ECOFIN of 8 November, a political agreement was reached on the Commission' s proposal of 23 April. It is true that the Member States still have some reservations. With the favourable opinion of the European Parliament we hope to approve this Council decision in the next meeting of the Council on the 29th of this month. The issue is especially relevant, given its urgency, insofar as we do not have a lot of time to implement the new procedure, since the current system ends at the end of January and we need to reach a bilateral agreement between the Bank and the Commission.
Therefore I would like to thank you for the work on the budget, especially Mrs Rühle, for her invaluable cooperation on this specific issue of the forecast of the issues. Having said this, I would also like to tell her that, with regard to the report, many issues have been accepted, while others we have not been able to accept for either technical or economic reasons. Our positions are perfectly well known and I do not know if it is worth repeating them. I would simply insist perhaps on the last proposal, which refers to amendment 11. As we have already told you, we think that it is much better, on the subject of the definition of policies, to speak of a solution by means of a Commission declaration to the Council rather than a modification of the decision.
However the problem which has been of most concern in today' s debate is that of transparency and the efficient use of Community resources. It is clearly not a new issue and many of you have worked on it for many years, and I would like to be a little less negative than some of you. Less negative in the sense that the framework of EIB relations with OLAF and the Court of Auditors is beginning to become clearer.
It is true - and some of you have said so - that, with regard to relations with the Court of Auditors, there is a problem of primary legislation which will clearly have to be amended, if the European Investment Bank is receive the same treatment as the Community institutions.
I insist once again that this issue is well-known, but no less important for being so: the Member States are the Bank' s shareholders and the Member States must take some decisions which, logically, do not correspond to other Community institutions. We are not talking about a greater or lesser degree of representation but rather simply a distribution of competences which at the time were defined in a particular way.
Secondly: Having said that, in what respect do I believe we have moved forward? I believe that we have moved forward greatly in the sense that the European Investment Bank has accepted that OLAF has all the information and means necessary to analyse the loans subsidised with Community funds, which must undoubtedly be our main concern.
It is true that we are still debating what will happen to the Bank' s activities in the cases where it uses own resources. And when we talk of own resources we are in fact talking about two different realities: loans with own resources and guarantees from the Union or loans without guarantees from the Union.
I would like this principle of openness which has developed in relations with the Bank to move forward and that finally we may arrive at a result which is satisfactory to the Parliament and the European Investment Bank, without forgetting, as I said before, that the EIB is a financial institution which can provide information with no restriction on any kind of issue. It can provide information, with some restriction, to OLAF and, of course, with regard to the Court of Justice, the final position will have to be that which is decided in accordance with the amendment of the Treaties.
In any case, the debate has been enormously interesting and I hope that what I have heard today will not be an obstacle, however, so that we can move forward with the approval of the distribution of resources, the distribution of loans, as from next year and that Community procedures are not delayed.
Thank you very much, Commissioner Solbes Mira.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
EIB loans to Turkey
The next item is the debate on the report (A5-0054/99) by Mr Seppänen on behalf of the Committee on Budgets on the Proposal for a Council Decision granting a Community guarantee to the European Investment Bank against losses under loans for projects for the reconstruction of the earthquake-stricken areas of Turkey (COM(1999) 498 - C5-0247/1999 - 1999/0212(CNS)).
Mr President, in August Turkey experienced an earthquake which caused much destruction and suffering. In fact, we could describe it as a seismic storm, which is still affecting Turkey. It has been a time of insecurity there since August. The European Parliament has debated the issue of Turkey a good deal. At the Helsinki summit in December, Turkey will apparently become a candidate for membership, and it is expected to meet the EU membership criteria laid down at Copenhagen. We have often criticised Turkey here. We all know the problem regarding democracy in Turkey, which is the Kurdish problem. There are millions of people in the country who do not enjoy full political rights, and one of their leaders is awaiting execution in prison. There are other problems too, such as Cyprus.
While discussing this report we have to set aside all the political problems. It is a question of humanitarian assistance to Turkey to repair the destruction caused by a mighty natural disaster. We should only be talking about how Turkey can be helped, and help is urgently needed. That is why the European Parliament must decide on the issue tomorrow. The Commission is proposing, at the request of the Council, that a decision be made to grant a loan to Turkey of EUR 600 million out of EIB funds, in accordance with the bank' s normal lending criteria. The bank has looked into Turkey' s ability to accept the loan and use the money to repair the damage caused by the earthquake. Turkey has the facilities for doing so. They are prepared to spend the money specifically on repairing the damage caused by the earthquake.
The European Parliament is being asked to draft a report on the matter fast, as the EIB is ready to lend EUR 180 million this year already. For the purpose of the loan we have to activate the sum of EUR 16.4 million from the common guarantee reserves and transfer it into the guarantee fund for external action. The Committee on Budgets, for its part, has prepared the ground for a swift transfer of funds from the guarantee reserves to the guarantee fund headings in the budget according to normal procedure.
In this connection there is a problem with regard to the competence of the various EU bodies, which has nothing to do with earthquake aid for Turkey. We are all unanimous on the need for humanitarian assistance, and we consider the Council' s decision to designate for that purpose EUR 600 million out of EIB funds to be the right one. The emerging problem concerns the narrow framework imposed by the interinstitutional agreement on guarantees from the guarantee fund. The annual maximum amount the guarantee fund can cover is EUR 200 million. At present, the general figure of 70% is granted to the EIB; in the Council they have already agreed to lowering it to 65%, and Parliament, in connection with Mrs Rühle' s report, may approve its further reduction to 60%, as proposed by the Commission.
For these reasons, I have recommended three amendments to the Commission' s proposal, the first of which concerns the general ceiling for the guarantee fund, and the two others the reconciliation of the guarantee percentage rate with Mrs Rühle' s report.
Over the years to come, we will have a problem if the especially large credit being granted to Turkey that we are discussing accounts for so large a proportion of the guarantee fund that it eats into the fund for loans granted for other comparable unexpected emergencies. As a result, we should reach an agreement with the Commission so that it would propose raising the guarantee fund ceiling in case there are new, unexpected aid requirements in respect of humanitarian disasters such as the one now being discussed.
I have communicated this by way of a report to the Commission, and I hope they will give their replies today to the questions contained in it. The Commission is being asked to explain how the guarantee fund is generally used, and give a more detailed prognosis of the future use of marginals in reserves. Depending on their replies, the Committee and Parliament may deem it necessary to propose an amendment, in which the Commission will be reminded that it may revise the excessiveness threshold in the financial perspectives. This amendment may be adopted should the Commission's reply prove unsatisfactory. In my opinion, it is now time for the Commission to respond to the views expressed in the report.
Mr President, I would like on behalf of the Greek Communist Party and the Greek people as a whole to express our condolences for the victims and our support for those wounded by the earthquake in Turkey last week, adding new wounds to those caused by the earthquake in August. We would like to assure the Turkish people of our support in these terribly trying times.
It is vital and urgent that we take all the measures and provide all the funding needed to help deal with the consequences of the recent earthquake disaster in Turkey and to relieve the hundreds of thousands of wounded. The Council and the Commission must ensure that the funding proposals needed are implemented as quickly as possible and, at the same time, ensure that these funds are used solely to restore the damage and relieve the wounded.
However, the earthquakes must not be used as an excuse for releasing financial protocols and granting other funds to the Turkish Government which has failed to honour its commitments and comply with the conditions imposed with respect to democratisation, respect for human rights, minority rights, compliance with international law, the settlement of the Cyprus question and cessation of hostilities towards the Kurds.
This is why we wish to reiterate our opposition to funding in connection with the implementation of Customs Union and the corresponding proposals in the draft budget for the year 2000. We would like to take this opportunity to stress the more general need for adequate funding to be made available for fast and immediate intervention in order to relieve the wounded and restore damage, as with the recent floods in France and the recent earthquakes in Greece.
Thank you, Mr Seppänen, for your presentation and your report. I would like to make a few comments about your report.
Firstly - and here I would like to address Mr Korakas' concerns - we are talking of humanitarian aid, of a process which is different to any other Union aid programme, whether a financial protocol or any other type. This humanitarian aid was initially granted as a result of the earthquakes which took place in August, but the Commission would also like to extend its scope to the most recent earthquakes which have happened in Turkey. We believe that the quantity will not be altered significantly, but we do think that it would be difficult to differentiate between the damage caused by one earthquake or another in a programme of this type.
Having made these initial comments, I would like to deal with the two problems mentioned in the report. The first problem is the risk of exceeding the type or total amount of the loans from the reserves and the loan guarantees. According to our information, this is not the case. We have carried out a thorough and detailed analysis, and, according to the information available, on the basis of the maximum use envisaged there is still a surplus in 1999 of Euro 33 million, of 8.7 in 2000, of 7 million -approximately- in 2001 and, although it is clear that in 2002 the situation will be completely different, there will also be surpluses in 2003. This leads us to believe that there is little sense therefore in modifying the system of reserves at the moment, because this difficulty would only arise in the event that we use the maximum forecast. Clearly you may ask me what would happen in the event that new situations such as this one may arise and we have to take further action. For this reason the Commission always has the margin to confront this possibility of an increase in the reserve Fund, although we feel that it is not necessary to do so at the moment.
With regard to the possibility of the 60 or 65%, we could agree with your idea of accepting 60 rather than 65%, which seems to us to be a coherent idea. This would require a modification of the regulations which are currently applicable, which in turn would lead to a delay in the decision-making process on humanitarian aid, one of the principal characteristics of which is urgency, so that we may quickly relieve the existing problems in Turkey.
Therefore I would hope that my explanations are satisfactory, that Parliament may reconsider its requests, that the acceptance of this decision may be dealt with as a matter of the greatest urgency with the guarantee that, if there are financial problems in the future, the Commission would bear in mind the need to go further with regard to the reserve Fund.
Thank you very much, Commissioner Solbes Mira
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
I should like to thank all of you who have waited so long!
(The sitting was closed at 7.55 p.m.)